Execution Copy
 


 
CREDIT AGREEMENT
 
DATED AS OF August 20, 2013
 
among
 
GLOBE SPECIALTY METALS, INC.,
 
and
 
CERTAIN SUBSIDIARIES OF GLOBE SPECIALTY
 
METALS, INC. FROM TIME TO TIME PARTIES HERETO,
 
as Borrowers,
 
THE LENDERS LISTED HEREIN,
 
as Lenders,
 
CITIZENS BANK OF PENNSYLVANIA,
 
as Administrative Agent,
 
RBS CITIZENS, N.A., PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO SECURITIES,
LLC,
 
Joint Book Managers and Joint Lead Arrangers,
 
PNC BANK, NATIONAL ASSOCIATION
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Co-Syndication Agents
 
and
 
BBVA COMPASS BANK,
 
as Documentation Agent
 


 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION 1.
DEFINITIONS
1
1.1
Certain Defined Terms.
1
1.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
36
1.3
Other Definitional Provisions and Rules of Construction.
37
1.4
Exchange Rates; Currency Equivalents.
37
1.5
Additional Alternative Currencies.
38
1.6
Change of Currency.
39
1.7
Letter of Credit Amounts.
40
SECTION 2.
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
40
2.1
Commitments; Making of Loans; the Register; Optional Notes.
40
2.2
Interest on the Loans.
48
2.3
Fees.
53
2.4
Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties.
54
2.5
Use of Proceeds.
61
2.6
Special Provisions Governing Eurocurrency Rate Loans.
61
2.7
Increased Costs; Taxes; Capital Adequacy.
65
2.8
Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate.
71
2.9
Replacement of a Lender.
72
2.1
Incremental Term Loan Commitments and Revolving Loan Commitments.
73
2.11
Cash Collateral.
74
2.12
Defaulting Lenders.
75
2.13
Designation of Co-Borrower.
77
SECTION 3.
LETTERS OF CREDIT
78
3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.
78
3.2
Letter of Credit Fees.
80
3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
81
3.4
Obligations Absolute.
84
3.5
Nature of Issuing Lenders’ Duties.
85
SECTION 4.
CONDITIONS TO LOANS AND LETTERS OF CREDIT
86
4.1
Conditions to Initial Revolving Loans and Swing Line Loans.
86
4.2
Conditions to All Loans.
89
4.3
Conditions to Letters of Credit.
90
SECTION 5.
COMPANY’S REPRESENTATIONS AND WARRANTIES
90
5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.
90
5.2
Authorization of Borrowing, etc.
91
5.3
Financial Condition.
92
5.4
No Material Adverse Change; No Restricted Junior Payments.
92
5.5
Title to Properties; Liens; Real Property; Intellectual Property.
93
5.6
Litigation; Adverse Facts; Labor Matters; Insurance.
94
5.7
Payment of Taxes.
95
5.8
Performance of Agreements; Material Contracts.
95
5.9
Governmental Regulation.
95
5.1
Securities Activities.
95
5.11
Employee Benefit Plans.
95
5.12
Certain Fees.
96
5.13
Environmental Protection.
96
5.14
Solvency.
97
5.15
Matters Relating to Collateral; Absence of Third-Party Filings.
97
5.16
Disclosure.
97
5.17
Foreign Assets Control Regulations, etc.
98
5.18
Representations as to Foreign Obligors.
98
5.19
Senior Debt Status; No Burdensome Restrictions.
99
SECTION 6.
COMPANY’S AFFIRMATIVE COVENANTS
99
6.1
Financial Statements and Other Reports.
99
6.2
Existence, Etc.
103
6.3
Payment of Taxes and Claims; Tax.
104
6.4
Maintenance of Properties; Insurance.
104
6.5
Inspection Rights; Lender Meeting.
105
6.6
Compliance with Laws, etc.
105
6.7
Environmental Matters.
105
6.8
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date.
107
6.9
Deposit Accounts, Securities Accounts and Cash Management Systems.
109
6.1
Approvals and Authorizations.
109
6.11
Books and Records; Further Assurances; Post-Closing Deliveries.
109
SECTION 7.
COMPANY’S NEGATIVE COVENANTS
110
7.1
Indebtedness.
110
7.2
Liens and Related Matters.
112
7.3
Investments; Acquisitions.
114
7.4
Contingent Obligations.
116
7.5
Restricted Junior Payments.
117
7.6
Financial Covenants.
118
7.7
Restriction on Fundamental Changes; Asset Sales.
118
7.8
Foreign Assets Controls.
120
7.9
Transactions with Shareholders and Affiliates.
121
7.1
Sales and Lease-Backs.
121
7.11
Conduct of Business; Amendments to Organizational Documents; Ownership of
Subsidiaries.
121
7.12
Amendments of Documents Relating to Indebtedness.
122
7.13
Fiscal Year.
122
SECTION 8.
EVENTS OF DEFAULT
122
8.1
Failure to Make Payments When Due.
122
8.2
Default in Other Agreements.
122
8.3
Breach of Certain Covenants.
123
8.4
Breach of Warranty.
123
8.5
Other Defaults Under Loan Documents.
123
8.6
Involuntary Bankruptcy; Appointment of Receiver, etc.
123
8.7
Voluntary Bankruptcy; Appointment of Receiver, etc.
124
8.8
Judgments and Attachments.
124
8.9
Dissolution.
124
8.1
Employee Benefit Plans.
124
8.11
Change in Control.
124
8.12
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations.
125
SECTION 9.
ADMINISTRATIVE AGENT
126
9.1
Appointment.
126
9.2
Powers and Duties; General Immunity.
127
9.3
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.
129
9.4
Right to Indemnity.
129
9.5
Resignation of Agents; Successor Administrative Agent, Issuing Lender and Swing
Line Lender.
130
9.6
Collateral Documents and Guaranties.
132
9.7
Duties of Other Agents.
133
9.8
Administrative Agent May File Proofs of Claim.
133
9.9
Secured Cash Management Agreements and Secured Hedge Agreements.
134
9.1
Exculpatory Provisions.
134
9.11
Reliance by Administrative Agent.
135
SECTION 10.
MISCELLANEOUS
136
10.1
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.
136
10.2
Expenses.
142
10.3
Indemnity.
143
10.4
Set-Off.
144
10.5
Ratable Sharing.
145
10.6
Amendments and Waivers.
145
10.7
Independence of Covenants.
147
10.8
Notices; Effectiveness of Signatures.
147
10.9
Survival of Representations, Warranties and Agreements.
149
10.1
Failure or Indulgence Not Waiver; Remedies Cumulative; Enforcement.
149
10.11
Marshalling; Payments Set Aside.
150
10.12
Severability.
150
10.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.
150
10.14
Applicable Law.
151
10.15
Construction of Agreement; Nature of Relationship.
151
10.16
Consent to Jurisdiction and Service of Process.
152
10.17
Waiver of Jury Trial.
152
10.18
Confidentiality.
153
10.19
Counterparts; Effectiveness.
154
10.2
Electronic Execution of Assignments and Certain Other Documents.
154
10.21
Judgment Currency.
155
10.22
USA Patriot Act.
155


 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBITS
 
I                 FORM OF NOTICE OF BORROWING
 
II                 FORM OF NOTICE OF CONVERSION/CONTINUATION
 
III                 FORM OF REVOLVING NOTE
 
IV                 FORM OF SWING LINE NOTE
 
V                 FORM OF COMPLIANCE CERTIFICATE
 
VI                 FORM OF ASSIGNMENT AGREEMENT
 
VII                 FORM OF FINANCIAL CONDITION CERTIFICATE
 
VIII                 FORM OF COMPANY GUARANTY
 
IX                 FORM OF SUBSIDIARY GUARANTY
 
X                 FORM OF SECURITY AGREEMENT
 
XI                 FORMS OF U.S. TAX COMPLIANCE CERTIFICATES
 

 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULES
 
1.1A                 MANDATORY COSTS
 
1.1B                 EXISTING LETTERS OF CREDIT
 
1.1C                 EXCLUDED JOINT VENTURE INDEBTEDNESS
 
2.1A                 COMMITMENTS AND PRO RATA SHARES
 
4.1C                 CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP
 
5.1                 SUBSIDIARIES OF COMPANY
 
5.1C                 CLOSING DATE MATERIAL SUBSIDIARIES
 
5.3                 FINANCIAL STATEMENTS AND INFORMATION
 
5.5B                 REAL PROPERTY
 
5.5C                 INTELLECTUAL PROPERTY
 
5.6                 LABOR MATTERS
 
5.11                 CERTAIN EMPLOYEE BENEFIT PLANS
 
6.11                 POST CLOSING DELIVERIES
 
7.1                 CERTAIN EXISTING INDEBTEDNESS
 
7.2                 CERTAIN EXISTING LIENS
 
7.3A                 CERTAIN EXISTING INVESTMENTS
 
7.4                 CERTAIN EXISTING CONTINGENT OBLIGATIONS
 
7.9                 CERTAIN TRANSACTIONS WITH AFFILIATES
 
10.8                 FUNDING AND PAYMENT OFFICE; CERTAIN ADDRESSES FOR NOTICE
 


 

 
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT is dated as of August 20, 2013 and entered into by and
among (a) GLOBE SPECIALTY METALS, INC., a Delaware corporation (“Company”), (b)
certain Subsidiaries of the Company from time to time party hereto (each a
“Co-Borrower” and together with Company, the “Borrowers” and each a “Borrower”),
(c) THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO (each individually
referred to herein as a “Lender” and collectively as “Lenders”), (d) PNC BANK,
NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agents for Lenders (in such capacity, “Syndication Agents”), (e) BBVA COMPASS
BANK, as Documentation Agent and (f) CITIZENS BANK OF PENNSYLVANIA, as
administrative agent for Lenders (in such capacity, “Administrative Agent”).
 
R E C I T A L S
 
WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to the Borrowers, the proceeds of which will be used (i) to
repay in full all Indebtedness outstanding under the Existing Credit Agreement
and the payment of fees and expenses in connection therewith, and (ii) to
provide financing for working capital and other general corporate purposes of
Company and its Subsidiaries (capitalized terms used herein without definition
are defined in subsection 1.1 of this Agreement);
 
WHEREAS, Company desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of the
Secured Parties, a First Priority Lien on substantially all of its personal
property, all of the Capital Stock of its Domestic Subsidiaries (other than any
Domestic Subsidiary that is also a Foreign Corporation or is a Subsidiary of any
Foreign Corporation) and first-tier Foreign Subsidiaries (other than any Foreign
Corporations) and 65% of the Capital Stock of its first-tier Foreign
Corporations; and
 
WHEREAS, Subsidiary Guarantors have agreed to guarantee the Obligations
hereunder and under the other Loan Documents and to secure their guaranties by
granting to Administrative Agent, on behalf of the Secured Parties, a First
Priority Lien on substantially all of their personal property, all of the
Capital Stock of their Domestic Subsidiaries (other than any Domestic Subsidiary
that is also a Foreign Corporation) and first-tier Foreign Subsidiaries (other
than any Foreign Corporations) owned by them and 65% of the Capital Stock of
their first-tier Foreign Corporations subject to the terms and conditions set
forth in the Loan Documents:
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrowers, Lenders, Syndication Agents and
Administrative Agent agree as follows:
 
SECTION 1.  
DEFINITIONS

 
1.1  
Certain Defined Terms.

 
The following terms used in this Agreement shall have the following meanings:
 
“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A .
 
“Affected Lender” has the meaning assigned to that term in subsection 2.6C.
 
“Affected Loans” has the meaning assigned to that term in subsection 2.6C.
 
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
 
“Affiliated Funds” means Funds that are administered, advised or managed by (i)
a single entity or (ii) entities that are Affiliates of each other.
 
“Agents” means Administrative Agent, Syndication Agent, Joint Book Managers,
Joint Lead Arrangers, Supplemental Collateral Agents and Related Parties.
 
“Aggregate Amounts Due” has the meaning assigned to that term in subsection
10.5.
 
“Agreed Guaranty Principles”  means:
 
(a)           all upstream and cross-stream guaranties must be limited by
corporate benefit restrictions if so required;
 
(b)           all guaranties must be limited by financial assistance
restrictions if so required;
 
(c)           all guaranties must be limited to the extent necessary in order to
avoid any personal civil or criminal liability of any director or officer
arising as a result of providing such guaranty or such guaranty being enforced
by the holders of the Notes;
 
(d)           all guaranties must be limited to the extent necessary to avoid
any breach of fraudulent conveyance or preference, thin capitalization rules or
any other general statutory laws or regulations (or analogous restrictions) of
any applicable jurisdiction; and
 
(e)           no guaranty shall be given to the extent it would result in costs
that are disproportionate to the benefit obtained by the beneficiaries of such
guaranty;
 
For the avoidance of doubt, for the purposes of this definition, “cost”
includes, but is not limited to, income tax cost, registration taxes payable on
the granting or enforcement of any guarantee, stamp duties, out-of-pocket
expenses, and other fees and expenses directly incurred by the relevant
guarantor or any of its direct or indirect owners, subsidiaries or Affiliates.
 
“Agreed Security Principles”  means the following principles.
 
No Lien shall be created or perfected to the extent that it would:
 
(a)           result in any breach of corporate benefit, financial assistance,
fraudulent preference or thin capitalization laws or regulations (or analogous
restrictions) of any applicable jurisdiction;
 
(b)           result in a significant risk to the officers of the relevant
grantor of the Lien of contravention of their fiduciary duties and/or of civil
or criminal liability; or
 
(c)           result in costs that are disproportionate to the benefit obtained
by the beneficiaries of such Lien;
 
For the avoidance of doubt, for the purposes of this definition, “cost”
includes, but is not limited to, income tax cost, registration taxes payable on
the creation or enforcement or for the continuance of any Lien, stamp duties,
out-of-pocket expenses, and other fees and expenses directly incurred by the
relevant grantor of Liens or any of its direct or indirect owners, subsidiaries
or Affiliates
 
“Agreement” means this Credit Agreement dated as of August 20, 2013.
 
“Agreement Currency” has the meaning set forth in subsection 10.21.
 
 “Alternative Currency” means each of Euro and each other currency (other than
Dollars) that is approved in accordance with Section 1.5.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of the
aggregate Commitments and $100,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Loan Commitment Amount.
 
“Applicable Foreign Obligor Documents” has the meaning set forth in subsection
5.18.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Administrative Agent or Issuing
Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
 
“April 2009 Options” means those certain stock options of the Company granted on
April 30, 2009 with an aggregate book value of $ 16,200,000 as of June 30, 2013.
 
“Asset Sale” means any direct or indirect sale, lease, transfer, conveyance and
other disposition (or series of related sales, leases, transfers, conveyances or
other dispositions) by Company or any of its Subsidiaries to any Person (other
than a Loan Party or by a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party) of (i) any of the stock of any of Company’s
Subsidiaries, (ii) all or substantially all of the assets of any division or
line of business of Company or any of its Subsidiaries or (iii) any other assets
(whether tangible or intangible) of Company or any of its Subsidiaries (other
than (a) inventory sold in the ordinary course of business, (b) Cash Equivalents
in the ordinary course of business, (c) sales, assignments, discounts, transfers
or dispositions of accounts or notes (including for less than the face value
thereof) in the ordinary course of business for purposes of compromise or
collection and (d) any such other assets to the extent that the aggregate fair
market value of such assets sold in any single transaction or related series of
transactions is equal to $10,000,000 or less).
 
“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VI  annexed hereto.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
or any successor statute.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1% and (c) the Eurocurrency Rate for a
Eurocurrency Rate Loan denominated in Dollars with a one-month interest period
commencing on such day plus  1.0%.  Any change in the Base Rate due to a change
in the Prime Rate shall be effective as of the opening of business on the day
specified in the public announcement of such change in the Prime Rate.
 
“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.  All Base Rate Loans shall be
denominated in Dollars.
 
“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A .
 
“Borrower” and “Borrowers” have the meaning assigned to each such term in the
introduction to this Agreement.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Funding and Payment Office with respect to
Obligations denominated in Dollars is located and,
 
(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, “Business Day” means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;
 
(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, “Business Day” means a TARGET Day;
 
(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
“Business Day” means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency; and
 
(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), “Business Day” means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
 
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
 
“Capital Stock” means the capital stock of or other equity interests in a
Person. 
 
“Cash” means money, currency or a credit balance in a Deposit Account.
 
“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, Issuing Lender or
Swing Line Lender (as applicable) and the Revolving Lenders, as collateral for
Obligations in respect of Letters of Credit, Obligations in respect of Swing
Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if Issuing Lender or Swing Line Lender benefitting from such collateral
shall agree in its reasonable discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to (a)
Administrative Agent and (b) Issuing Lender or Swing Line Lender (as applicable)
(which documents are hereby consented to by the Lenders).   “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include proceeds of
such cash collateral and other credit support.
 
“Cash Equivalents” means any of the following types of Investments (determined
at the time such Investment was made), (i) marketable securities (a) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof; (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) certificates of deposit, bankers’ acceptances and money market deposits
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000; (vi) Investments in repurchase obligations with a term
of not more than 30 days for underlying securities of the types described in
clause (i) above entered into with a bank meeting the qualifications described
in clause (iv) above at the time such Investment is made; and (vii) and other
short-term Investments utilized by Foreign Subsidiaries with normal investment
practices for cash management in Investments of a type analogous to the
foregoing.
 
“Cash Management Agreement” means any agreement with the Company or any
Subsidiary to provide cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements.
 
“Cash Management Bank” means any Person that (a) at the time that it enters into
a Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) is
party to a Cash Management Agreement on the date that such Person or its
Affiliate becomes a Lender, in each case in such Person’s capacity as a party to
such Cash Management Agreement.
 
“Change in Control” means any of the following: (i) any Person, either
individually or acting in concert with one or more other Persons as a “group,”
shall have acquired beneficial ownership, directly or indirectly, of more than
50% of the Capital Stock of Company; (ii) the occurrence of a change in the
composition of the Governing Body of Company such that a majority of the members
of any such Governing Body during any period of two consecutive years are not
Continuing Members; or (iii) Company shall fail to own, directly or indirectly,
one hundred percent (100%) of the issued and outstanding Capital Stock of any
Co-Borrower (excluding any qualifying shares of directors and de minimus shares
required to be reserved or held by others pursuant to any requirement of any
Governmental Authority).  As used herein, the term “group”, “beneficially own”
or “beneficial ownership” shall have the meaning set forth in the Exchange Act
and the rules and regulations promulgated thereunder.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender or Issuing Lender, if later, the date on which such Lender
becomes a Lender), of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Government Authority or (c) the making or issuance of
any request, rule, guideline or directive (whether or not having the force of
law) by any Government Authority, requiring compliance by any Lender or Issuing
Lender; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
 
“Charges” has the meaning set forth in subsection 2.2G.
 
“Closing Date” means the date on which the initial Loans are made.
 
 “Co-Borrower” means any Subsidiary of the Company that is added as a
co-borrower hereunder pursuant to the provisions contained in Section 2.13.
 
“Co-Borrower Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Company and the Administrative Agent pursuant to
which a Subsidiary of the Company is joined to the Credit Agreement as a
Co-Borrower.
 
 “Collateral” means, collectively, all of the personal property in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Obligations.
 
“Collateral Account” has the meaning assigned to that term in the Security
Agreement.
 
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other agreements, instruments or documents delivered by any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to Administrative Agent, on behalf of the Secured Parties, a Lien on any
personal property of that Loan Party as security for the Obligations and any
obligation or liability arising under any Secured Hedge Agreement or Secured
Cash Management Agreement (as applicable), each of which shall be in form and
substance reasonably satisfactory to Administrative Agent.
 
“Commitment Fee” has the meaning assigned to that term in subsection 2.3.
 
“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Communications” has the meaning assigned to that term in subsection 10.8.
 
“Company” has the meaning assigned to that term in the introduction to this
Agreement.
 
“Company Guaranty” means the Company Guaranty executed and delivered by Company
on the Closing Date in favor of the Secured Parties, substantially in the form
of Exhibit VIII.
 
“Competitor” means each Person that the Administrative Agent and the Lenders
have a reasonable basis (by notice from the Company) to know is a producer or
distributor of silicon metal and/or silicon-based alloys, or primarily engaged
in the silicon or silicones business, or controls or is controlled by such a
Person; provided, that, any Person that is a finance company, fund or other
similar entity which merely has an economic interest in any such Person, and is
not itself such a Person and does not control, is not controlled by and is not
under common control with such a Person, shall not constitute a “Competitor” for
purposes of this definition.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit V annexed hereto.
 
 “Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of Company and its
Subsidiaries.  For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.
 
“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) other non-cash items
(other than any such non-cash item to the extent it represents an accrual of or
reserve for cash expenditures in any future period), (vii) any transaction
costs, fees and expenses incurred with respect to the transactions contemplated
by this Agreement and the other Loan Documents (including fees, costs,
commissions, expenses and one-time compensation charges of accounting, legal and
other similar advisors and consultants incurred in connection with the
transactions contemplated in this clause (vii)), (viii) non-recurring cash
restructuring charges and reserves taken by Company or its Subsidiaries;
provided, that the aggregate amount of any such charges or reserves excluded
pursuant to this clause (viii) shall not exceed $10,000,000 in any four fiscal
quarter period, and (ix) non-recurring out of pocket expenses paid to third
party, not affiliated service providers in an aggregate amount not to exceed
$4,000,000 during any four fiscal quarter period, but only, in the case of
clauses (ii) through (ix), to the extent deducted in the calculation of
Consolidated Net Income during such period, less non-cash items added in the
calculation of Consolidated Net Income (other than any such non-cash item to the
extent it will result in the receipt of cash payments in any future period), all
of the foregoing as determined on a consolidated basis for Company and its
Subsidiaries in conformity with GAAP.
 
“Consolidated Interest Expense” means, for any period, total interest expense of
Company and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness for such period, including, to the extent not otherwise
included in such interest expense, and to the extent incurred by Company or its
Subsidiaries in such period, without duplication, (a) interest expense
attributable to Capital Lease obligations; (b) amortization of debt discount and
debt issuance cost; and (c) non-cash interest expense;  in each case, as
determined on a consolidated basis for such period in accordance with GAAP.
 
“Consolidated Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i)(a) Consolidated Total Debt as at such date minus (b)
unrestricted cash and Cash Equivalents on the balance sheet of the Company and
its Subsidiaries; provided, however, credit shall only be given for 66% of cash
and Cash Equivalents not held by the Company or a Domestic Subsidiary that is a
Loan Party to (ii) the sum of Consolidated EBITDA for the consecutive four
Fiscal Quarters ending on such date.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, however,
that the following shall not be included in the calculation of Consolidated Net
Income: (i) the income (or loss) of any Person in which any other Person has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Company or any of its wholly-owned Subsidiaries
by such Person during such period, (ii) the income of any Subsidiary of Company
that is not a Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, and (iii) any net extraordinary gain or
loss.  Notwithstanding anything to the contrary contained herein, the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of Company
or is merged into or consolidated with Company or any of its Subsidiaries or
that Person’s assets are acquired by Company or any of its Subsidiaries shall be
included in Consolidated Net Income only to the extent permitted pursuant to
Section 1.3F of this Agreement.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP; provided that for
purposes of determining Consolidated Total Debt, the Company shall include (a)
any letter of credit issued for the account of the Company or any Subsidiary or
as to which such Person is otherwise liable for reimbursement of drawings and
(b) the direct or indirect guaranty by a Loan Party or its Subsidiaries of
Indebtedness, but shall exclude any Contingent Obligations of the Company or any
Subsidiary in respect of Indebtedness of Excluded JVs existing on the Closing
Date to the extent set forth on Schedule 1.1C, together with any such Contingent
Obligation in respect of any refinancing of such Indebtedness; provided that the
principal amount of such Contingent Obligation is not increased.
 
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings, or (iii)
with respect to net payment obligations of such Person under Hedge Agreements. 
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined in good faith by the Person obligated
in respect of such Contingent Obligation.
 
“Continuing Member” means, as of any date of determination any member of the
Governing Body of Company who (i) was a member of such Governing Body on the
Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.
 
“Contractual Obligation”, as applied to any Person, means any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement or other material instrument or other material Security to which that
Person is a party or to which such Person or any of its properties is subject.
 
“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent and executed by the financial institution or
securities intermediary at which a Deposit Account or a Securities Account, as
the case may be, is maintained, pursuant to which such financial institution or
securities intermediary confirms and acknowledges Administrative Agent’s
security interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by Administrative Agent as to disposition of funds in such account,
without further consent by Company or any Subsidiary.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.
 
“Defaulting Lender” means, subject to subsection 2.12B, any Lender that, as
reasonably determined by Administrative Agent, (a) has failed to perform any of
its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified Company or Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such notice or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, (d) has failed, within three (3) Business Days
after request by Administrative Agent, to confirm in a manner satisfactory to
Administrative Agent that it will comply with its funding obligations, or (e)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided  that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Government Authority.
 
“Deposit Account” means a “deposit account” as defined in Article 9 of the UCC.
 
“Dollar” and the sign “$” mean the lawful money of the United States of America.
 
“Dollar Equivalent” means, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Co-Borrower” means any Domestic Subsidiary that is a Co-Borrower.
 
“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.
 
“EDGAR Website” means a publicly available website maintained by or on behalf of
the Securities and Exchange Commission for access to documents filed in the
EDGAR database.
 
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender (other than any Defaulting Lender or any of its
Subsidiaries); and (ii)(a) a commercial bank organized under the laws of the
United States or any state thereof; (b) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(c) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided  that (1) such bank is acting through a
branch or agency located in the United States or (2) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and (d)
any other entity that is a  “qualified institutional buyer”  (as defined under
Rule 144A promulgated under the Securities Act) that extends credit or buys
loans in the ordinary course including insurance companies, mutual funds and
lease financing companies; provided, however, in no event shall the Company or
any Subsidiary or Affiliate of the Company be an Eligible Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or has been maintained or contributed to by Company, any
of its Subsidiaries or any of their respective ERISA Affiliates.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future federal, state,
foreign, or local laws, statutes, ordinances, orders, rules, regulations,
judgments, Governmental Authorizations, codes, binding and enforceable
guidelines, binding and enforceable written policy or rule of common law, or any
other requirements of any Government Authority relating to (i) environmental
matters, including those relating to any Hazardous Materials Activity, (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials, or
(iii) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to Company or
any of its Subsidiaries or any Facility, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act as amended
by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. Sections
9601 et seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901 et seq., the Clean Air Act, 42 U.S.C. Sections 7401 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. Sections 1251 et seq., the Toxic
Substances Control Act, 15 U.S.C. Sections 2601 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Sections 136 et seq., the
Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil Pollution Act of 1990,
33 USC.  § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 USC.  § 11001 et seq.; the Hazardous Material Transportation
Act, 49 USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC. 
§651 et seq. (to the extent it regulates occupational exposure to Hazardous
Materials), all rules are regulations related thereto; and any state and local
counterparts, equivalents or similar laws.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor thereto.
 
“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii)  above is a member.  Any former ERISA Affiliate of a Person or any
of its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii)(A) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or (B) the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA, or that it is
in endangered or critical status, within the meaning of Section 305 of ERISA;
(viii) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (ix) the imposition of a Lien pursuant to
Section 401(a)(29) or 4 12(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or (x) a determination that any Pension Plan
is in “at-risk” status (as defined in Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Internal Revenue Code).
 
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
 
“Eurocurrency Rate” means:
 
(a)           for any Interest Rate Determination Date with respect to an
Interest Period for a Eurocurrency Rate Loan, the rate per annum equal to
(i) the London Interbank Offered Rate (“LIBOR”), as published by Reuters on
Screen LIBOR01 Page (or any successor thereto, or if such page or service shall
not be available, such other commercially available source providing quotations
of LIBOR as designated by Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such Interest Rate Determination Date,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by Administrative Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Citizens Bank of Pennsylvania’s London Branch (or other branch or Affiliate of
Citizens Bank of Pennsylvania) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) on such Interest Rate Determination Date; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in Dollars for delivery on such date in Same Day Funds in
the approximate amount of the Base Rate Loan being made, continued or converted
by Citizens Bank of Pennsylvania and with a term equal to one month would be
offered by Citizens Bank of Pennsylvania’s London Branch (or other branch or
Affiliate of Citizens Bank of Pennsylvania) to major banks in the London
interbank eurodollar market at approximately 11:00 a.m., London time determined
two Business Days prior to such date at their request at the date and time of
determination.
 
“Eurocurrency Rate Loans” means Loans bearing interest at rates determined by
reference to clause (a) of the definition of “Eurocurrency Rate” as provided in
subsection 2.2A. Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.
 
“Eurocurrency Rate Margin” means the margin over the Eurocurrency Rate used in
determining the rate of interest of Eurocurrency Rate Loans pursuant to
subsection 2.2A.
 
“Event of Default” has the meaning set forth in Section 8.
 
“Exchange Act” means the Securities Exchange Act of 1934 and any successor
statute.
 
“Excluded Accounts” means (a) accounts held with the Administrative Agent, (b)
any payroll or benefits account so long as such payroll account is a zero
balance account, (c) any withholding tax or fiduciary account, (d) accounts
established and used solely by a Foreign Subsidiary that is not a Foreign
Co-Borrower and that does not guaranty any of the Obligations (or, with the
consent of the Administrative Agent, if such Foreign Subsidiary that is a Loan
Party guaranties any of the Obligations) and (e) deposit accounts with balances
that do not exceed $1,000,000 for any one deposit account for a period of more
than five (5) consecutive days, and that do not exceed $5,000,000 in the
aggregate for all such accounts).
 
“Excluded JVs” means, (a) as of the Closing Date, WVA Manufacturing LLC a
Delaware limited liability company, Quebec Silicon Limited Partnership, a
Canadian limited partnership and Quebec Silicon General Partnership Inc., a
Canadian corporation and (b) thereafter, any other majority-owned joint venture
of the Company or any of its Subsidiaries, as determined by the Administrative
Agent in its reasonable discretion.
 
“Excluded Swap Obligation” means, with respect to the Company or any Subsidiary
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the Guaranty of the Company or such Subsidiary Guarantor of, or the grant by the
Company or such Subsidiary Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of the Company or such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of the
Company or such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal.
 
“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
a Borrower under this Agreement or any other Loan Document (i) Taxes that are
imposed on or measured by net income (however denominated), franchise Taxes,
branch profits Taxes or similar Taxes, in each case imposed (a) by the United
States, (b) by any other Government Authority under the laws of which such
recipient is organized or has its principal office or maintains its applicable
lending office, or (c) by any Government Authority as a result of a present or
former connection between such recipient and the jurisdiction of such Government
Authority (other than any such connection arising solely from such recipient
having executed, delivered or performed its obligations or received a payment
under, or enforced, any of the Loan Documents), (ii) any backup withholding tax
that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (e) of subsection
2.7B(iv), (iii) in the case of any Lender, Agent or other recipient of payment
hereunder, any withholding Tax that (x) is imposed on amounts payable to or for
the account of such recipient at the time that such recipient becomes a party
hereto or such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to the law in effect on the date on which such Lender
acquires such interest (other than pursuant to an assignment request by the
Borrower that does not involve a Defaulting Lender under subsection 2.9) (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding tax pursuant to subsection 2.7B, (y) is attributable to such
recipient’s failure or inability (other than as a result of a Change in Law) to
comply with its obligations under subsection 2.7B(iv) or (z) is required to be
deducted under applicable law from any payment hereunder on the basis of
information provided by such recipient pursuant to subsection 2.7(B)(iv), and
(iv) Taxes imposed pursuant to FATCA.  For the avoidance of doubt, any
Participant that is entitled to the benefits of subsection 2.7 shall be treated
as a Lender for purposes of this defined term.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of May 31,
2012, by and among Company and certain Subsidiaries of the Company, as
borrowers, the lenders from time to time party thereto, Fifth Third Bank, as
administrative agent and the other agents party thereto, as amended by that
certain Joinder and Amendment No. 1 to Credit Agreement dated as of June 13,
2012, Consent and Amendment No. 2 to Credit Agreement dated as of November 9,
2012 and Consent and Amendment No. 3 to Credit Agreement dated as of May 7,
2013.
 
“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1B hereto.
 
“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
“Facility Termination Date” means the date as of which all of the following
shall have occurred:  termination of the Commitments and payment in full of all
Obligations (other than (x) contingent indemnification obligations and
(y) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Counterparty shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements with respect thereto satisfactory to
Administrative Agent and Issuing Lender shall have been made).
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future United States Treasury Regulations promulgated thereunder and
published guidance with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements
with respect thereto.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, or, if such rate is not so published on such next succeeding Business Day,
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Citizens Bank of Pennsylvania on such day on such transactions as
determined by Administrative Agent.
 
“Fee Letter” means the letter agreement, dated July 26, 2013, between Company,
Citizens Bank of Pennsylvania and RBS Citizens.
 
“Financial Officer” means the chief executive officer, chief financial officer,
treasurer or chief accounting officer of Company.
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsection 7.2A) and (ii) such Lien is the only Lien
(other than Liens permitted pursuant to subsection 7.2A) to which such
Collateral is subject.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
June 30 of each calendar year.
 
“Foreign Co-Borrower” means any Foreign Subsidiary that is a Co-Borrower.
 
“Foreign Co-Borrower Sublimit” means an amount equal to the lesser of the
aggregate Commitments and $100,000,000.  The Foreign Co-Borrower Sublimit is
part of, and not in addition to, the Revolving Loan Commitment Amount.
 
“Foreign Corporation” means (i) any Foreign Subsidiary of Company that is
treated as a corporation for United States federal income tax purposes, (ii) any
Subsidiary all or substantially all of whose assets consist, directly or
indirectly, of Capital Stock of Subsidiaries described in clause (i) of this
definition, or (iii) any Subsidiary treated as disregarded for United States
federal income tax purposes that owns more than 65% of the Capital Stock of a
Subsidiary described in clause (i) or clause (ii) of this definition.
 
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each state thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
 
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.
 
“Foreign Subsidiary Guarantor” means any Material Foreign Subsidiary that is a
direct Subsidiary of either (a) a Foreign Co-Borrower or (b) another Foreign
Subsidiary Guarantor guaranteeing the Obligations of such Foreign Co-Borrower,
that executes and delivers a counterpart of the Foreign Subsidiary Guaranty on
the Closing Date or from time to time thereafter pursuant to subsection 6.8, or
any other Foreign Subsidiary of Company that elects to execute and deliver a
counterpart of the Foreign Subsidiary Guaranty and otherwise comply with the
provisions of subsection 6.8.
 
“Foreign Subsidiary Guaranty” means the Foreign Subsidiary Guaranty executed and
delivered by Foreign Subsidiary Guarantors on the Closing Date and to be
executed and delivered by additional Foreign Subsidiary Guarantors from time to
time thereafter in accordance with subsection 6.8 and any other Subsidiary of
Company that elects to comply with the provisions of subsection 6.8,
substantially in the form of Exhibit IX annexed hereto.
 
“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to Issuing Lender, such Defaulting Lender’s
Pro Rata Share of the outstanding Letter of Credit Usage (other than Letter of
Credit Usage as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof), and (b) with respect to Swing Line Lender, such Defaulting
Lender’s Pro Rata Share of Swing Line Loans (other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders, repaid by Company or Cash Collateralized in accordance with the
terms hereof).
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funding and Payment Office” means, with respect to any currency, the office of
Administrative Agent, Issuing Lender and Swing Line Lender as set forth on
Schedule 10.8 with respect to such currency, or such other office of
Administrative Agent, Issuing Lender and Swing Line Lender with respect to such
currency as may from time to time hereafter be designated as such in a written
notice delivered by Administrative Agent and Swing Line Lender to Company and
each Lender.
 
“Funding Date” means the date of funding of a Loan.
 
“Funds Transfer and Deposit Account Liability” means the liability of any Loan
Party or any of its Subsidiaries owing to any of the Lenders, or any Affiliates
of such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of any Loan Party or any of its
respective Subsidiaries or now or hereafter maintained with any of the Lenders
or their Affiliates and (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
(or, in the case of Foreign Subsidiaries with significant operations outside the
United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of organization or
formation), in each case as the same are applicable to the circumstances as of
the date of determination.
 
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.
 
“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).
 
“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.
 
“Granting Lender” has the meaning assigned to that term in subsection 10.1B(iv).
 
“Guaranties” means, collectively, the Company Guaranty, the Subsidiary Guaranty
and the Foreign Subsidiary Guaranty.
 
“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials;  (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means (i) any Currency Agreement designed to hedge against
fluctuations in currency values, exchange rates or forward rates, or any similar
agreement designed to hedge against fluctuations in commodity prices and
(ii) any Interest Rate Agreement.
 
“Hedge Counterparty” means any Person that (a) at the time that it enters into
any Hedge Agreement, is a Lender or an Affiliate of a Lender, or (b) is party to
a Hedge Agreement on the date that such Person or its Affiliate becomes a
Lender, in each case in such Person’s capacity as a party to such Hedge
Agreement.
 
“Increased Amount Date” has the meaning assigned to such term in subsection
2.10.
 
“Incremental Amount” means, at any time, the excess, if any, of (a) $150,000,000
over (b) the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Loan Commitments established prior to such time pursuant
to subsection 2.10.
 
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to Administrative Agent, among the
Borrowers, Administrative Agent and one or more Incremental Term Lenders and/or
Incremental Revolving Lenders.
 
“Incremental Revolving Lender” means a Lender with an Incremental Revolving Loan
Commitment or an outstanding Incremental Revolving Loan.
 
“Incremental Revolving Loan Commitment” means the commitment of any Incremental
Revolving Lender, established pursuant to subsection 2.10, to make Incremental
Revolving Loans to Company.
 
“Incremental Revolving Loan Commitment Termination Date” means the final
maturity date of any Incremental Revolving Loan, as set forth in the applicable
Incremental Assumption Agreement.
 
“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to Company pursuant to subsection 2.1A(iv).  Incremental Revolving Loans may be
made in the form of additional Revolving Loans or, to the extent permitted by
subsection 2.10 and provided for in the relevant Incremental Assumption
Agreement, Other Revolving Loans.
 
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
 
“Incremental Term Loan Commitment” means the commitment of any Incremental Term
Lender, established pursuant to subsection 2.10 , to make Incremental Term Loans
to Company.
 
“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the sum, without duplication, of (i) the amount of that
Lender’s unfunded Incremental Term Loan Commitment plus (ii) the outstanding
principal amount of that Lender’s Incremental Term Loans.
 
“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.
 
“Incremental Term Loans” means term loans made by one or more Lenders to Company
pursuant to subsection 2.1A(iv). 
 
“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding any such notes payable and drafts relating to trade accounts payable
or accrued liabilities (other than accrued liabilities in respect of the items
described in the other clauses of this definition) arising in the ordinary
course of business and payable in accordance with customary practice or which
are being contested in good faith), (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and excluding trade accounts payable or accrued
liabilities (other than accrued liabilities in respect of the items described in
the other clauses of this definition) arising in the ordinary course of business
and payable in accordance with customary practice or which are being contested
in good faith), which purchase price is due more than six months from the date
of incurrence of the obligation in respect thereof, (v) Synthetic Lease
Obligations, (vi)  all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person and (vii) all Contingent Obligations of such Person.
 
“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” and “Indemnitees” has the meaning assigned to that term in
subsection 10.3 .
 
“Intellectual Property” means all issued patents, pending patent applications,
trademarks, tradenames, copyrights, software, service-marks and trade secrets,
including those rights in know-how, technology and processes.
 
“Interest Payment Date” means (i) with respect to any Base Rate Loan (including
a Swing Line Loan), the last Business Day of each March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date, and (ii) with respect to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan; provided that in the case of
each Interest Period of longer than three (3) months  “Interest Payment Date”
shall also include the date that is three (3) months, or a multiple thereof,
after the commencement of such Interest Period.
 
“Interest Period” has the meaning assigned to that term in subsection 2.2B.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.
 
“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, any Credit Party’s
internal controls over financial reporting, in each case as described in the
Securities Act or the Exchange Act or other federal securities laws.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any direct
or indirect loan, advance (other than advances to employees, officers and
directors for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business, and other advances in
respect of customary indemnification obligations owed to employees, officers and
directors) or capital contribution by Company or any of its Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iv) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (other
than adjustments for the repayment of, or the refund of capital with respect to,
the original amount of any such Investment).
 
“IP Collateral” means, collectively, the Intellectual Property owned by Company
or a Subsidiary Guarantor that constitutes Collateral under the Security
Agreement.
 
“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in the
United States in which filings are necessary in the reasonable opinion of
Administrative Agent in order to create or perfect Liens on, or evidence the
interest of Administrative Agent and the Secured Parties in, any IP Collateral.
 
“Issuing Lender” means, as the context may require, (a) with respect to any
Existing Letter of Credit, Fifth Third Bank and (b) with respect to all other
Letters of Credit, Citizens Bank of Pennsylvania in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
 
“Joint Book Managers” means a collective reference to RBS Citizens, PNC Bank,
National Association and Wells Fargo Securities, LLC.
 
“Joint Lead Arrangers” means a collective reference to RBS Citizens, PNC Bank,
National Association and Wells Fargo Securities, LLC.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
 
“Judgment Currency” has the meaning set forth in subsection 10.21.
 
“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement and any Incremental Revolving Lender or
Incremental Term Lender that becomes a party hereto pursuant to an Incremental
Assumption Agreement, in each case together with their successors and permitted
assigns pursuant to subsection 10.1, and the term “Lenders” shall include Swing
Line Lender unless the context otherwise requires; provided that the term
“Lenders”, when used in the context of a particular Commitment, shall mean
Lenders having that Commitment.
 
“Letter of Credit” or “Letters of Credit” means (a) Standby Letters of Credit
issued or to be issued by Issuing Lender for the account of Company pursuant to
subsection 3.1 and (b) any Existing Letter of Credit.  Letters of Credit may be
issued in Dollars or in an Alternative Currency.
 
“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Revolving Loan Commitment Termination Date then in effect (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
 
“Loan” or “Loans” means one or more of the Loans made by Lenders to Borrowers
pursuant to subsection 2.1A.
 
 “Loan Documents” means this Agreement, the Notes, the Letters of Credit (and
any applications for, or reimbursement agreements or other documents or
certificates executed by Company in favor of Issuing Lender relating to, the
Letters of Credit), Company Guaranty, the Subsidiary Guaranty, the Foreign
Subsidiary Guaranty, the Collateral Documents, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.11
and the Fee Letter.
 
“Loan Party” means each of Company, Co-Borrower and any of Company’s
Subsidiaries from time to time executing a Loan Document, and “Loan
Parties”  means all such Persons, collectively.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1A.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or condition (financial or otherwise) of Company
and its Subsidiaries taken as a whole, (ii) the ability of any Loan Party to
perform the Obligations or (iii) the rights, remedies and benefits available to
Administrative Agent or any Lender under any Loan Documents.
 
 “Material Domestic Subsidiary” means a Material Subsidiary of Company that is a
Domestic Subsidiary.
 
“Material Event” means (a)(i) the payment of any Restricted Junior Payment
pursuant to clauses (vi), (vii) and (viii) of subsection 7.5 in excess of
$50,000,000 for any individual Restricted Junior Payment, (ii) the incurrence of
any Indebtedness pursuant to subsection 7.1(ix) in excess of $50,000,000 for any
individual incurrence of Indebtedness or (iii) the making of any Investment
pursuant to subsection 7.3(vi) or 7.3(xvii) in excess of $50,000,000 for any
individual  Investment or (b) the making of any Asset Sale in excess of
$35,000,000 during any four fiscal quarter period pursuant to subsection
7.7(viii); provided that the payment of the Company’s quarterly dividend payment
in amounts consistent with past practices shall not constitute a Material Event.
 
“Material Foreign Subsidiary” means a Material Subsidiary of Company that is a
Foreign Subsidiary.
 
“Material Subsidiary” means each Subsidiary of Company now existing or hereafter
acquired or formed by Company which, on a consolidated basis for such Subsidiary
and its Subsidiaries, for the most recent Fiscal Year (a) generated more than 1%
of the Consolidated EBITDA of Company and its Subsidiaries or (b) had total
assets (including equity interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of greater than $1,000,000, in
each case on a Pro Forma Basis (if applicable).
 
 “Maturity Date” means the Revolving Loan Commitment Termination Date, the
Incremental Revolving Loan Commitment Termination Date and the Incremental Term
Loan Maturity Date, as the context may require.
 
“Maximum Rate” has the meaning set forth in subsection 2.2G.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Non-Consenting Lender” has the meaning assigned to that term in subsection 2.9.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
 
“Notes” means one or more of the Revolving Notes or Swing Line Note, or any
promissory notes issued to evidence Incremental Term Loans or Incremental
Revolving Loans, or any combination thereof.
 
“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.
 
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.
 
“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to the Secured Parties or any of them under the Loan Documents or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, but in all cases excluding Excluded Swap
Obligations.
 
“OFAC” means the US Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer” means the president, chief executive officer, a vice president, chief
financial officer, chief accounting officer, secretary, treasurer, general
partner (if an individual), managing member (if an individual) or other
individual appointed by the Governing Body or the Organizational Documents of a
corporation, partnership, trust or limited liability company to serve in a
similar capacity as the foregoing.
 
“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.
 
“OID” has the meaning assigned to that term in subsection 2.10B.
 
“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.
 
“Other Loan Exposure” means, as of any date of determination, the sum of (i)
with respect to any Incremental Revolving Lender, the amount of that Lender’s
Incremental Revolving Loan Commitment, and (ii) with respect to any Incremental
Term Lender, the amount of that Lender’s Incremental Term Loan Exposure.
 
“Other Revolving Loans” shall have the meaning assigned to such term in
subsection 2.10.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment or sale of a participation.
 
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to Letters of Credit on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of Letter of
Credit Usage on such date after giving effect to any issuance, extension or
increase in the amount of any Letter of Credit occurring on such date and any
other changes in the aggregate amount of the Letter of Credit Usage as of such
date, including as a result of any reimbursements by Company of any amount of
unreimbursed drawings under any Letter of Credit.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by Administrative Agent, Issuing Lender, or Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Citizens Bank of Pennsylvania in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
 
“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1 C .
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Acquisition” means the acquisition of all or any portion of the
business and assets, or Capital Stock, of any Person which acquisition is
permitted pursuant to clause (vi) of subsection 7.3.
 
“Permitted Additional Indebtedness” shall mean unsecured senior, senior
subordinated or subordinated Indebtedness issued by a Loan Party (i) in respect
of which no Subsidiary of Company that is not an obligor under the Loan
Documents is an obligor, (ii) before and after giving effect to the incurrence
of which, and the application of the proceeds therefrom, no Potential Event of
Default or Event of Default shall have occurred and be continuing and (iii)
after giving effect to the incurrence of which and the application of the
proceeds therefrom, (a) the Company and its Subsidiaries shall be in Pro Forma
Compliance and (b) the Consolidated Net Leverage Ratio does not exceed 2.75 to
1.00 on a Pro Forma Basis.
 
 “Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):
 
(i)           Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
 
(ii)           statutory Liens of landlords, Liens of collecting banks under the
UCC on items in the course of collection, statutory Liens and rights of set-off
of banks, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five (5) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
 
(iii)           deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security (excluding, however, any Liens imposed by ERISA), or to secure
liability to insurance carriers under insurance or self-insurance arrangements,
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds, or in connection with the payment of the exercise price
and withholding taxes in respect of the exercise by employees of stock options,
and other similar obligations (exclusive of obligations for the payment of
borrowed money), so long as no foreclosure, sale or similar proceedings have
been commenced with respect to any material portion of the Collateral on account
thereof;
 
(iv)           any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;
 
(v)           licenses (with respect to Intellectual Property and other
property), leases or subleases granted to third parties and not interfering in
any material respect with the ordinary conduct of the business of Company or any
of its Subsidiaries and licenses permitted under subsection 7.7 hereof;
 
(vi)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
 
(vii)           any (a) interest or title of a lessor or sublessor under any
lease not prohibited by this Agreement, (b) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or (c)
subordination of the interest of the lessee or sublessee under such lease to any
Lien or restriction referred to in the preceding clause (b) , so long as the
holder of such Lien or restriction agrees to recognize the rights of such lessee
or sublessee under such lease;
 
(viii)           Liens arising from filing UCC financing statements relating
solely to leases not prohibited by this Agreement;
 
(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(x)           any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property;
 
(xi)           Liens granted pursuant to the Collateral Documents; and
 
(xii)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.
 
“Permitted Refinancings” shall mean the issuance of any Indebtedness (“Permitted
Refinancing Indebtedness” ) in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced; provided that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium thereon and discounts, fees, commissions and expenses in connection
therewith and plus an amount equal to any existing commitments unutilized
thereunder), (b) the average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to that of the Indebtedness being
Refinanced, (c) no Permitted Refinancing Indebtedness (i) with respect to any
Loan Party, shall have different obligors, or greater guarantees or security,
than the Indebtedness being Refinanced and (ii) with respect to any Subsidiary
that is not a Loan Party, shall have no obligor that is a Loan Party, or greater
guarantees or security, than the Indebtedness being Refinanced and (d) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, Administrative Agent on behalf of the Lenders or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable, taken as
whole, to Administrative Agent on behalf of the Lenders than those contained in
the documentation governing the Indebtedness being Refinanced; and provided
further, that with respect to a Refinancing of Permitted Additional
Indebtedness, such Permitted Refinancing Indebtedness shall meet the
requirements of clauses (i), (ii), and (iii) of the definition of “Permitted
Additional Indebtedness”.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.
 
“Platform” means an electronic delivery system (which may be provided by
Administrative Agent, an Affiliate of Administrative Agent or any Person that is
not an Affiliate of Administrative Agent), such as IntraLinks or a substantially
similar electronic delivery system.
 
“Potential Event of Default” means a condition or event that, with the giving of
notice or lapse of time or both, would constitute an Event of Default.
 
“Prime Rate” means the rate that Citizens Bank of Pennsylvania publicly
announces from time to time as its prime lending rate, as in effect from time to
time.  The Prime Rate is a rate set by Citizens Bank of Pennsylvania based upon
various factors including Citizens Bank of Pennsylvania’s costs and desired
return, general economic conditions and other factors, and is used as a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  Citizens Bank of Pennsylvania or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
 
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (a) any
proposed Permitted Acquisition, (b) any Asset Sale of a Subsidiary or operating
entity for which historical financial statements for the relevant period are
available or (c) any incurrence of Indebtedness (including pro forma adjustments
and exclusions arising out of events which are directly attributable to the
proposed Permitted Acquisition, Asset Sale or incurrence of Indebtedness, are
factually supportable and are expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the Staff of the Securities and Exchange
Commission, and such other adjustments as are reasonably satisfactory to
Administrative Agent and the Company, in each case as certified by the chief
financial officer of Company) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold and the consolidated financial statements of Company and its
Subsidiaries, which shall be reformulated as if such Permitted Acquisitions or
Asset Sale, and all other Permitted Acquisitions or Asset Sales that have been
consummated during the period, and any Indebtedness or other liabilities to be
incurred or repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and assuming that any such Indebtedness
bearing interest at a variable rate and deemed to be incurred during such
measurement period bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period).
 
“Pro Forma Compliance” means, at any date of determination, that Company shall
be in pro forma compliance with any or all of the covenants set forth in
subsections 7.6A and 7.6B, as applicable, as of the date of such determination
or the last day of the most recently completed Fiscal Quarter, as the case may
be (computed on the basis of (a) balance sheet amounts as of such date and (b)
income statement amounts for the most recently completed period of four
consecutive Fiscal Quarters for which financial statements shall have been
delivered to Administrative Agent and calculated on a Pro Forma Basis in respect
of the event giving rise to such determination).
 
“Pro Rata Share” means, for all purposes with respect to each Lender with
Revolving Loan Exposure, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted pursuant
to subsection 2.10 and by assignments permitted pursuant to subsection 10.1. 
The initial Pro Rata Share of each Lender for purposes of the preceding sentence
will be set forth in an allocation letter delivered to such Lender (with a copy
to Company).
 
“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.
 
“RBS Citizens” means RBS Citizens, N.A.
 
“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.
 
“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).
 
“Register” has the meaning assigned to that term in subsection 2.1D.
 
“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.
 
“Related Parties” has the meaning assigned to that term in subsection 9.1A.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
 
“Request for Issuance” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by Issuing
Lender.
 
“Requirement of Law” mean, as to any Person, all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes, executive orders, and administrative or judicial precedents
or authorities, including the interpretation or administration thereof by any
Government Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Government Authority (in each case whether or not having the force of law);
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.


“Requisite Lenders” means one or more Lenders having or holding Revolving Loan
Exposure and/or Other Loan Exposure and representing more than 50% of the sum of
(i) the aggregate Revolving Loan Exposure and (ii) the aggregate Other Loan
Exposure; provided that, (a) as set forth in subsection 2.12, the Revolving Loan
Exposure and the Other Loan Exposure, as applicable, held by any Defaulting
Lender (other than any Voting Defaulting Lender) shall be excluded for the
purposes of making a determination of Requisite Lenders and (b) at any time
there are three (3) or more Lenders (other than Defaulting Lenders), Requisite
Lenders shall include at least two (2) Lenders.


“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock or of common stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Company now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Company now or hereafter outstanding (other than
any payment in respect of redemptions of any April 2009 Options), and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or fees
with respect to, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Permitted Additional Indebtedness.
 
“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to subsection 2.1, and
(iii) such additional dates as Administrative Agent shall reasonably determine
or the Requisite Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as Administrative Agent or Issuing
Lender shall reasonably determine or the Requisite Lenders shall reasonably
require.
 
“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.
 
“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to the applicable Borrower pursuant to subsections 2.1A(ii) and
(iv), and “Revolving Loan Commitments” means such commitments of all Revolving
Lenders in the aggregate.
 
“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.
 
“Revolving Loan Commitment Termination Date” means August 20, 2018; provided
that, if such date is not a Business Day, the Revolving Loan Commitment
Termination Date shall be the preceding Business Day.
 
“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and (ii)
after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.
 
“Revolving Loans” means, collectively, the Loans made by Revolving Lenders to
Borrowers pursuant to subsections 2.1A(ii)  and (iv).
 
“Revolving Notes” means any promissory notes of any Borrower issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit III annexed hereto.
 
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Administrative Agent or the Issuing Lender, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
 
“Sanctioned Country” means a country subject to sanctions designated by OFAC.


“Sanctioned Person” means any of the following currently or in the future:  (i)
an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC currently available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx  or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; or (ii) anyone more
than 50%-owned by an entity or individual described in (i) above; or (iii) (A)
an agency or instrumentality of, or an entity owned or controlled by, the
government of a Sanctioned Country, to the extent prohibited by Sanctions Laws,
(B) an entity located in a Sanctioned Country, or (C) an individual who is a
citizen or resident of, or located in, a Sanctioned Country, to the extent that
the agency, instrumentality, entity, or individual is subject to a sanctions
program administered by OFAC; or (iv) an entity or individual engaged in
activities sanctionable under CISADA (as defined under Sanctions Laws), ITRA (as
defined under Sanctions Laws), IFCA (as defined under Sanctions Laws below), or
any other Sanctions Laws as amended from time to time.


“Sanctions Laws” means the laws, regulations, and rules promulgated or
administered by OFAC to implement US sanctions programs, including any enabling
legislation or Executive Order related thereto, as amended from time to time;
the US Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
regulations and rules promulgated thereunder (“CISADA”), as amended from time to
time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”), as amended from time to time; the
sanctions and other restrictive measures applied by the European Union in
pursuit of the Common Foreign and Security Policy objectives set out in the
Treaty on European Union; and any similar sanctions laws as may be enacted from
time to time in the future by the U.S., the European Union (and its Member
States), or the Security Council or any other legislative body of the United
Nations; and any corresponding laws of jurisdictions in which any Borrower
operates or in which the proceeds of any borrowing under this Agreement will be
used or from which repayments of the Obligations will be derived.


“Secured Cash Management Agreement” means any Cash Management Agreement
permitted by Section 6 or 7 that is entered into by and between any Loan Party
or any Subsidiary of any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement permitted by Section 6 or 7
that is entered into by and between any Loan Party or any Subsidiary of any Loan
Party and any Hedge Counterparty.
 
“Secured Parties” means, collectively, with respect to the Collateral Documents,
Administrative Agent, the Lenders, Issuing Lender, each Cash Management Bank and
each Hedge Counterparty.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
“Securities Account” means a “securities account” as defined in Article 8 of the
UCC.
 
“Securities Act” means the Securities Act of 1933 and any successor statute.
 
“Security Agreement” means the Security Agreement executed and delivered on the
Closing Date, substantially in the form of Exhibit X annexed hereto.
 
 “Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of debts and liabilities (including
unmatured liabilities and contingent liabilities but without duplication of any
underlying liability related thereto) of such Person and (2) not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and due considering all financing
alternatives and potential asset sales reasonably available to such Person;
(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“SPC” has the meaning assigned to that term in subsection 10.1B(iv).
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined in good faith by
Administrative Agent or the Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that Administrative Agent or the Issuing Lender may obtain such spot
rate from another financial institution designated by Administrative Agent or
the Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
 
“Standby Letter of Credit” means any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement.


“Subject Lender” has the meaning assigned to that term in subsection 2.9.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.  For the
avoidance of doubt and notwithstanding anything to the contrary contained
herein, Excluded JVs shall be excluded as Subsidiaries for purposes of this
Agreement.


“Subsidiary Guarantor” means any Material Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty on the Closing
Date or from time to time thereafter pursuant to subsection 6.8, or any other
Subsidiary of Company that elects to execute and deliver a counterpart of the
Subsidiary Guaranty and otherwise comply with the provisions of subsection 6.8.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Material Domestic Subsidiaries of Company on the Closing Date and to be
executed and delivered by additional Material Domestic Subsidiaries of Company
from time to time thereafter in accordance with subsection 6.8 and any other
Subsidiary of Company that elects to comply with the provisions of subsection
6.8, substantially in the form of Exhibit IX annexed hereto.
 
 “Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.
 
“Swap Obligations” means, with respect to any Subsidiary Guarantor, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.
 
“Swing Line Lender” means Citizens Bank of Pennsylvania, or any Person serving
as a successor Administrative Agent hereunder, in its capacity as Swing Line
Lender hereunder.
 
“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(iii).  The Swing Line
Loan Commitment is part of, and not in addition to, the Revolving Credit
Commitments.
 
“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(iii) .
 
“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit IV annexed hereto.
 
“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by Administrative Agent to be a suitable replacement) is open for the settlement
of payments in Euro.
 
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.
 
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the Outstanding Amount of Revolving Loans plus
(ii) the Outstanding Amount of Swing Line Loans plus (iii) the Letter of Credit
Usage.
 
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
“Unasserted Obligations” means, at any time, obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.
 
“Voting Defaulting Lender” means a Lender that is a Defaulting Lender solely by
virtue of such Lender’s direct or indirect parent having taken an action, or
become subject to a proceeding or appointment, that is described in clause
(e) of the definition of “Defaulting Lender”.
 
1.2  
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 
Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii), (v)  and
(xii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v) ).  Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in subsection
5.3.  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and Company,
Administrative Agent or Requisite Lenders shall so request, Administrative
Agent, Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Requisite Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
subsection 6.1(v).  Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
audited financial statements of the Company for Fiscal Year 2012 in for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
 
1.3  
Other Definitional Provisions and Rules of Construction.

 
A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.
 
B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.  Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
 
D. Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto.
 
E. Unless the context requires otherwise, any reference to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and any successor statute.
 
F. The parties hereto acknowledge and agree that, for purposes of all
calculations made for any applicable period under any Loan Document, (i) after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period on a Pro Forma Basis and (B)
Indebtedness of a target which is retired in connection with a Permitted
Acquisition shall be excluded from such calculations and deemed to have been
retired as of the first day of such applicable period on a Pro Forma Basis and
(ii) after any Asset Sale, (A) income statement items, cash flow statement items
and balance sheet items (whether positive or negative) attributable to the
property or assets disposed of shall be excluded in such calculations to the
extent relating to such applicable period on a Pro Forma Basis and (B)
Indebtedness that is repaid with the proceeds of such Asset Sale shall be
excluded from such calculations and deemed to have been repaid as of the first
day of such applicable period on a Pro Forma Basis.
 
1.4  
Exchange Rates; Currency Equivalents.

 
A. Administrative Agent or Issuing Lender, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of credit extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
Administrative Agent or Issuing Lender, as applicable.
 
B. Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by Administrative Agent
or the Issuing Lender, as the case may be.
 
C. For purposes of determining compliance as of any date with the definition of
Material Event or Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.7, 8.2, 8.8 or 8.12 (other
than for purposes of calculating the Consolidated Net Leverage Ratio, as used in
any such Section, which shall be calculated in accordance with the definition
thereof), the amount of any incurrence of indebtedness, investment, asset
disposition, restricted payment or other applicable transaction (each a “Subject
Transaction”) denominated in a currency other than Dollars shall be the Dollar
Equivalent of such amount as of the date such Subject Transaction.  No Potential
Event of Default or Event of Default shall arise as a result of any limitation
or threshold set forth in Dollars in Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.7, 8.2,
8.8 or 8.12  being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the date of such Subject Transaction.
 
1.5  
Additional Alternative Currencies.

 
A. Company may from time to time request that Eurocurrency Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of Administrative Agent and the Lenders; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of Administrative Agent and
Issuing Lender.
 
B. Any such request shall be made to Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such earlier time or date as may be agreed by Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Lender, in its or their sole discretion).  In the case of any such
request pertaining to Eurocurrency Rate Loans, Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, Administrative Agent shall promptly notify the
Issuing Lender thereof.  Each Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or Issuing Lender (in the case of a request
pertaining to Letters of Credit) shall notify Administrative Agent, not later
than 11:00 a.m., five (5) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.
 
C. Any failure by a Lender or Issuing Lender, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the Issuing Lender, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency.  If Administrative Agent and all the Revolving
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
Administrative Agent shall so notify Company and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any borrowing of Eurocurrency Rate Loans; and if Administrative Agent and
Issuing Lender consent to the issuance of Letters of Credit in such requested
currency, Administrative Agent shall so notify Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If Administrative Agent shall fail
to obtain consent to any request for an additional currency under this
subsection 1.5, Administrative Agent shall promptly so notify Company.
 
1.6  
Change of Currency.

 
A. Each obligation of Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then current Interest Period.
 
B. Each provision of this Agreement shall be subject to such reasonable changes
of construction as Administrative Agent may from time to time specify in a
written notice to Company to be appropriate to reflect the adoption of the Euro
(or departure from usage thereof) by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.
 
Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Administrative Agent may from time to time specify in
a written notice to Company to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
the change in currency, such changes to put the Lenders and Borrower in the same
position, as close as possible, that they would have been in had no such change
in currency or market conventions or practices occurred.
 
1.7  
Letter of Credit Amounts.

 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any application or other
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases (at the time specified therefor in
such Letter of Credit and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).
 
SECTION 2.  
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 
2.1  
Commitments; Making of Loans; the Register; Optional Notes.

 
A. Commitments.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender hereby severally agrees to make the Loans as described in
subsections 2.1A(ii) and, as applicable, 2.1A(iv) and Swing Line Lender hereby
agrees to make the Swing Line Loans as described in subsection 2.1A(iii).
 
(i) [Intentionally omitted].
 
(ii) Revolving Loans.  Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Borrowers in
Dollars or in one or more Alternative Currencies from time to time on any
Business Day during the period from and including the Closing Date to the
earliest of (1) the Revolving Loan Commitment Termination Date, (2) the date of
the termination of the Revolving Loan Commitments pursuant to subsection
2.4B(ii)  and (3) the date of the termination of the commitment of each
Revolving Lender to make Revolving Loans and Issuing Lender to issue, increase
or extend Letters of Credit pursuant to Section 8, an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5B.  The
original amount of each Revolving Lender’s Revolving Loan Commitment is set
forth opposite the name of such Lender on Schedule 2.1A and the original
Revolving Loan Commitment Amount is $300,000,000; provided that the amount of
the Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to
subsection 10.1B (in which case, the amount of such Lender’s Revolving Loan
Commitment is set forth in the Assignment Agreement) and shall be reduced from
time to time by the amount of any reductions thereto made pursuant to subsection
2.4B.  Each Revolving Lender’s Revolving Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Loan Commitments shall be paid in full no later than that date.  Amounts
borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.  Notwithstanding the
foregoing, any Other Revolving Loans shall be due and payable as set forth in
the relevant Incremental Assumption Agreement.
 
Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall (w) the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect or (x) the aggregate principal amount of all outstanding Revolving Loans
of any Lender plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Letters of Credit plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolving Loan Commitment,
or (y) the aggregate Outstanding Amount of all Revolving Loans made to a Foreign
Co-Borrower shall not exceed the Foreign Co-Borrower Sublimit, or (z) the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
plus the Outstanding Amount of all Letters of Credit denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.
 
(iii) Swing Line Loans.
 
(a) General Provisions.  Swing Line Lender, in reliance upon the agreements of
the other Revolving Lenders set forth in this subsection 2.1A(iii) and subject
to the limitations set forth in the last paragraph of subsection 2.1A(ii) and
set forth below with respect to the maximum amount of Swing Line Loans permitted
to be outstanding from time to time, may in its sole discretion make a portion
of the Revolving Loan Commitments available to Company from time to time on any
Business Day from and including the Closing Date to the earliest of (1) the
Revolving Loan Commitment Termination Date, (2) the date of the termination of
the Revolving Loan Commitments pursuant to subsection 2.4B(ii) and (3) the date
of the termination of the commitment of each Revolving Lender to make Revolving
Loans and Issuing Lender to issue, increase or extend Letters of Credit pursuant
to Section 8, by making Swing Line Loans to Company in an aggregate amount not
exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5B, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment.  The original
amount of the Swing Line Loan Commitment is $10,000,000; provided that any
reduction of the Revolving Loan Commitment Amount made pursuant to subsection
2.4 that reduces the Revolving Loan Commitment Amount to an amount less than the
then current amount of the Swing Line Loan Commitment shall result in an
automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Company, Administrative Agent or Swing
Line Lender.  The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than that date.  Amounts borrowed under this subsection 2.1A(iii) may be repaid
and reborrowed to but excluding the Revolving Loan Commitment Termination Date.
 
(b) Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans that have not been voluntarily prepaid by Company pursuant
to subsection 2.4B(i), Swing Line Lender may, at any time in its sole
discretion, deliver to Administrative Agent (with a copy to Company), no later
than 11:00 A.M. (New York City time) on the proposed Funding Date, a notice
(which shall be deemed to be a Notice of Borrowing given by Company) requesting
Revolving Lenders to make Revolving Loans that are Base Rate Loans on such
Funding Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given. 
Company hereby authorizes the giving of any such notice and the making of any
such Revolving Loans.  Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the Refunded Swing Line Loans to Administrative Agent in
immediately available funds at the Funding and Payment Office for
Dollar-denominated payments not later than 1:00 P.M. (New York City time) on the
Funding Date, whereupon, subject to subsection 2.1A(iii)(c), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to Company in such amount.  Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by Revolving Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Company) and applied (and Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by Swing Line Lender, and such portion of the Swing Line Loans deemed
to be so paid shall no longer be outstanding as Swing Line Loans and shall no
longer be due under the Swing Line Note, if any, of Swing Line Lender but shall
instead constitute part of Swing Line Lender’s outstanding Revolving Loans and
shall be due under the Revolving Note, if any, of Swing Line Lender.  Company
hereby authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Revolving Lenders, including the Revolving Loan deemed
to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans.  Administrative Agent shall promptly notify Company
of any such charges.  If any portion of any such amount paid (or deemed to be
paid) to Swing Line Lender should be recovered by or on behalf of Company from
Swing Line Lender in any bankruptcy proceeding, in any assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by subsection 10.5.
 
(c) Swing Line Loan Participations. On the Funding Date of each Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby agrees to, purchase a risk
participation in such Swing Line Loan in an amount equal to its Pro Rata Share. 
If for any reason (1) Revolving Loans are not made upon the request of Swing
Line Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to Swing Line Lender in respect of such
Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a time
when such Swing Line Loan is outstanding, the request for Revolving Loans that
are Base Rate Loans submitted by the Swing Line Lender pursuant to subsection
2.1A(iii)(b) shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Lender’s payment to Administrative Agent for the account
of the Swing Line Lender pursuant to subsection 2.1A(iii)(b) shall be deemed
payment in respect of such participation (such Revolving Lender’s Pro Rata Share
calculated, in the case of the foregoing clause (2), immediately prior to such
termination of the Revolving Loan Commitments).  In the event any Revolving
Lender fails to make available to Swing Line Lender any amount as provided in
subsections 2.1A(iii)(b) and (c), Swing Line Lender shall be entitled to recover
(acting through Administrative Agent) such amount on demand from such Revolving
Lender together with interest thereon for the period from the date such payment
is required to the date on which such payment is immediately available to the
Swing Line Lender at a rate per annum equal to the greater of the applicable
Overnight Rate from time to time in effect and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing.  If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Refunded Swing
Line Loan or funded participation in the relevant Swing Line Loan as the case
may be.  In the event Swing Line Lender receives a payment of any amount with
respect to which other Revolving Lenders have funded the purchase of risk
participations as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Revolving Lender its Pro Rata Share of such
payment.  A certificate of the Swing Line Lender submitted to any Revolving
Lender (through Administrative Agent) with respect to any amounts owing under
this paragraph shall be conclusive absent manifest error.
 
(d) Revolving Lenders’ Obligations.  Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(iii)(b) and each Revolving Lender’s obligation to purchase and fund a risk
participation in any unpaid Swing Line Loans pursuant to the immediately
preceding paragraph shall be absolute and unconditional and shall not be
affected by any circumstance, including (1) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
Swing Line Lender, Company or any other Person for any reason whatsoever;
(2) the occurrence or continuation of an Event of Default or a Potential Event
of Default; (3) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (4) any breach of this Agreement or any other Loan Document by any
party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided  that such obligations
of each Revolving Lender are subject to the limitations set forth in the last
paragraph of subsection 2.1A(ii)  and the condition that (x) all conditions
under Section 4  to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans, as the case may be, were satisfied at the time
such Refunded Swing Line Loans or unpaid Swing Line Loans were made or (y) the
satisfaction of any such condition not satisfied had been waived in accordance
with subsection 10.6 prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing Company for interest on Swing Line Loans.  Until each
Revolving Lender funds its Revolving Loan or risk participation pursuant to this
subsection 2.1A(iii) to refinance such Revolving Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  Company shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.
 
(iv) Each Lender having an Incremental Term Loan Commitment or an Incremental
Revolving Loan Commitment agrees, subject to the terms and conditions set forth
in the applicable Incremental Assumption Agreement, to make Incremental Term
Loans and/or Incremental Revolving Loans to Company, in an aggregate principal
amount not to exceed its Incremental Term Loan Commitment or Incremental
Revolving Loan Commitment, as the case may be.
 
B. Borrowing Mechanics.  Loans made on any Funding Date (other than Swing Line
Loans, Revolving Loans made pursuant to a request by Swing Line Lender pursuant
to subsection 2.1A(iii) or Revolving Loans made pursuant to subsection 3.3B)
shall be in an aggregate minimum amount of $500,000 and multiples of $100,000 in
excess of that amount; provided  that Loans made as Eurocurrency Rate Loans with
a particular Interest Period shall be in an aggregate minimum amount of
$5,000,000 and multiples of $1,000,000 in excess of that amount.  Swing Line
Loans made on any Funding Date shall be in an aggregate minimum amount of
$500,000 and multiples of $100,000 in excess of that amount.  Whenever a
Borrower desires that Lenders make Revolving Loans, the applicable Borrower
shall deliver to Administrative Agent a duly executed Notice of Borrowing no
later than 12:00 Noon (New York City time) at least (i) three (3) Business Days
in advance of the proposed Funding Date (in the case of a Eurocurrency Rate Loan
denominated in Dollars), (ii) four (4) Business Days (or five (5) Business Days
in the case of a Special Notice Currency) in advance of the proposed Funding
Date in the case of a Eurocurrency Rate Loan denominated in an Alternative
Currency, and (iii) on the proposed Funding Date (in the case of a Base Rate
Loan) or, in the case of clauses (i), (ii)  and (iii), such shorter period as
approved by the Administrative Agent.  Whenever Company desires that Swing Line
Lender make a Swing Line Loan, Company shall deliver to Administrative Agent a
duly executed Notice of Borrowing no later than 1:00 P.M. (New York City time)
on the proposed Funding Date.  Revolving Loans may be continued as or converted
into Base Rate Loans and Eurocurrency Rate Loans in the manner provided in
subsection 2.2D.  If a Borrower fails to specify in the Notice of Borrowing
whether the requested Loan shall be a Base Rate Loan or Eurocurrency Rate Loan,
then the applicable Loans shall be made as Base Rate Loans.  In lieu of
delivering a Notice of Borrowing, the applicable Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this subsection 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a duly executed Notice of Borrowing
to Administrative Agent on or before the applicable Funding Date.
 
Neither Administrative Agent nor any Lender shall incur any liability to the
Borrowers in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of Company or for otherwise acting
in good faith under this subsection 2.1B  or under subsection 2.2D, and upon
funding of Loans by Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice Company shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.
 
Except as otherwise provided in subsections 2.6B, 2.6C, 2.6D and 2.6G, a Notice
of Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurocurrency Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.
 
During the existence of an Event of Default, no Loan may be requested as a
Eurocurrency Rate Loan (whether in Dollars or any Alternative Currency) without
the consent of the Requisite Lenders.
 
For the avoidance of doubt, no Foreign Co-Borrower or Foreign Subsidiary
Guarantor shall have any liability for any obligations of Company or any
Domestic Subsidiary under the Loan Documents.
 
For the avoidance of doubt, all Loans shall be deposited into a domestic bank
account.
 
C. Disbursement of Funds.  Subject to subsection 2.12, all Revolving Loans shall
be made by Revolving Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that neither Administrative
Agent nor any Lender shall be responsible for any default by any other Lender in
such other Lender’s obligation to make a Loan requested hereunder nor shall the
amount of the Commitment of any Lender to make the particular type of Loan
requested or Pro Rata Share of any Lender be increased or decreased as a result
of a default by any other Lender in such other Lender’s obligation to make a
Loan requested hereunder.  Promptly after receipt by Administrative Agent of a
Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu
thereof), Administrative Agent shall notify each Lender for that type of Loan or
Swing Line Lender, as the case may be, of the proposed borrowing (including
amount and currency and the applicable Borrower).  Each such Lender (other than
Swing Line Lender) shall make the amount of its Loan available to Administrative
Agent on the applicable Funding Date in Same Day Funds at the Funding and
Payment Office for the applicable currency (i) not later than 1:00 P.M. (New
York City time) for any Loan denominated in Dollars and (ii) not later than the
Applicable Time specified by Administrative Agent in the case of any Loan in an
Alternative Currency.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from Administrative Agent (including at the request of
any Revolving Lender) prior to 2:00 P.M. (New York City time) on the applicable
Funding Date (i) directing Swing Line Lender not to make such Swing Line Loan as
a result of the limitations set forth in the last paragraph of subsection
2.1A(ii)  or (ii) that one or more of the applicable conditions specified in
Section 4 is not then satisfied, Swing Line Lender shall make the amount of its
Swing Line Loan available to Company not later than 3:00 P.M. (New York City
time) on the applicable Funding Date by crediting the account of Company at the
Funding and Payment Office.  Except as provided in subsection 2.1A(iii) and
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse Issuing Lender for the amount of a drawing under a
Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 (in the case of Loans made on the Closing
Date) and 4.2 (in the case of all Loans), Administrative Agent shall make all
funds so received by Administrative Agent available to the applicable Borrower
on the applicable Funding Date either by (a) causing an amount of Same Day Funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of the applicable Borrower at
the Funding and Payment Office or (b) wire transfer of such funds, in each case
in accordance with instructions provided to Administrative Agent by the
applicable Borrower; provided, however, that if, on the date the Notice of
Borrowing is given by a Borrower, there are unreimbursed drawings under any
Letter of Credit outstanding that have not been refinanced as Revolving Loans,
then the proceeds of such requested Loans, first, shall be applied to the
payment in full of any such unreimbursed drawings, and second, shall be made
available to the applicable Borrower as provided above.
 
Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date (or, in the case of a Notice of Borrowing for Base Rate Loans,
prior to 12:00 Noon (New York City time) on such Funding Date) that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Funding Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Funding Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to the applicable Borrower a corresponding
amount on such Funding Date.  If such corresponding amount is not in fact made
available to Administrative Agent by such Lender, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Administrative Agent and if such Lender does not pay
such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify the Borrowers and the Borrowers shall
promptly pay such corresponding amount to Administrative Agent in immediately
available funds together with interest thereon, for each day from and including
such Funding Date until but excluding the date such amount is paid to
Administrative Agent, at (1) in the case of payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (2) in the case of payment made by the Borrowers, at the rate payable under
this Agreement for the applicable Loans made to the Borrower.  If the Borrowers
and such Lender shall pay such interest to Administrative Agent for the same or
an overlapping period, Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by such Borrower for such
period.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to Administrative Agent.  Nothing in this subsection 2.1C shall be
deemed to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Company may have against any Lender as
a result of any default by such Lender hereunder.
 
D. The Register.  For purposes of this subsection 2.1D, any reference to a
Lender shall be construed to include Issuing Lender.  Administrative Agent,
acting solely for these purposes as a non-fiduciary agent of Company (and such
agency being solely for tax purposes) (it being acknowledged that Administrative
Agent (and any sub-agent), in such capacity, its Affiliates and its Affiliates’
partners, officers, directors, employees, agents, trustees and advisors shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company and Lenders upon reasonable prior notice at
reasonable times at its address referred to in subsection 10.8) a register for
the recordation of, and shall record, the names and addresses of Lenders and the
respective amounts of the Revolving Loan Commitment, Swing Line Loan Commitment,
Incremental Term Loan Commitments, Incremental Revolving Loan Commitments,
Revolving Loans, Swing Line Loans, Incremental Term Loans and Incremental
Revolving Loans, Letters of Credit of, and Obligations owed to each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), Company, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof; all amounts owed with respect to any Commitment or Loan shall
be owed to the Lender listed in the Register as the owner thereof; and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.  Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
Company, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records.  Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.  In addition,
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting Lender
(and as a Voting Defaulting Lender).
 
E. Optional Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days’ prior to the
Closing Date or upon two Business Days’ written notice any time thereafter, the
applicable Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to subsection 10.1) on the Closing Date (or, if such
notice is delivered after the Closing Date, promptly after Company’s receipt of
such notice) a promissory note or promissory notes to evidence, as applicable,
such Lender’s Revolving Loans or Swing Line Loans, substantially in the form of
Exhibit III or Exhibit IV annexed hereto, respectively, with appropriate
insertions, or such Lender’s Incremental Term Loans or Incremental Revolving
Loans.
 
2.2  
Interest on the Loans.

 
A. Rate of Interest. Subject to the provisions of subsections 2.2E, 2.2G, 2.6
and 2.7, each Revolving Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or the
Eurocurrency Rate, as applicable.  Subject to the provisions of subsection 2.7,
each Swing Line Loan shall bear interest on the unpaid principal amount thereof
from the date made through maturity (whether by acceleration or otherwise) at a
rate determined by reference to the Base Rate.  The applicable basis for
determining the rate of interest with respect to any Revolving Loan shall be
selected by the applicable Borrower initially at the time a Notice of Borrowing
is given with respect to such Loan pursuant to subsection 2.1B (subject to the
third to last sentence of subsection 2.1B), and the basis for determining the
interest rate with respect to any Revolving Loan may be changed from time to
time pursuant to subsection 2.2D (subject to the third to last sentence of
subsection 2.1B).  If on any day a Revolving Loan is outstanding with respect to
which notice has not been delivered to Administrative Agent in accordance with
the terms of this Agreement specifying the applicable basis for determining the
rate of interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate; provided, however, in the case of a Eurocurrency
Rate Loan, then that Loan shall bear interest as a Eurocurrency Rate Loan with
an Interest Period of one (1) month.
 
(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:
 
(a) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the applicable Consolidated Net
Leverage Ratio for the four Fiscal Quarter period for which the applicable
Compliance Certificate has been delivered pursuant to subsection 6.1(iv); or
 
(b) if a Eurocurrency Rate Loan, then at the sum of the Eurocurrency Rate plus
the Eurocurrency Rate Margin set forth in the table below opposite the
applicable Consolidated Net Leverage Ratio for the four Fiscal Quarter period
for which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv) plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a lending office in the United Kingdom or a Participating
Member State) the Mandatory Cost:
 
Consolidated Net Leverage Ratio
Eurocurrency
Rate Margin/
Letter of Credit
Fee
Base Rate
Margin
Greater than or equal to 2.50:1.00
2.50%
1.50%
Greater than or equal to 2.00:1.00
but less than 2.50:1.00
2.25%
1.25%
Greater than or equal to 1.00:1.00
but less than 2.00:1.00
2.00%
1.00%
Less than 1.00:1.00
1.50%
0.50%



 
provided that from the Closing Date to the date on which Administrative Agent
receives a Compliance Certificate pursuant to subsection 6.1(iv)  for the fiscal
quarter ending December 31, 2013, the applicable margin for Eurocurrency Rate
Loans shall be 1.50% per annum and for Base Rate Loans shall be 0.50% per annum.
 
(ii) [Intentionally omitted].
 
(iii) Upon delivery of the Compliance Certificate by Company to Administrative
Agent pursuant to subsection 6.1(iv), the Base Rate Margin and the Eurocurrency
Rate Margin shall automatically be adjusted in accordance with such Compliance
Certificate, such adjustment to become effective on the next succeeding Business
Day following the receipt by Administrative Agent of such Compliance Certificate
(subject to the provisions of the foregoing clause (i)); provided that, if at
any time a Compliance Certificate is not delivered at the time required pursuant
to subsection 6.1(iv), from the time such Compliance Certificate was required to
be delivered until the Business Day next succeeding delivery of such Compliance
Certificate, the applicable margins shall be the maximum percentage amount for
Loans set forth above.
 
If, as a result of any restatement of or other adjustment to the financial
statements of Company or for any other reason, Company or Administrative Agent
or any Lender determines that (i) the Consolidated Net Leverage Ratio as
calculated by Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the applicable Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders or Issuing Lender, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the applicable Borrower under the Bankruptcy
Code, automatically and without further action by Administrative Agent, any
Lender or Issuing Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of Administrative Agent, any Lender or Issuing Lender, as the case
may be, under subsection 2.2E, 3.2, 3.3B or Section 8 and the Lenders’
acceptance of payment of such amounts will not constitute a waiver of any
default under this Agreement.  The Borrowers’ obligations under this paragraph
to pay additional interest and fees as a result of any revised calculation of
the Consolidated Net Leverage Ratio with respect to any period in any Fiscal
Year shall survive for a period not to exceed sixty (60) days following the
delivery of the audited financial statements delivered pursuant to Section
6.1(iii) for such Fiscal Year (unless such recalculation is the result of a
non-appealable determination by a court of competent jurisdiction that the
Company committed actual fraud in the preparation of the financial statements
used to calculate the Consolidated Net Leverage Ratio for such period, in which
event the foregoing limitation shall not apply).
 
(iv) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing Line
Loans shall bear interest through maturity at the sum of the Base Rate plus the
applicable Base Rate Margin.
 
(v) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, Incremental
Term Loans and Incremental Revolving Loans shall bear interest through maturity
at the rates specified in the applicable Incremental Assumption Agreements.
 
B. Interest Periods.  In connection with each Eurocurrency Rate Loan, a Borrower
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a one, two, three or six month period; provided
that:
 
(i) the initial Interest Period for any Eurocurrency Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurocurrency Rate Loan, or on the date specified in the applicable Notice
of Conversion/Continuation, in the case of a Base Rate Loan converted to a
Eurocurrency Rate Loan;
 
(ii) in the case of immediately successive Interest Periods applicable to a
Eurocurrency Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
 
(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
 
(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B , end on the last Business Day of the calendar month
at the end of such Interest Period;
 
(v) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date, no Interest Period
with respect to any portion of any Incremental Term Loans shall extend beyond
the applicable Incremental Term Loan Maturity Date and no Interest Period with
respect to any portion of any Incremental Revolving Loan shall extend beyond the
applicable Incremental Revolving Loan Commitment Termination Date;
 
(vi) [Intentionally omitted];
 
(vii) there shall be no more than ten (10) Interest Periods outstanding at any
time; and
 
(viii) in the event the applicable Borrower fails to specify an Interest Period
for any Eurocurrency Rate Loan in the applicable Notice of Borrowing or Notice
of Conversion/Continuation, such Borrower shall be deemed to have selected an
Interest Period of one month.
 
C. Interest Payments.  Subject to the provisions of subsection 2.2E, interest on
each Loan shall be due and payable by the applicable Borrower in arrears on each
Interest Payment Date applicable to that Loan, upon any prepayment of that Loan
(to the extent accrued on the amount being prepaid) and on the Maturity Date. 
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect.
 
D. Conversion or Continuation.  Subject to the provisions of subsection 2.6,
each Borrower shall have the option (i) to convert at any time all or any part
of its outstanding Revolving Loans equal to (x) with respect to conversion of
Eurocurrency Rate Loans to Base Rate Loans, $1,000,000 and multiples of $100,000
in excess of that amount and (y) with respect to conversion of Base Rate Loans
to Eurocurrency Rate Loans, $5,000,000 and multiples of $1,000,000 in excess of
that amount or (ii) upon the expiration of any Interest Period applicable to a
Eurocurrency Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and multiples of $1,000,000 in excess of that amount as a
Eurocurrency Rate Loan.  If a Borrower fails to specify a type of Loan or fails
to give a timely Notice of Conversion/Continuation with respect to any Loan,
then the applicable Loan shall be automatically converted to or continued as the
type of Loan that it was and in the same currency, provided, however, in the
case of a Eurocurrency Rate Loan, such Loan shall be continued as a Eurocurrency
Rate Loan in its original currency with an Interest Period of one (1) month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.  If a Borrower requests a Loan of, conversion
to, or continuation of a Eurocurrency Rate Loan but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
 
Except as otherwise provided herein, a Eurocurrency Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Rate Loan unless the applicable Borrower pays the amounts due, if any, under
subsection 2.7 in connection therewith.  During the existence of an Event of
Default, no Loans may be converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Requisite Lenders, and the Requisite Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
 
The applicable Borrower shall deliver a duly executed Notice of
Conversion/Continuation to Administrative Agent no later than 12:00 Noon (New
York City time) at least (i) three (3) Business Days in advance of the proposed
conversion/continuation date in the case of a Base Rate Loan or a Eurocurrency
Rate Loan denominated in Dollars and (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) in advance of the
proposed conversion/continuation date in the case of a Eurocurrency Rate Loan
denominated in an Alternative Currency.  In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date. 
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.
 
E. Default Rate.  From and after the occurrence and during the continuation of
any Event of Default under subsections 8.1, 8.6 or 8.7, and from and after the
occurrence and during the continuation of any other Event of Default at the
election of Administrative Agent (acting at the direction of the Requisite
Lenders) or the Requisite Lenders, the outstanding principal amount of all Loans
and, to the extent permitted by applicable law, any interest payments thereon
not paid when due and any fees and other amounts then due and payable hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand by Administrative Agent at a rate that is 2% per annum in
excess of the interest rate (including any applicable margin and any Mandatory
Cost) otherwise payable under this Agreement with respect to the applicable
Loans (or, in the case of (i) Letter of Credit fees, a rate that is 2% per annum
in excess of the Eurocurrency Rate Margin and (ii) any such fees (other than
Letter of Credit fees) and other amounts, at a rate which is 2% per annum in
excess of the interest rate (including the Base Rate Margin) otherwise payable
under this Agreement for Base Rate Loans).  Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
 
F. Computation of Interest.  Interest on the Loans shall be computed (i) in the
case of Base Rate Loans (including Base Rate Loans determined by reference to
the Eurocurrency Rate), on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurocurrency Rate Loans and all other
computations of fees and interest, on the basis of a 360-day year, in each case
for the actual number of days elapsed in the period during which it accrues, or,
in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a Eurocurrency
Rate Loan, the date of conversion of such Eurocurrency Rate Loan to such Base
Rate Loan, as the case may be, shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurocurrency Rate
Loan, the date of conversion of such Base Rate Loan to such Eurocurrency Rate
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall, subject to
subsection 2.4C(i), be paid on that Loan.  Each determination by Administrative
Agent of the interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
G. Maximum Rate.  Notwithstanding anything herein to the contrary, if at any
time the applicable interest rate, together with all fees and charges that are
treated as interest under applicable law (collectively, the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender or
Issuing Lender, shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or Issuing Lender, shall be limited to
the Maximum Rate, provided that such excess amount shall be paid to such Lender
or Issuing Lender on subsequent payment dates to the extent not exceeding the
Maximum Rate.  If Administrative Agent or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower.  In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
2.3  
Fees.

 
A. Revolving Loan Commitment Fees.  Company agrees to pay to Administrative
Agent, for distribution to each Non-Defaulting Lender with a Revolving Loan
Commitment in proportion to that Revolving Lender’s Pro Rata Share, commitment
fees (collectively, the “Commitment Fee”) in Dollars for the period from and
including the Closing Date to and excluding the Revolving Loan Commitment
Termination Date equal to the actual daily amount by which the Revolving Loan
Commitment Amount exceeds the sum of (i) the Outstanding Amount of Revolving
Loans (but not any outstanding Swing Line Loans) plus (ii) the Outstanding
Amount of Letters of Credit multiplied by the Commitment Fee set forth in the
table below opposite the applicable Consolidated Net Leverage Ratio for the four
Fiscal Quarter period for which the applicable Compliance Certificate has been
delivered pursuant to subsection 6.1(iv), such Commitment Fees to be calculated
on the basis of a 360-day year and the actual number of days elapsed and to be
payable quarterly in arrears on the last Business Day of each March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date, and on the Revolving Loan Commitment Termination Date;
 
Consolidated Net Leverage Ratio
Commitment
Fee
Greater than or equal to 2.50:1.00
0.40%
Greater than or equal to 2.00:1.00
but less than 2.50:1.00
0.35%
Greater than or equal to 1.00:1.00
but less than 2.00:1.00
0.30%
Less than 1.00:1.00
0.25%

 
provided that from the Closing Date to the date on which Administrative Agent
receives a Compliance Certificate pursuant to subsection 6.1(iv) for the fiscal
quarter ending December 31, 2013, the Commitment Fee shall be 0.25% per annum.
 
B. Other Fees.  Company agrees to pay to the applicable Agents and
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
2.4  
Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties.

 
A. Repayment of Loans.
 
(i) [Intentionally omitted].
 
(ii) Scheduled Payments of Incremental Term Loans. In the event that any
Incremental Term Loans are made on an Increased Amount Date, Company shall repay
such Incremental Term Loans on the dates and in the amounts set forth in the
Incremental Assumption Agreement.
 
(iii) Revolving Loans. Company shall repay to the Revolving Credit Lenders on
the Revolving Loan Commitment Termination Date the aggregate principal amount of
all Revolving Loans outstanding on such date.
 
(iv) Incremental Revolving Loans. In the event that any Incremental Revolving
Loans are made on an Increased Amount Date, Company shall repay such Incremental
Revolving Loans on the Incremental Revolving Loan Commitment Termination Date.
 
(v) Swing Line Loans. Company shall repay each Swing Line Loan on the earlier to
occur of (a) the date ten (10) Business Days after such Loan is made and (b) the
Revolving Loan Commitment Termination Date.
 
B. Prepayments and Reductions in Revolving Loan Commitment Amount.
 
(i) Voluntary Prepayments. Company may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (New York City time) on the date
of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $500,000 in
the case of Base Rate Loans and 1,000,000 in the case of Eurocurrency Rate Loans
and multiples of $500,000 in excess of that amount.  A Borrower may, upon
(i) not less than one (1) Business Day’s prior written or telephonic notice, in
the case of Base Rate Loans, (ii) three (3) Business Days’ prior written or
telephonic notice in the case of Eurocurrency Rate Loans denominated in Dollars
and (iii) four (4) Business Days’ (or five (5), in the case of prepayment of
Loans denominated in Special Notice Currencies) prior written or telephonic
notice in the case of Eurocurrency Rate Loans denominated in an Alternative
Currency, and in each case given to Administrative Agent by 12:00 Noon (New York
City time) on the date required and, if given by telephone, promptly confirmed
in writing to Administrative Agent, who will promptly notify each Lender whose
Loans are to be prepaid of such prepayment, at any time and from time to time
prepay any Revolving Loans outstanding in favor of such Borrower on any Business
Day in whole or in part in an aggregate minimum amount of $500,000 in the case
of Base Rate Loans and $1,000,000 in the case of Eurocurrency Rate Loans and
multiples of $500,000 in excess of that amount.  Notice of prepayment having
been given as aforesaid, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein;
provided that if such notice is given in connection with a refinancing of all
Obligations (other than contingent indemnification obligations), such notice may
be conditional on the effectiveness of the replacement credit agreement or other
similar document and may be revoked by Company if such condition is not
satisfied, subject to the provisions of Section 2.7.  Any such voluntary
prepayment shall be applied as specified in subsection 2.4B(iv).
 
(ii) Voluntary Reductions of Revolving Loan Commitments. Company may, upon not
less than three (3) Business Days’ (or such shorter period as approved by
Administrative Agent) prior written or telephonic notice confirmed in writing to
Administrative Agent, or upon such lesser number of days’ prior written or
telephonic notice, as determined by Administrative Agent in its sole discretion,
at any time and from time to time, terminate in whole or permanently reduce in
part, without premium or penalty, the Revolving Loan Commitment Amount in an
amount up to the amount by which the Revolving Loan Commitment Amount exceeds
the Total Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction; provided that any such partial reduction of the
Revolving Loan Commitment Amount, unless the Revolving Loan Commitment is
reduced to equal the Total Utilization of Revolving Loan Commitments, shall be
in an aggregate minimum amount of $1,000,000 and multiples of $500,000 in excess
of that amount.  Company’s notice to Administrative Agent (who will promptly
notify each Revolving Lender of such notice) shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction shall be effective on the
date specified in Company’s notice and shall reduce the amount of the Revolving
Loan Commitment of each Revolving Lender proportionately to its Pro Rata Share. 
Any such voluntary reduction of the Revolving Loan Commitment Amount shall be
applied as specified in subsection 2.4B(iv).  The amount of any such Revolving
Loan Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the sublimit for Letters of Credit, the Foreign Co-Borrower Sublimit
or the sublimit for Swing Line Loans unless otherwise specified by Company.  All
fees accrued until the effective date of any termination of the Revolving Loan
Commitment shall be paid on the effective date of such termination.
 
(iii) Mandatory Prepayments. The Loans shall be prepaid in the amounts and under
the circumstances set forth below, all such prepayments to be applied as set
forth below or as more specifically provided in subsection 2.4B(iv) and
subsection 2.4D:
 
(a) [Intentionally omitted].
 
(b) [Intentionally omitted].
 
(c) [Intentionally omitted].
 
(d) [Intentionally omitted].
 
(e) Prepayments Due to Reductions or Restrictions of Revolving Loan Commitment
Amount. Company shall from time to time prepay first the Swing Line Loans and
second the Revolving Loans (and, after prepaying all Revolving Loans, Cash
Collateralize any outstanding Letters of Credit by depositing the requisite
amount in the Collateral Account) to the extent necessary so that the Total
Utilization of Revolving Loan Commitments (less any outstanding Letters of
Credit that have been Cash Collateralized) shall not at any time exceed the
Revolving Loan Commitment Amount then in effect.  At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount, if no Event of Default has occurred and is
continuing, to the extent any Cash Collateral was provided by Company and has
not been applied to any Obligations as provided in the Security Agreement, such
amount shall, at the request of Company, be released to Company in accordance
with subsection 2.11.
 
(f) Prepayments Due to Exchange Rate Fluctuations. (i) If Administrative Agent
notifies Company at any time that the Total Utilization of Revolving Loan
Commitments (less any outstanding Letters of Credit that have been Cash
Collateralized) at such time exceeds an amount equal to 105% of the Revolving
Loan Commitments then in effect, then, within five (5) Business Days after
receipt of such notice, the applicable Borrower shall prepay its respective
Revolving Loans and/or Cash Collateralize its respective Letter of Credit Usage
in an aggregate amount sufficient to reduce the Total Utilization of Revolving
Loan Commitments (less any outstanding Letters of Credit that have been Cash
Collateralized) as of such date of payment to an amount not to exceed 100% of
the Revolving Loan Commitment Amount then in effect; provided, however, that,
subject to the provisions of subsection 2.11, the Borrowers shall not be
required to Cash Collateralize the Letter of Credit Usage pursuant to this
subsection 2.4B(iii)(f) unless after the prepayment in full of the Revolving
Loans the Total Utilization of Revolving Loan Commitments exceeds the Revolving
Loan Commitment Amount then in effect; (ii) if Administrative Agent notifies
Company at any time that the Letter of Credit Usage at such time exceeds an
amount equal to 105% of the sublimit for Letters of Credit then in effect, then,
within five (5) Business Days after receipt of such notice, the applicable
Borrower shall Cash Collateralize its respective portion of the Letter of Credit
Usage in an aggregate amount sufficient to reduce the Letter of Credit Usage as
of such date of payment to an amount not to exceed 100% of such sublimit for
Letters of Credit then in effect, and (iii) if Administrative Agent notifies
Company at any time that the Total Utilization of Revolving Loan Commitments
attributable to the Foreign Co-Borrowers at such time exceeds an amount equal to
105% of the Foreign Co-Borrower Sublimit then in effect, then, within five
(5) Business Days after receipt of such notice, the Foreign Co-Borrowers shall
prepay its respective Revolving Loans and/or Cash Collateralize its respective
Letter of Credit Usage in an aggregate amount sufficient to reduce the Total
Utilization of Revolving Loan Commitments attributable to the Foreign
Co-Borrowers (less any outstanding Letters of Credit issued on account of the
Foreign Co-Borrowers that have been Cash Collateralized) as of such date of
payment to an amount not to exceed 100% of the Foreign Co-Borrower Sublimit then
in effect.  In the case of each of clauses (i), (ii) and (iii), Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.  If
Administrative Agent notifies Company at any time that the Outstanding Amount of
all Revolving Loans denominated in Alternative Currencies at such time exceeds
an amount equal to 105% of the Alternative Currency Sublimit then in effect,
then, within five (5) Business Days after receipt of such notice, the applicable
Borrower shall prepay its respective Revolving Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.
 
(iv) Application of Prepayments and Unscheduled Reductions of Revolving Loan
Commitment Amount.
 
(a) Application of Voluntary Prepayments by Type of Loans and Order of Maturity.
Any voluntary prepayments pursuant to subsection 2.4B(i) shall be applied as
specified by the applicable Borrower in the applicable notice of prepayment;
provided that in the event such Borrower fails to specify the Loans to which any
such prepayment shall be applied, such prepayment shall be applied first, if
applicable, to repay such Borrower’s outstanding Swing Line Loans to the full
extent thereof (without a corresponding reduction of the Revolving Loan
Commitment Amount), and second to repay such Borrower’s outstanding Revolving
Loans to the full extent thereof. 
 
(b) Application of Mandatory Prepayments by Type of Loans.  Except as provided
in subsection 2.4D, any amount required to be applied as a mandatory prepayment
of the Loans pursuant to subsections 2.4B(iii)(e) shall be applied first to the
extent of any remaining portion of such amount, to prepay the Swing Line Loans
to the full extent thereof, and second, to the extent of any remaining portion
of such amount, to prepay the Revolving Loans to the full extent thereof.
 
(c) [Intentionally omitted].
 
(d) Application of Prepayments to Base Rate Loans and Eurocurrency Rate Loans.
Considering Incremental Term Loans, Incremental Revolving Loans and Revolving
Loans being prepaid separately, any prepayment thereof shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurocurrency
Rate Loans, in each case in a manner that minimizes the amount of any payments
required to be made by the applicable Borrower pursuant to subsection 2.6D;
provided, however, that such Borrower may elect that the remainder of such
prepayments not applied to prepay Base Rate Loans be deposited in the Collateral
Account and applied thereafter to prepay the Eurocurrency Rate Loan or Loans
with Interest Periods expiring on a date or dates nearest the date of deposit in
accordance with this subsection 2.4B(iv), upon expiration of such Interest
Periods.
 
If after giving effect to any reduction of the Revolving Loan Commitments
provided for in this Section 2.4, the Alternative Currency Sublimit exceeds the
Revolving Loan Commitment Amount, such sublimit shall be automatically reduced
by the amount of such excess.
 
C. General Provisions Regarding Payments.
 
(i) Manner and Time of Payment.  Except as expressly provided for herein and
except with respect to principal of and interest on Loans denominated in
Alternative Currency, all payments by any Borrower of principal, interest, fees
and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (New York City time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by the applicable Borrower on the next succeeding
Business Day.  Except as otherwise expressly provided herein, all payments by
any Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Funding and Payment Office in such Alternative Currency and in Same
Day Funds not later than the Applicable Time specified by Administrative Agent
(of which the applicable Borrower shall have received at least three
(3) Business Days’ advance notice) on the dates specified herein. Without
limiting the generality of the foregoing, Administrative Agent may require that
any payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, Company shall make such payment in Dollars
in the Dollar Equivalent of the Alternative Currency payment amount.
 
Unless Administrative Agent shall have received notice from a Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
the Lenders or Issuing Lender hereunder that such Borrower will not make such
payment, Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or Issuing Lender, as the case may be, the
amount due.  In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders or Issuing Lender, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Overnight Rate.
 
(ii) Application of Payments to Principal and Interest.  All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments shall be
applied to the payment of interest before application to principal.
 
(iii) Apportionment of Payments.  Except as otherwise provided in subsection
2.12, aggregate principal and interest payments in respect of Revolving Loans
shall be apportioned among all outstanding Revolving Loans to which such
payments relate, in each case proportionately to the Revolving Lenders’
respective Pro Rata Shares; provided, that all payments in respect of Revolving
Loans shall first be applied in the following priority to repay any amounts
owing to (i) first, Swing Line Lender due to the failure of any Revolving Lender
to (A) fund a Revolving Loan for the purpose of repaying any Refunded Swing Line
Loan pursuant to subsection 2.1A(iii)(b) or (B) purchase a risk participation in
an unpaid Swing Line Loan pursuant to subsection 2.1A(iii)(c), and
(ii) second, Issuing Lender due to the failure of any Revolving Lender to
(A) fund a Revolving Loan for the purpose of repaying any unreimbursed amounts
of a drawing under a Letter of Credit pursuant to subsection 3.3B or (B) fund a
participation in any such unreimbursed Letter of Credit drawing pursuant to
subsection 3.3C; provided further that any payments on the Revolving Loans
remaining after the application of the foregoing proviso shall be allocated to
each Revolving Lender, excluding Defaulting Lenders, in an amount equal to each
such Revolving Lender’s Pro Rata Share of the aggregate payments on the
Revolving Loans prior to the application of the foregoing proviso and each
Defaulting Lender shall be entitled to receive its Pro Rata Share of any such
payments less the amount applied in accordance with the foregoing proviso
attributable to such Defaulting Lender.  Except as otherwise provided in
subsection 2.12 , Administrative Agent shall promptly distribute to each
Revolving Lender, at the account specified in the payment instructions delivered
to Administrative Agent by such Lender, its Pro Rata Share of all such payments
received by Administrative Agent and the commitment fees and letter of credit
fees of such Lender, if any, when received by Administrative Agent pursuant to
subsections 2.3 and 3.2.  Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, Administrative Agent shall give effect thereto in
apportioning interest payments received thereafter.
 
(iv) Payments on Business Days.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.
 
(v) Notation of Payment.  Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender may make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.
 
D. Application of Proceeds of Collateral and Payments after Event of Default. 
Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders, or upon acceleration of the Obligations pursuant
to Section 8, (a) all payments received by Administrative Agent, whether from
any Borrower, any Subsidiary Guarantor or otherwise, and (b) all proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral under any Collateral
Document may, in the discretion of Administrative Agent, be held by
Administrative Agent as Collateral for, and/or (then or at any time thereafter)
applied in full or in part by Administrative Agent and, if applied by
Administrative Agent, shall, subject to subsections 2.11 and 2.12 be applied on
behalf of the applicable Loan Party, in each case, in the following order of
priority:
 
(i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3 and reasonable and documented compensation to Administrative
Agent’s sub-agents and counsel), reimbursement and indemnification under any
Loan Document and all advances made by Administrative Agent thereunder for the
account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the Loan Documents;
 
(ii) thereafter, to the payment of all other Obligations of the applicable
Borrower and obligations of the Loan Parties under any Secured Cash Management
Agreement and Secured Hedge Agreement for the ratable benefit of the holders
thereof (subject to the provisions of subsection 2.4C(iii) hereof); and
 
(iii) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
 
Notwithstanding the foregoing, (a) obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements may, in Administrative Agent’s
discretion, be excluded from the application described above if Administrative
Agent has not received written notice thereof, together with such supporting
documentation as Administrative Agent may request, from the applicable Hedge
Counterparty or Cash Management Bank, as the case may be and (b) Excluded Swap
Obligations with respect to the Company or any Subsidiary Guarantor shall not be
paid with amounts received from the Company or such Subsidiary Guarantor, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.  Each Hedge Counterparty and each Cash Management Bank not a party
to this Agreement who obtains the benefit of the foregoing provision or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Section 9 hereof
for itself and its Affiliates as if a “Lender” party to this Agreement.


2.5  
Use of Proceeds.

 
A. [Intentionally omitted].
 
B. Revolving Loans; Swing Line Loans.  The proceeds of Revolving Loans and any
Swing Line Loans shall be applied by the applicable Borrower (i) to fund the
refinancing of all Indebtedness outstanding under the Existing Credit Agreement
and the payment of fees and expenses payable on the Closing Date, and
(ii) thereafter for working capital and other general corporate purposes,
including, without limitation, Permitted Acquisitions and Consolidated Capital
Expenditures; provided, however, that the proceeds of Swing Line Loans shall not
be used to refinance outstanding Swing Line Loans.
 
C. Margin Regulations.  No portion of the proceeds of any borrowing under this
Agreement shall be used by any Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.
 
2.6  
Special Provisions Governing Eurocurrency Rate Loans.

 
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurocurrency Rate Loans as to
the matters covered:
 
A. Determination of Applicable Interest Rate.  On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties) the interest rate that shall
apply to the Eurocurrency Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Company and each
applicable Lender.
 
B. Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent or the Requisite Lenders shall have determined in good
faith in its (or their) reasonable discretion (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto), on
any Interest Rate Determination Date that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable interbank
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (ii) by reason of circumstances affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans (including Base Rate Loans determined by reference to
the Eurocurrency Rate, and whether denominated in Dollars or an Alternative
Currency) on the basis provided for in the definition of Eurocurrency Rate (or
clause (c) of the definition of Base Rate), Administrative Agent shall on such
date give notice (by telefacsimile or by telephone confirmed in writing) to
Company and each Lender of such determination, whereupon (a) no Loans may be
made or maintained as, or converted to, Eurocurrency Rate Loans in the affected
currency or currencies, (b) in the event of a determination described in clause
(ii) above with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case of clauses (a)  and (b), until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist and (c) any Notice of Borrowing or Notice of
Conversion/Continuation given by a Borrower with respect to the Loans in respect
of which such determination was made shall be deemed to be for a Base Rate Loan
unless such Borrower shall have rescinded such Notice of Borrowing or Notice of
Conversion/Continuation by promptly giving written notice of such rescission to
Administrative Agent.
 
C. Illegality or Impracticability of Eurocurrency Rate Loans.  In the event that
on any date any Lender shall have determined in good faith in its reasonable
discretion (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that the making, maintaining or
continuation of its Loans (whether denominated in Dollars or an Alternative
Currency) to a Foreign Obligor, or whose interest is determined by reference to
the Eurocurrency Rate, or the charging of interest rates based on upon the
Eurocurrency Rate, (i) has become unlawful, or any Government Authority has
asserted that it is unlawful, as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
applicable interbank market or the position of such Lender in that market
(including in the event that any Government Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market) (except to the extent that the Eurocurrency Rate with respect to such
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lender of funding such Eurocurrency Rate Loan in which case the determination of
the Requisite Lenders shall be required as set forth in the succeeding
paragraph), then, and in any such event, such Lender shall be an  “Affected
Lender”  and it shall promptly give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such
determination.  Administrative Agent shall promptly notify each other Lender of
the receipt of such notice.  Thereafter (a) the obligation of the Affected
Lender to make  or continue Loans as, or to convert Loans to, Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans,
shall be suspended, (b) if such notice asserts the illegality or
impracticability of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case of clauses (a) and (b), until such notice shall be
withdrawn by the Affected Lender, (c) to the extent such determination by the
Affected Lender relates to a Eurocurrency Rate Loan then being requested by a
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (d) the Affected Lender’s
obligation to maintain or continue its outstanding Eurocurrency Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, (e) the Affected Loans shall upon demand by the Affected Lender
be prepaid by a Borrower or, if applicable and such Loans are denominated in
Dollars, automatically convert into Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by Administrative Agent without reference to the Eurocurrency Rate
component of the Base Rate) on the date of such termination and (f) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until
Administrative Agent is advised in writing by such Lender that is no longer
illegal for such Lender to determine or charge interest based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurocurrency Rate Loan then being
requested by a Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, such Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above.  Administrative Agent shall promptly notify each other Lender
of the receipt of such notice.  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurocurrency Rate Loans in accordance with the terms of this
Agreement.
 
If the Requisite Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Administrative Agent will promptly so
notify Company and each Lender.  Thereafter, the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended until Administrative
Agent (upon the instruction of the Requisite Lenders) revokes such notice.  Any
Notice of Borrowing or Notice of Conversion/Continuation given by a Borrower
with respect to the Eurocurrency Rate Loans in respect of which such
determination was made shall be deemed to be for a Base Rate Loan unless such
Borrower shall, subject to the provisions of subsection 2.6D, have rescinded
such Notice of Borrowing or Notice of Conversion/Continuation by giving written
notice of such rescission to Administrative Agent on the date that Company
received notice from Administrative Agent of such determination.
 
D. Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrowers shall compensate each Lender for, and hold each Lender harmless from,
upon written request by that Lender pursuant to subsection 2.8, all reasonable
and documented losses, expenses and liabilities (including any interest paid by
that Lender to lenders of funds borrowed by it to make or carry its Eurocurrency
Rate Loans and any loss, expense or liability sustained by that Lender in
connection with the liquidation or re-employment of such funds) which that
Lender may sustain: (i) if for any reason (other than a failure to fund or other
default by that Lender) a borrowing of any Eurocurrency Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or a telephonic request
therefor, or a conversion to or continuation of any Eurocurrency Rate Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request therefor, (ii) if any prepayment or other principal payment
or any conversion of any of its Eurocurrency Rate Loans (including any
prepayment or conversion occasioned by the circumstances described in subsection
2.6C) occurs on a date prior to the last day of an Interest Period applicable to
that Loan, (iii) if any prepayment of any of its Eurocurrency Rate Loans is not
made on any date specified in a notice of prepayment given by Company, (iv) as a
consequence of any other default by Company in the repayment of its Eurocurrency
Rate Loans when required by the terms of this Agreement, (v) if any assignment
of a Eurocurrency Rate Loan occurs on a date prior to the last day of an
Interest Period applicable to that Loan as a result of a request by a Borrower
pursuant to subsection 2.9, or (vi) any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; provided, that the foregoing shall exclude any
loss of anticipated profit.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
E. Booking of Eurocurrency Rate Loans. Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to, or for the account of any of its branch offices
or the office of an Affiliate of that Lender.
 
F. Assumptions Concerning Funding of Eurocurrency Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurocurrency Rate
Loans at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the applicable currency in the applicable interbank market for such
currency, in a comparable amount and for a comparable period, whether or not its
Eurocurrency Rate Loans had been funded in such manner.
 
G. Eurocurrency Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) the Borrowers may not elect to have a
Loan be made or maintained as, or converted to, a Eurocurrency Rate Loan after
the expiration of any Interest Period then in effect for that Loan and
(ii) subject to the provisions of subsection 2.6D, any Notice of Borrowing or
Notice of Conversion/Continuation given by a Borrower with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be for a Base Rate Loan or, if the conditions to making a Loan set
forth in subsection 4.2 cannot then be satisfied, to be rescinded by such
Borrower.
 
2.7  
Increased Costs; Taxes; Capital Adequacy.

 
A. Compensation for Increased Costs.  Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including Issuing Lender) shall determine in good
faith in its reasonable discretion (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
Change in Law:
 
(i) subjects such Lender to any additional tax of any kind whatsoever with
respect to this Agreement or any of its obligations hereunder (including with
respect to issuing or maintaining any Letters of Credit or purchasing or
maintaining any participations therein or maintaining any Commitment hereunder)
or any payments to such Lender of principal, interest, fees or any other amount
payable hereunder (except for the imposition of, or any change in the rate of,
any Indemnified Taxes (to the extent governed by Section 2.7B) and any Excluded
Tax payable by such Lender);
 
(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than (A) any such reserve or other requirements
with respect to Eurocurrency Rate Loans made by it that are reflected in the
definition of Eurocurrency Rate or (B) the requirements of the Bank of England
and the Financial Services Authority of the European Central Bank reflected in
the Mandatory Cost, other than as set forth below); or
 
(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to such Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or
 
(iv) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the applicable interbank
market;
 
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, the applicable Borrower shall promptly pay to such Lender, upon receipt of
the statement referred to in subsection 2.8A, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender on an after-tax basis for any such
increased cost or reduction in amounts received or receivable hereunder. 
Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this subsection 2.7A shall not constitute a waiver
of such Lender’s right to demand such compensation; provided no Borrower shall
be required to compensate a Lender pursuant to this subsection 2.7A for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date on which such Lender notifies the applicable Borrower
of such Change in Law and such Lender’s intention to claim compensation
therefor, except, if the Change in Law giving rise to such increased cost or
reduction is retroactive, no such time limitation shall apply so long as such
Lender requests compensation within six months from the date on which the
applicable Government Authority informed such Lender of such Change in Law.
 
B. Taxes.
 
(i) Payments to Be Free and Clear.  Any and all payments by or on account of any
obligation of a Borrower under this Agreement and the other Loan Documents shall
to the extent permissible under applicable law be made free and clear of, and
without any deduction or withholding on account of, any Indemnified Taxes or
Other Taxes.  Without limiting or duplicating the foregoing, the applicable
Borrower shall timely pay any Other Taxes to the relevant Government Authority
in accordance with applicable laws.
 
(ii) Grossing-up of Payments.  If a Borrower or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by such Borrower to Administrative Agent or any Lender under any of
the Loan Documents:
 
(a) the applicable Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as such Borrower
becomes aware of it;
 
(b) the applicable Borrower, or other Person, as the case may be, shall timely
pay any such Tax to the relevant Government Authority when such Tax is due, in
accordance with applicable law;
 
(c) unless such Tax is an Excluded Tax, the sum payable by the applicable
Borrower shall be increased to the extent necessary to ensure that, after making
the required deductions (including deductions applicable to additional sums
payable under this subsection 2.7B(ii)), Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to the sum it would
have received had no such deduction been required or made; and
 
(d) within 30 days after paying any sum from which it is required by law to make
any such deduction, and within 30 days after the due date of payment of any Tax
which it is required by clause (b) above to pay, the applicable Borrower shall
deliver to Administrative Agent the original or a certified copy of an official
receipt or other document satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.
 
(iii) Indemnification by the Borrowers.
 
(a) The Borrowers shall indemnify Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including for the full amount of any Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
subsection 2.7B(iii)) paid by Administrative Agent or such Lender, as the case
may be, and any penalties and interest arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Government Authority (and, upon
paying such amount, the Company shall be subrogated to the claims of the
Administrative Agent and Lenders with respect to any such amount that was not
correctly or legally imposed).  A certificate as to the amount of such payment
or liability and the basis for and calculation thereof delivered to the
applicable Borrower by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. 
 
(b) Without limiting the provisions of the foregoing, each Lender shall, and
does hereby, indemnify the Borrowers and Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or Administrative Agent) incurred by or
asserted against a Borrower or Administrative Agent by any Government Authority
as a result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to a Borrower or Administrative Agent pursuant to
subsection 2.7B(iv).  Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (b). The agreements in this clause (b)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, and the payment of
the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.
 
(c) Notwithstanding anything in subsection 10.3 to the contrary, the provisions
of subsection 2.7B shall be controlling with respect to a Borrower’s
indemnification and other obligations in respect of Taxes except with respect to
stamp, documentary and similar taxes.
 
(iv) Tax Status of Lenders.  Unless not legally entitled to do so:
 
(a) any Lender shall deliver such forms or other documentation prescribed by
applicable law or reasonably requested by a Borrower or Administrative Agent as
will enable such Borrower or Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements;
 
(b) any Lender that is entitled to an exemption from or reduction of any Tax
with respect to payments hereunder or under any other Loan Document shall
deliver to the applicable Borrower and Administrative Agent, on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter, as may be necessary in the determination of such Borrower or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;
 
(c) without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to such Borrower and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of such Borrower or
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:
 
(1) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States is a party,
 
(2) properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI (or any successor forms),
 
(3) in the case of a Foreign Lender claiming the benefits of the “portfolio
interest” exemption under Section 871(h) or 881(c) of the Internal Revenue Code,
(A) a statement substantially in the form of Exhibit XI-1, XI-2, XI-3 or XI-4
(each, a “U.S. Tax Compliance Certificate”), as applicable, and (B) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN (or
any successor forms); or, to the extent a Foreign Lender is not the beneficial
owner, executed originals of Internal Revenue
Form                                                                                                                                                                                                                                                                                                    W-8IMY
(or any successor forms), accompanied by Internal Revenue Service Form W-8ECI,
IRS Form W-8BEN (or any successor forms), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit XI-2 or Exhibit XI-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exception, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit XI-4 on behalf of each such direct and
indirect partner, and
 
(4) properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,
 
in each case together with such supplementary documentation as may be prescribed
by applicable law to permit the applicable Borrower and Administrative Agent to
determine the withholding or deduction required to be made, if any;
 
(d) without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Lender that is
not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of such Borrower and Administrative Agent that it is an exempt
recipient (as defined in Section 6049(b)(4) of the Internal Revenue Code and the
United States Treasury Regulations thereunder) shall deliver to such Borrower
and Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of such Borrower or Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9;
 
(e) without limiting the generality of the foregoing, each Lender hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and the applicable Borrower two (2) original copies of renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is entitled
to an exemption from or reduction of any Tax with respect to payments to such
Lender under the Loan Documents and, if applicable, that such Lender does not
act for its own account with respect to any portion of such payment, or
(2) notify Administrative Agent and the applicable Borrower of its inability to
deliver any such forms, certificates or other evidence;
 
(f) In the event that Borrower is resident for tax purposes in the United
States, any Agent that is organized under the laws of the United States, any
state thereof or the District of Columbia shall deliver to Borrower on or prior
to the date on which such Agent becomes an Agent under this Agreement (and from
time to time thereafter upon the request of Borrower) two copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Agent is
exempt from United States federal backup withholding Tax and such other
documentation as will enable any payments made to such Agent to be made without
withholding and will enable Borrower to determine whether or not such Agent is
subject to United States federal backup withholding Tax or information reporting
requirements;
 
(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (h), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement; and
 
(h) If any Lender, Administrative Agent or other recipient determines, in good
faith, that it has received a refund of any Taxes paid or reimbursed by the Loan
Parties, such recipient shall promptly pay to Borrower hereunder an amount equal
to the refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Agreement with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses incurred in
securing such refund by such recipient and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrower, upon the request of such recipient, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such recipient in the
event such recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this clause (i), in no
event will any Lender, Administrative Agent or other recipient be required to
pay any amount to Borrower pursuant to this clause (i) the payment of which
would place such Lender, Administrative Agent or other recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require such recipient to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to Borrower
or any other person.
 
C. Capital Adequacy Adjustment.  If any Lender shall have determined that any
Change in Law regarding capital adequacy or liquidity requirements has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy and liquidity) by an amount deemed by such Lender to
be material, then, within ten (10) Business Days after receipt by Company from
such Lender of the statement referred to in subsection 2.8A, the applicable
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation for such
reduction.  Failure or delay on the party of any Lender to demand compensation
pursuant to the foregoing provisions of this subsection 2.7C shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
no Borrower shall be required to compensate a Lender pursuant to this subsection
2.7C for any reduction in respect of a period occurring more than six months
prior to the date on which such Lender notifies Company of such Change in Law
and such Lender’s intention to claim compensation therefor, except, if the
Change in Law giving rise to such reduction is retroactive, no such time
limitation shall apply so long as such Lender requests compensation within six
months from the date on which the applicable Government Authority informed such
Lender of such Change in Law.
 
2.8  
Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate.

 
A. Statements.  Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, or 2.7 shall deliver to Company (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis of the
calculation of such compensation or reimbursement, which statement shall be
final and conclusive and binding upon all parties hereto absent manifest error.
 
B. Mitigation.
 
Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender or Issuing Lender to receive payments under subsection 2.7, it will use
reasonable efforts to make, issue, fund or maintain the Commitments of such
Lender or the Loans or Letters of Credit of such Lender or Issuing Lender
through another lending or letter of credit office of such Lender or Issuing
Lender, if (i) as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender or Issuing Lender
pursuant to subsection 2.7 would be materially reduced and (ii) would not
subject such Lender or Issuing Lender, as the case may be, to any unreimbursed
cost or expense and, as determined by such Lender or Issuing Lender in its sole
discretion, such action would not otherwise be disadvantageous to such Lender or
Issuing Lender; provided that such Lender or Issuing Lender will not be
obligated to utilize such other lending or letter of credit office pursuant to
this subsection 2.8B unless the Borrowers agree to pay all reasonable and
documented incremental expenses incurred by such Lender or Issuing Lender as a
result of utilizing such other lending or letter of credit office as described
above.  Notwithstanding anything to the contrary contained in this Agreement, no
Lender shall be entitled to receive any amount under subsection 2.6C or section
2.7 as a result of a change in any lending office which is greater than such
Lender would have been entitled to receive immediately prior to such change in
lending office, unless the transfer occurred at a time when circumstances giving
rise to the claim for such amount did not exist.
 
2.9  
Replacement of a Lender.

 
If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender claiming compensation or reimbursement pursuant to subsection 2.7, a
Revolving Lender becomes a Defaulting Lender, a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Agreement (other than a consent to participate in the extensions of credit
provided for in subsection 2.10) that, (1) pursuant to subsection 10.6, requires
consent of 100% of the Lenders (other than Defaulting Lenders) or 100% of the
Lenders (other than Defaulting Lenders) with Obligations directly affected and
(2) Requisite Lenders have otherwise consented to or a Lender becomes an
Affected Lender, (any such Lender, a “Subject Lender”), so long as (i) no
Potential Event of Default or Event of Default shall have occurred and be
continuing and Company has obtained a commitment from another Lender or an
Eligible Assignee (none of whom shall constitute a Defaulting Lender at the time
of such replacement) to purchase at par the Subject Lender’s Loans and assume
the Subject Lender’s Commitments and all other obligations of the Subject Lender
hereunder, (ii) such Lender is not an Issuing Lender with respect to any Letters
of Credit outstanding (unless all such Letters of Credit are terminated or
arrangements acceptable to such Issuing Lender (such as a “back-to-back” letter
of credit) are made) and (iii), if applicable, the Subject Lender is unwilling
to withdraw the notice delivered to Company pursuant to subsection 2.8 and/or is
unwilling to remedy its default upon ten (10) days prior written notice to the
Subject Lender and Administrative Agent, then Company may, at its sole expense
and effort, upon notice to such Lender and Administrative Agent, require such
Lender to assign and delegate all of its interests, rights (other than existing
rights to payments pursuant to subsections 2.7) and obligations under the
Agreement and the related Loan Documents to another Lender or an Eligible
Assignee;
 
provided that, prior to or concurrently with such replacement, (1) the Subject
Lender shall have received payment in full of all principal, interest, fees and
other amounts (including all amounts under subsections 2.6D, or 2.7 (if
applicable) and all amounts under subsection 10.1B with respect to any
deficiencies owed by any Subject Lender that is a Defaulting Lender) through
such date of replacement and a release from its obligations under the Loan
Documents, (2) the processing fee required to be paid by subsection 10.1B(i)
shall have been paid to Administrative Agent, (3) all of the requirements for
such assignment contained in subsection 10.1B, including, without limitation,
the consent of Administrative Agent (if required) and the receipt by
Administrative Agent of an executed Assignment Agreement executed by the
assignee (Administrative Agent being hereby authorized to execute any Assignment
Agreement on behalf of a Subject Lender relating to the assignment of Loans
and/or Commitments of such subject Lender) and other supporting documents, have
been fulfilled, (4) in the case of any such assignment resulting from the claim
for compensation under subsection 2.7A or payments required to be made under
subsection 2.7B, such assignment will result in a reduction in such compensation
or payments thereafter, and (5) such assignment does not conflict with
applicable laws and (6) in the event such Subject Lender is a Non-Consenting
Lender, each assignee shall consent, at the time of such assignment, to each
matter in respect of which such Subject Lender was a Non-Consenting Lender and
Company also requires each other Subject Lender that is a Non-Consenting Lender
to assign its Loans and Commitments.  For the avoidance of doubt, if a Lender is
a Non-Consenting Lender solely because it refused to consent to an amendment,
modification or waiver that required the consent of 100% of Lenders (other than
Defaulting Lenders) with Obligations directly affected thereby (which amendment,
modification or waiver did not accordingly require the consent of 100% of all
Lenders (other than Defaulting Lenders)), the Loans and Commitments of such
Non-Consenting Lender that are subject to the assignments required by this
subsection 2.9 shall include all Loans and Commitments of such Non-Consenting
Lender.
 
2.10  
Incremental Term Loan Commitments and Revolving Loan Commitments.

 
A. Company may, by written notice to Administrative Agent from time to time,
request Incremental Term Loan Commitments and/or Incremental Revolving Loan
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Lenders (which may include
any existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Loans, as the case may be, in their own discretion;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of
Administrative Agent (which approval shall not be unreasonably withheld or
delayed).  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Loan Commitments being requested
in a minimum amount of $5,000,000 and increments of $1,000,000 in excess thereof
or equal to the remaining Incremental Amount), (ii) the date on which such
Incremental Term Loan Commitments and/or Incremental Revolving Loan Commitments
are requested to become effective (the “Increased Amount Date”) and (iii)
whether any such Incremental Revolving Loan Commitments are to be Revolving Loan
Commitments or commitments to make revolving loans with terms different (subject
to the provisions of clause (C) below) from the Revolving Loans (“Other
Revolving Loans”).
 
B. The Borrowers and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to Administrative Agent an Incremental
Assumption Agreement and such other documentation as Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender and/or Incremental Revolving Loan Commitment of such
Incremental Revolving Loan Lender.  Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans and/or Incremental Revolving
Loans to be made thereunder; provided, that, without the prior written consent
of the Requisite Lenders, (i) the final maturity date of any Incremental Term
Loans or Other Revolving Loans shall be no earlier than the Revolving Loan
Commitment Termination Date, (ii) no Potential Event of Default or Event of
Default shall exist immediately prior to or after giving effect to such
Incremental Term Loans or Other Revolving Loans, (iii) the terms and
documentation in respect of any Incremental Term Loan, to the extent not
consistent with the Revolving Loans, will be reasonably satisfactory to the
Administrative Agent, (iv) the weighted average life to maturity of any
Incremental Term Loan shall be no shorter than the weighted average life to
maturity of the Revolving Loans, (v) any Incremental Term Loans or Other
Revolving Loans shall constitute Obligations and will be secured and guaranteed
with the other Obligations on a pari passu basis and (vi) the interest rate
margin in respect of any Incremental Term Loan shall not exceed the applicable
Eurocurrency Rate Margin or Base Rate Margin for the Revolving Loans by more
than 0.50% (it being understood that any such increase may take the form of fees
or original issue discount (“OID”), with OID being equated to the interest rates
in a manner determined by Administrative Agent based on an assumed four-year
life to maturity), or if it does so exceed such applicable Eurocurrency Rate
Margin or Base Rate Margin, such applicable Eurocurrency Rate Margin or Base
Rate Margin shall be increased so that the interest rate margin in respect of
such Incremental Term Loan (giving effect to any fees or OID issued in
connection with such Incremental Term Loan or Other Revolving Loan) is no more
than 0.50% higher than the applicable Eurocurrency Rate Margin or Base Rate
Margin for the Revolving Loans.  Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Loan Commitments
evidenced thereby as provided for in subsection 10.6 (such terms may include
mandatory prepayments resulting from, among other things, asset sales, debt and
equity issuances and insurance and condemnation proceeds). Any such deemed
amendment may be memorialized in writing by Administrative Agent with Company’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.


C. Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Loan Commitment shall become effective under this
subsection 2.10 unless (i) on the date of such effectiveness, the conditions set
forth in subsection 4.2 shall be satisfied and Administrative Agent shall have
received a certificate to that effect dated such date and executed by the chief
financial officer of the applicable Borrower, (ii) Administrative Agent shall
have received legal opinions, board resolutions and other closing certificates
and documentation as required by the relevant Incremental Assumption Agreement
and consistent with those delivered on the Closing Date under subsection 4.1 and
such additional documents and filings as Administrative Agent may reasonably
require to assure that the Incremental Term Loans and/or Incremental Revolving
Loans are secured by the Collateral ratably with the existing Revolving Loans,
and (iii) Company would be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitment and/or Incremental Revolving Loan Commitments
and the Loans to be made thereunder and the application of the proceeds
therefrom as if made and applied on such date.
 
D. Participation in any such Incremental Term Loans or Other Revolving Loans
shall be offered to each of the existing Lenders, but no Lender shall have any
obligation to provide all or any portion of any such Incremental Term Loans or
Other Revolving Loans.
 
2.11  
Cash Collateral.

 
A. Certain Credit Support Events.  Upon the request of Administrative Agent or
Issuing Lender (i) if Issuing Lender has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a
reimbursement obligation under such Letter of Credit, which has not been
reimbursed, or (ii) if, as of the Letter of Credit Expiration Date, any Letter
of Credit Usage for any reason remains outstanding, Company shall, in each case,
immediately (and in any event within three (3) Business Days if attributable to
a Defaulting Lender) Cash Collateralize the then Outstanding Amount of all
Letter of Credit Usage.  At any time that there shall exist a Defaulting Lender,
immediately (and in any event within three (3) Business Days) upon the request
of Administrative Agent, Issuing Lender or Swing Line Lender, Company shall
deliver to Administrative Agent Cash Collateral in an amount sufficient to cover
all Fronting Exposure (after giving effect to subsection 2.12A(iv) and any Cash
Collateral provided by the Defaulting Lender).
 
B. Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Citizens Bank of Pennsylvania. 
Company, and to the extent provided by any Lender, such Lender, hereby grants to
(and subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, Issuing Lender and the Lenders (including Swing Line
Lender), and agrees to maintain, a First Priority Lien in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to subsection 2.11C. If at any time Administrative Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, Company or the relevant Defaulting Lender will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
 
C. Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this subsection 2.1 or
subsections 2.1A(iii), 3.1, 2.12 or Section 8 in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
Letter of Credit Usage, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
 
D. Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with subsection 10.1)) or (ii) Administrative Agent’s
reasonable good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Potential Event of
Default or Event of Default (and following application as provided in this
subsection 2.11 may be otherwise applied in accordance with subsection 2.4D),
and (y) the Person providing Cash Collateral in respect of Fronting Exposure and
Issuing Lender or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
 
2.12  
Defaulting Lenders.

 
A. Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in subsection 10.6.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to subsection 10.4),
shall be applied at such time or times as may be determined by Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to Issuing Lender or Swing
Line Lender hereunder; third, if so determined by Administrative Agent or
requested by Issuing Lender or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the applicable Borrower may
request (so long as no Potential Event of Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and the
applicable Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, Issuing Lender or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, Issuing Lender or Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Potential Event of Default or Event of Default exists, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided  that if (x) such payment is a payment
of the principal amount of any Loans under any facility hereunder or drawings
resulting in reimbursement obligations under a Letter of Credit in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or reimbursement obligations under a Letter of Credit which were
not so funded were made at a time when the conditions set forth in subsection
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and reimbursement obligations under a Letter of Credit not so funded
owed to, all Non-Defaulting Lenders under the applicable facility hereunder on a
pro rata basis (and ratably under all applicable facilities hereunder computed
in accordance with the Defaulting Lenders’ respective funding deficiencies)
prior to being applied to the payment of any Loans of, or reimbursement
obligations under a Letter of Credit no so funded owed to, that Defaulting
Lender under the applicable facility hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this subsection 2.12A(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to subsection 2.3A for any period during which that
Lender is a Defaulting Lender (and Company shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit fees
as provided in subsection 3.2.
 
(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Revolving Lender that is a Defaulting Lender, for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to subsections 3.3 and 2.1A(iii), respectively, the “Pro Rata
Share” of each Non-Defaulting Lender shall be computed without giving effect to
the Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Potential Event of Default or Event of Default
exists; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Loan Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.
 
B. Defaulting Lender Cure.  If Company, Administrative Agent, Swing Line Lender
and Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender with a Revolving Loan Commitment should no longer be deemed to be a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Revolving Lender will, to the extent applicable, purchase
that portion of outstanding Revolving Loans of the other Revolving Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Revolving
Lenders in accordance with their Pro Rata Shares (without giving effect to
subsection 2.12A(iv)), whereupon that Revolving Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of a Borrower while
that Revolving Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
2.13 Designation of Co-Borrower.  The Company may at any time and from time to
time designate (a) any Material Domestic Subsidiary reasonably satisfactory to
the Administrative Agent as a Domestic Co-Borrower, or (b) any Material Foreign
Subsidiary reasonably satisfactory to the Administrative Agent as a Foreign
Co-Borrower, in each case by delivery to the Administrative Agent of a
Co-Borrower Joinder Agreement executed by such Subsidiary, the Company and the
Administrative Agent, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Domestic Co-Borrower or a Foreign Co-Borrower,
as the case may be, and a party to this Agreement.  Notwithstanding the
preceding sentence, no Co-Borrower Joinder Agreement shall become effective as
to any Domestic Co-Borrower or any Foreign Co-Borrower if it shall be unlawful
for such Subsidiary to become a Borrower hereunder or for any Lender to make
Loans to such Subsidiary as provided herein (including, without limitation,
because of the failure by any such Subsidiary to be in compliance with the
Patriot Act).  The Material Subsidiaries of such Domestic Co-Borrower or Foreign
Co-Borrower (if it is not already a Guarantor) shall execute and deliver a
Subsidiary Guaranty, Foreign Subsidiary Guaranty or amendment or supplement
thereto, as applicable, in accordance with the terms of subsection 6.8B.  If
requested, the Company and the applicable Subsidiary shall (i) deliver to the
Administrative Agent such reaffirmation agreements, legal opinions, board
resolutions and other closing certificates, documents and agreements together
with such amendments and/or supplements to the Collateral Documents as the
Administrative Agent shall reasonably request (including, without limitation,
documentation of the type identified in clauses A, F – J and L of Section 4.1)
to ensure that such Subsidiary shall be a Domestic Borrower or a Foreign
Co-Borrower hereunder subject to the terms of, and as to which the
Administrative Agent and the Lenders shall have the benefits intended to be
granted under, this Agreement and the other applicable Loan Documents and (ii)
satisfy such other conditions as the Loan Parties and the Administrative Agent
shall agree.  Without limiting the foregoing, the Company shall, with respect to
Foreign Subsidiaries, provide the Administrative Agent with as much advance
notice and information as reasonably possible prior to the formation or
designation of a Foreign Subsidiary that is proposed to be a Foreign Co-Borrower
to enable the Administrative Agent and the Lenders to determine whether the
Administrative Agent and each Lender is able to establish and maintain a
borrowing relationship with such Foreign Subsidiary in accordance with this
Agreement and the other Loan Documents under all applicable laws, rules or
regulations of any applicable Governmental Authority.


 
SECTION 3.  
LETTERS OF CREDIT

 
3.1  
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

 
A. Letters of Credit.  Company may request, in accordance with the provisions of
this subsection 3.1, from time to time during the period from the Closing Date
to but excluding the 30th day prior to the Revolving Loan Commitment Termination
Date, that Issuing Lender issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of Company or Co-Borrower for
the general corporate purposes of Company, Co-Borrower or a Subsidiary of
Company.  Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Company herein set forth, Issuing
Lender shall issue such Letters of Credit, in form and substance reasonably
acceptable to the Issuing Lender, in accordance with the provisions of this
subsection 3.1; provided that Company shall not request that Issuing Lender
issue (and Issuing Lender shall not issue):
 
(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;
 
(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed (a) with respect to all Letters of Credit,
$25,000,000 or (b) with respect to all Letters of Credit denominated in
Alternative Currencies, the Dollar Equivalent of $10,000,000;
 
(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) the Letter of Credit Expiration Date and (b) the date which is
one year from the date of issuance of such Standby Letter of Credit; provided
that (i) any such Standby Letter of Credit may, at the election of the Company,
be extended for one or more successive periods not to exceed one year each;
provided, however, that in no event shall an expiration date of any Standby
Letter of Credit so extended be later than the Revolving Loan Commitment
Termination Date (unless such Letter of Credit is Cash Collateralized on or
prior to the date that is fifteen days prior to the Revolving Loan Commitment
Termination Date in a manner acceptable to Issuing Lender); (ii) such Standby
Letter of Credit may not be extended if an Event of Default has occurred and is
continuing (and has not been waived in accordance with subsection 10.6) at the
time of such extension and (iii) Standby Letters of Credit may have an
expiration date later than the Letter of Credit Expiration Date to the extent
such Letter of Credit is Cash Collateralized on or prior to the date that is
fifteen days prior to the Letter of Credit Expiration Date in a manner
acceptable to Issuing Lender;
 
(iv) except as otherwise agreed by Administrative Agent and Issuing Lender, any
Letter of Credit denominated in a currency other than Dollars or an Alternative
Currency; or
 
(v) any Letter of Credit in a requested currency, if Issuing Lender does not as
of the issuance date of such requested Letter of Credit issue Letters of Credit
in such requested currency.
 
Notwithstanding anything to the contrary herein, Issuing Lender shall be under
no obligation to issue, renew, extend or amend any Letter of Credit if at the
time of such issuance, renewal, extension or amendment there is any Defaulting
Lender, unless Issuing Lender has entered into arrangements reasonably
satisfactory to it and Company or any of its Subsidiaries for whose account such
Letter of Credit has been requested or issued to eliminate such Issuing Lender’s
risk with respect to the Defaulting Lender, including (a) by Cash
Collateralizing (in Dollars) such Defaulting Lender’s Pro Rata Share of Letter
of Credit Usage in accordance with subsections 2.11 and 2.12 or (b) reallocating
such Defaulting Lender’s Fronting Exposure to Non-Defaulting Lenders in
accordance with subsection 2.12.
 
The Borrowers’ reimbursement obligations in respect of each Existing Letter of
Credit, and each Revolving Lender’s participation obligations in connection
therewith, shall be governed by the terms of this Credit Agreement.  Citizens
Bank of Pennsylvania shall be the Issuing Lender on all Letters of Credit issued
after the Closing Date.  The Existing Letters of Credit shall, as of the Closing
Date, be deemed to have been issued as Letters of Credit hereunder and subject
to and governed by the terms of this Agreement.
 
For the avoidance of doubt, to the extent a Letter of Credit is Cash
Collateralized on or prior to the date that is fifteen days prior to the
Revolving Loan Commitment Termination Date in a manner acceptable to Issuing
Lender pursuant to this Section 3.1A, the Lenders hereunder shall be released
from their reimbursement obligations with respect to such Letters of Credit.
 
B. Mechanics of Issuance.
 
(i) Request for Issuance.  Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent a Request for Issuance no later
than 12:00 Noon (New York City time) at least three Business Days, or such
shorter period as may be agreed to by Issuing Lender in any particular instance,
in advance of the proposed date of issuance.  Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any documents described in or attached to the Request for Issuance. In
furtherance of the provisions of subsection 10.8, and not in limitation thereof,
Company may submit Requests for Issuance by telefacsimile or email and
Administrative Agent and Issuing Lender may rely and act upon any such Request
for Issuance without receiving an original signed copy thereof.  No Letter of
Credit shall require payment against a conforming demand for payment to be made
thereunder on the same business day (under the laws of the jurisdiction in which
the office of Issuing Lender to which such demand for payment is required to be
presented is located) on which such demand for payment is presented if such
presentation is made after 12:00 Noon (in the time zone of such office of the
Issuing Lender) on such business day.
 
(ii) [Intentionally omitted].
 
(iii) Issuance of Letter of Credit.  Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, Issuing
Lender shall issue the requested Letter of Credit in accordance with Issuing
Lender’s standard operating procedures.
 
(iv) Notification to Revolving Lenders.  Upon the issuance of or amendment to
any Letter of Credit Issuing Lender shall promptly notify Administrative Agent
and Company of such issuance or amendment in writing and such notice shall be
accompanied by a copy of such Letter of Credit or amendment.  Upon receipt of
such notice (or, if Administrative Agent is the Issuing Lender, together with
such notice), Administrative Agent shall notify each Revolving Lender in writing
of such issuance or amendment and the amount of such Revolving Lender’s
respective participation in such Letter of Credit or amendment, and, if so
requested by a Revolving Lender, Administrative Agent shall provide such Lender
with a copy of such Letter of Credit or amendment
 
C. Revolving Lenders’ Purchase of Participations in Letters of Credit.  On the
Closing Date with respect to each Existing Letter of Credit and immediately upon
the issuance of each other Letter of Credit, each Revolving Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from Issuing Lender
a participation in such Letter of Credit and any drawings honored thereunder in
an amount equal to such Revolving Lender’s Pro Rata Share of the maximum amount
that is or at any time may become available to be drawn thereunder.
 
3.2  
Letter of Credit Fees.

 
Company agrees to pay the following amounts, in Dollars, with respect to Letters
of Credit issued hereunder:
 
(i) with respect to each Letter of Credit, (a) a fronting fee, payable directly
to the applicable Issuing Lender for its own account, at a rate per annum equal
to 0.125%, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit and (b) subject to subsection 2.12A, a letter
of credit fee, payable to Administrative Agent for the account of Revolving
Lenders, equal to the applicable Eurocurrency Rate Margin for Revolving Loans,
plus, upon the application of increased rates of interest pursuant to subsection
2.2E, 2% per annum, multiplied by the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, each such fronting fee or
letter of credit fee to be payable in arrears on and to (but excluding) each
March 31, June 30, September 30 and December 31 of each year and computed on the
basis of a 360-day year for the actual number of days elapsed; provided that, in
accordance with subsection 2.12, if any Revolving Lender becomes a Defaulting
Lender and a Borrower has provided Cash Collateral with respect to such
Defaulting Lender’s Pro Rata Share of Letter of Credit Usage, such Defaulting
Lender shall not be entitled to its Pro Rata Share of such letter of credit fee
during the time that Cash Collateral is provided by the applicable Borrower and
such share of the letter of credit fee shall be retained by Company; and
 
(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to the applicable Issuing Lender for its own account in accordance with
such Issuing Lender’s standard schedule for such charges in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
 
For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined in accordance with subsection 1.7.
 
3.3  
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 
A. Responsibility of Issuing Lender With Respect to Drawings.  In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.
 
B. Reimbursement by Company of Amounts Paid Under Letters of Credit.  In the
event Issuing Lender has determined to honor a drawing under a Letter of Credit
issued by it, Issuing Lender shall immediately notify Company and Administrative
Agent, and Company shall reimburse such Issuing Lender on or before the Business
Day immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in Same Day Funds the amount of such drawing, such
reimbursement to be in the currency in which such Letter of Credit is
denominated unless (A) Issuing Lender (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, Company shall have
notified Issuing Lender promptly following receipt of the notice of drawing that
Company will reimburse Issuing Lender in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, Issuing Lender shall notify Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Anything contained in this Agreement to the contrary notwithstanding,
(i) unless Company shall have notified Administrative Agent and such Issuing
Lender prior to 12:00 Noon (New York City time) on the date such drawing is
honored that Company intends to reimburse such Issuing Lender for the amount of
such drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Notice of Borrowing to Administrative
Agent requesting Revolving Lenders to make Revolving Loans that are Base Rate
Loans on the Reimbursement Date in an amount in Dollars (based on the Dollar
Equivalent amount in the case of a drawing under a Letter of Credit denominated
in an Alternative Currency) equal to the amount of such drawing and (ii) subject
to satisfaction or waiver of the conditions specified in subsection 4.3B,
Revolving Lenders shall, on the Reimbursement Date, make Revolving Loans that
are Base Rate Loans in the amount of such drawing, the proceeds of which shall
be applied directly by Administrative Agent to reimburse Issuing Lender for the
amount of such drawing; and provided, further that if for any reason proceeds of
Revolving Loans are not received by Issuing Lender on the Reimbursement Date in
an amount equal to the amount of such drawing, Company shall reimburse Issuing
Lender, on demand, in an amount in Dollars (based on the Dollar Equivalent
amount with respect to any Letter of Credit denominated in an Alternative
Currency) in Same Day Funds equal to the excess of the amount of such drawing
over the aggregate amount of such Revolving Loans, if any, which are so
received.  Nothing in this subsection 3.3B shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Company shall retain any and all
rights it may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this subsection 3.3B. 
If any portion of any such amount paid (or deemed to be paid) to Issuing Lender
should be recovered by or on behalf of Company from Issuing Lender in any
bankruptcy proceeding, in any assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by subsection 10.5.
 
C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.
 
(i) Payment by Revolving Lenders.  In the event that Company shall fail for any
reason to reimburse Issuing Lender as provided in subsection 3.3B in an amount
equal to the amount of any payment by Issuing Lender under a Letter of Credit
issued by it, Issuing Lender shall promptly notify Administrative Agent, who
shall promptly notify each Revolving Lender of the unreimbursed amount of such
honored drawing and of such Revolving Lender’s respective participation therein
based on such Revolving Lender’s Pro Rata Share.  Each Revolving Lender (other
than Issuing Lender) shall make available (and Administrative Agent may apply
Cash Collateral provided for this purpose) an amount equal to its respective
participation, in Dollars (based on the Dollar Equivalent amount with respect to
any Letter of Credit denominated in an Alternative Currency), in Same Day Funds,
at the Funding and Payment Office, not later than 12:00 Noon (New York City
time) on the first Business Day after the date notified by Administrative Agent,
and Administrative Agent shall make available to Issuing Lender, in Same Day
Funds, at the office of Issuing Lender on such Business Day the aggregate amount
of the payments so received by Administrative Agent.  In the event that any
Revolving Lender fails to make available to Administrative Agent on such
Business Day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this subsection 3.3C, Issuing Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the Overnight Rate for three Business Days and thereafter at
the Base Rate, plus any administrative, processing or similar fees customarily
charged by Issuing Lender in connection with the foregoing.  Nothing in this
subsection 3.3C shall be deemed to prejudice the right of Administrative Agent
to recover, for the benefit of Revolving Lenders, from Issuing Lender any
amounts made available to Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by Issuing
Lender in respect of which payments were made by Revolving Lenders constituted
gross negligence or willful misconduct on the part of Issuing Lender.
 
(ii) Distribution to Lenders of Reimbursements Received From Company.  In the
event Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any payment by Issuing
Lender under a Letter of Credit issued by it, and Administrative Agent or
Issuing Lender thereafter receives any payments from Company in reimbursement of
such payment under the Letter of Credit, to the extent any such payment is
received by Issuing Lender, it shall distribute such payment to Administrative
Agent, and Administrative Agent shall distribute to each other Revolving Lender
that has paid all amounts payable by it under subsection 3.3C(i) with respect to
such payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by Issuing Lender from Company.  Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4C(iii).
 
D. Interest on Amounts Paid Under Letters of Credit.
 
(i) Payment of Interest by Company. Company agrees to pay to Administrative
Agent, with respect to payments under any Letters of Credit issued by Issuing
Lender, interest on the amount paid by Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Company (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum
in excess of the non-default rate of interest otherwise payable under this
Agreement with respect to Revolving Loans that are Base Rate Loans. Interest
payable pursuant to this subsection 3.3D(i) shall be computed on the basis of a
365-day or 366-day year, as the case may be, for the actual number of days
elapsed in the period during which it accrues and shall be payable on demand or,
if no demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.
 
(ii) Distribution of Interest Payments by Administrative Agent.  Promptly upon
receipt by Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit,
(a) Administrative Agent shall distribute to (x) each Revolving Lender
(including the Issuing Lender) out of the interest received by Administrative
Agent in respect of the period from the date such drawing is honored to but
excluding the date on which Issuing Lender is reimbursed for the amount of such
payment (including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B), the amount that such Revolving Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period pursuant to
subsection 3.2 if no drawing had been honored under such Letter of Credit, and
(y) Issuing Lender the amount, if any, remaining after payment of the amounts
applied pursuant to clause (x), and (b) in the event Issuing Lender shall have
been reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for
all or any portion of such payment, Administrative Agent shall distribute to
each Revolving Lender (including such Issuing Lender) that has paid all amounts
payable by it under subsection 3.3C(i) with respect to such payment such
Revolving Lender’s Pro Rata Share of any interest received by Administrative
Agent in respect of that portion of such payment so made by Revolving Lenders
for the period from the date on which Issuing Lender was so reimbursed to but
excluding the date on which such portion of such payment is reimbursed by
Company.
 
Any such distribution shall be made to a Revolving Lender at the account
specified in subsection 2.4C(iii).
 
3.4  
Obligations Absolute.

 
The obligation of Company to reimburse Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:
 
(i)           any lack of validity or enforceability of any Letter of Credit;
 
(ii)           the existence of any claim, set-off, defense or other right which
Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Revolving Lender or any other Person
or, in the case of a Revolving Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
 
(iii)           any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(iv)           payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;
 
(v)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;
 
(vi)           any breach of this Agreement or any other Loan Document by any
party thereto;
 
(vii)           the fact that an Event of Default or a Potential Event of
Default shall have occurred and be continuing; or
 
(viii)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to Company or any Subsidiary
or in the relevant currency markets generally;
 
provided, in each case, that payment by Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of Issuing Lender under the circumstances in question (as determined
by a final judgment of a court of competent jurisdiction).
 
3.5  
Nature of Issuing Lenders’ Duties.

 
As between Company and Issuing Lender, Company assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by Issuing Lender by,
the respective beneficiaries of such Letters of Credit.  In furtherance and not
in limitation of the foregoing, Issuing Lender shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission by a Government
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of such Issuing Lender’s rights or powers hereunder.
 
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.
 
Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising out of the gross negligence or willful misconduct of
such Issuing Lender, or a material breach of the terms of this Agreement, as
determined by a final judgment of a court of competent jurisdiction.
 
SECTION 4.  
CONDITIONS TO LOANS AND LETTERS OF CREDIT

 
The obligations of Lenders to make Loans and Issuing Lender to issue Letters of
Credit hereunder are subject to the satisfaction or waiver of the following
conditions.
 
4.1  
Conditions to Initial Revolving Loans and Swing Line Loans.

 
The obligations of Lenders to make any Revolving Loans and Swing Line Loans to
be made on the Closing Date are, in addition to the conditions precedent
specified in subsection 4.2 , subject to prior or concurrent satisfaction of the
following conditions:
 
A. Loan Party Documents. On or before the Closing Date, Company shall, and shall
cause each other Loan Party to, deliver to Lenders or to Administrative Agent
the following with respect to Company or such Loan Party, as the case may be,
each, unless otherwise noted, dated the Closing Date:
 
(i) copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
officer of the applicable Loan Party, together with a good standing certificate
(or equivalent document, if applicable) from the Secretary of State of its
jurisdiction of organization each dated a recent date prior to the Closing Date;
 
(ii) copies of the Organizational Documents of each Co-Borrower, certified by an
Officer of the Co-Borrower, together with a good standing certificate (or
equivalent document, if applicable) from the Secretary of State of its
jurisdiction of organization each dated a recent date prior to the Closing Date;
 
(iii) resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Closing Date by the secretary or similar officer, or
a duly appointed signatory, of such Person as being in full force and effect
without modification or amendment;
 
(iv) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; and
 
(v) executed originals of the Loan Documents to which such Person is a party.
 
B. Fees. Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent, the Agents and Lenders, the fees payable
on the Closing Date referred to in subsection 2.3.
 
C. Corporate and Capital Structure; Ownership. The corporate organizational
structure, capital structure and ownership of Company and its Subsidiaries shall
be as set forth on Schedule 4.1C annexed hereto; provided, however, that the
ownership of Company shall not be included on such schedule.
 
D. Representations and Warranties; Performance of Agreements. Company shall have
delivered to Administrative Agent an Officer’s Certificate, in form and
substance reasonably satisfactory to Administrative Agent, to the effect that
(i) the representations and warranties in Section 5 are true and correct in all
material respects on and as of the Closing Date and that Company shall have
performed in all material respects all agreements and satisfied all conditions
which this Agreement provides shall be performed or satisfied in all material
respects by it on or before the Closing Date except as otherwise disclosed to
and agreed to in writing by Administrative Agent; provided that, if a
representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth in this subsection
4.1D shall be disregarded with respect to such representation and warranty,
covenant or condition for purposes of this condition, (ii) no Potential Event of
Default or Event of Default exists, (iii) there does not exist any pending or
ongoing, action, suit, investigation, litigation or proceeding in any court or
before any other Government Authority to prevent the making of the Loans under
this Agreement and (iv) the Credit Parties are in pro forma compliance with each
of the initial financial covenants set forth in Section 7.6 (as evidenced
through detailed calculations of such financial covenants on a schedule to such
certificate) as of the last day of the month ending at least twenty (20) days
preceding the Closing Date.


E. Financial Statements; Pro Forma Balance Sheet; Projections. On or before the
Closing Date, Lenders shall have received from Company (i) the audited and
unaudited financial statements of Company and its Subsidiaries described in
Schedule 5.3, (ii) a pro forma balance sheet of the Company and its Subsidiaries
as of the last day of the month that ended at least twenty (20) days prior to
the Closing Date and (iii) projected financial statements (including balance
sheets and income and cash flow statements) for the five-year period after
December 31, 2012.
F. Opinions of Counsel to Loan Parties. Lenders shall have received executed
copies of one or more favorable written opinions of (i) Bingham McCutchen LLP,
counsel for Loan Parties and (ii) Rossway Moore Swan, P.L., special Florida
counsel for Loan Parties, each dated as of the Closing Date and reasonably
satisfactory to Administrative Agent and as to such matters as Administrative
Agent acting on behalf of Lenders may reasonably request.


G. Solvency Assurances. On the Closing Date, Administrative Agent and Lenders
shall have received an Officer’s Certificate of Company dated the Closing Date,
substantially in the form of Exhibit VII annexed hereto and with appropriate
attachments, demonstrating that, after giving effect to the consummation of the
transactions contemplated by the Loan Documents, Company and all of its
Subsidiaries on a consolidated basis will be Solvent.
 
H. Evidence of Insurance. Administrative Agent shall have received a certificate
(together with endorsements) from Company’s insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to subsection 6.4 is in full force and effect and that Administrative
Agent on behalf of Lenders has been named as additional insured and/or loss
payee thereunder to the extent required under subsection 6.4.
 
I. Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Company shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and the continued
operation of the business conducted by Company and its Subsidiaries in
substantially the same manner as conducted prior to the Closing Date.  Each such
Governmental Authorization and consent shall be in full force and effect, except
in a case where the failure to obtain or maintain a Governmental Authorization
or consent, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending.
 
J. Security Interests in Personal Property. Administrative Agent shall have
received evidence reasonably satisfactory to it that Company and Subsidiary
Guarantors shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such filings and recordings
(other than the filing or recording of items described in clauses (ii), (iii)
and (iv) below) that may be necessary in the reasonable opinion of
Administrative Agent in order to create in favor of Administrative Agent, for
the benefit of the Secured Parties, a valid and (upon such filing and recording)
perfected First Priority security interest in the Collateral.  Such actions
shall include the following:
 
(i) Stock Certificates and Instruments.  Delivery to Administrative Agent of
(a) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise satisfactory in form and
substance to Administrative Agent) representing all Capital Stock required to be
pledged pursuant to the Security Agreement and (b) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to
Administrative Agent) evidencing any Collateral, unless otherwise consented to
by Administrative Agent in its sole discretion;
 
(ii) Lien Searches and UCC Termination Statements.  Delivery to Administrative
Agent of (a) the results of a recent search, satisfactory to Administrative
Agent, of all effective UCC financing statements and fixture filings and all
judgment and tax lien filings which may have been made with respect to any
personal property of any Loan Party, to the extent applicable, together with
copies of all such filings disclosed by such search, and (b) duly completed UCC
termination statements, and authorization of the filing thereof from the
applicable secured party, as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement).
 
(iii) UCC Financing Statements. Delivery to Administrative Agent of duly
completed UCC financing statements with respect to all personal property
Collateral of such Loan Party, for filing in all jurisdictions as may be
necessary in the reasonable opinion of Administrative Agent to perfect the
security interests created in such Collateral pursuant to the Collateral
Documents; and
 
(iv) IP Filing Office Documentation. Delivery to Administrative Agent of all
documents or instruments required to be filed with any IP Filing Office in order
to create or perfect Liens in respect of any IP Collateral or evidence the
interest of Administrative Agent and Lenders therein, in the United States,
together with releases duly executed (if necessary) of security interests by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective filings in any IP Filing Office in respect
of any IP Collateral (other than any such filings in respect of Liens permitted
to remain outstanding pursuant to the terms of this Agreement).  Notwithstanding
anything herein or in any other Loan Document to the contrary, Company and the
Subsidiary Guarantors shall not have any obligation to file any security
agreements or notices thereof with respect to, or to perfect any security
interest of Administrative Agent in, any IP Collateral in any jurisdiction other
than the United States of America.
 
K. Matters Relating to Existing Indebtedness of Company and its
Subsidiaries.  On the Closing Date, Company and its Subsidiaries shall have
(i) repaid in full all Indebtedness under the Existing Credit Agreement,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Indebtedness or other
obligations of Company and its Subsidiaries thereunder.
 
L. Patriot Act Compliance. Administrative Agent shall have received, prior to
the Closing Date, all documentation and other information required by bank
regulatory authorities under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
 
4.2  
Conditions to All Loans.

 
The obligation of each Lender to make its Loans on each Funding Date are subject
to the following further conditions precedent:
 
A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, a duly executed Notice of
Borrowing, in each case signed by a duly authorized Officer of the applicable
Borrower.
 
B. As of that Funding Date:
 
(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, the materiality qualifier set forth in this subsection 4.2B(i)
shall be disregarded with respect to such representation and warranty for
purposes of this condition;
 
(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default; and
 
(iii) In the case of any Loan to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of Administrative Agent or the Requisite Lenders
would make it impracticable for such Loan to be denominated in the relevant
Alternative Currency.
 
4.3  
Conditions to Letters of Credit.

 
The issuance of any Letter of Credit by Issuing Lender hereunder is subject to
the following conditions precedent:
 
A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the initial Loans shall have been made.
 
B. On or before the date of issuance of such Letters of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile or emailed
copy thereof) in each case signed by a duly authorized Officer of Company and
such other documents or information as the Issuing Lender may reasonably require
in connection with the issuance of such Letters of Credit.
 
C. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsections 4.2B(i) and 4.2B(ii) shall be satisfied to the same
extent as if the issuance of such Letter of Credit were the making of a Loan and
the date of issuance of such Letter of Credit were a Funding Date.
 
D. In the case of any Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of Administrative Agent or
Issuing Lender would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.
 
SECTION 5.  
COMPANY’S REPRESENTATIONS AND WARRANTIES

 
In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Company represents and warrants to
each Lender:
 
5.1  
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

 
A. Organization and Powers. Each Borrower is an entity duly organized or formed,
validly existing and in good standing (where applicable) under the laws of the
jurisdiction of its incorporation or organization.  Each Borrower has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
 
B. Qualification and Good Standing. Each Borrower is qualified to do business
and in good standing (where applicable) and validly existing (where applicable)
in every jurisdiction wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.
 
C. Subsidiaries.  As of the Closing Date and each date that the financial
statements referenced in subsections 6.1(ii) and 6.1(iii) are delivered, all of
the Subsidiaries of Company and their jurisdictions of organization are
identified in Schedule 5.1 annexed hereto, as said Schedule 5.1 may be
supplemented from time to time pursuant to the provisions of subsection
6.1(xiii).  The Capital Stock of (i) each of the Domestic Subsidiaries of
Company identified in Schedule 5.1  annexed hereto (as so supplemented) is duly
authorized, validly issued, fully paid and nonassessable and (ii) each of the
first-tier Material Foreign Subsidiaries of Company identified in Schedule 5.1
annexed hereto (as so supplemented) is duly authorized and validly issued.  Each
of the Subsidiaries of Company identified in Schedule 5.1 annexed hereto (as so
supplemented) is duly organized, validly existing and/or, where applicable, in
good standing under the laws of its respective jurisdiction of organization or
formation set forth therein, has all requisite power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted, and is qualified to do business and in good standing
(where applicable) in every jurisdiction wherever necessary to carry out its
business and operations, in each case except where failure to be so qualified or
in good standing or a lack of such power and authority could not reasonably be
expected to result in a Material Adverse Effect. Schedule 5.1 annexed hereto (as
so supplemented) correctly sets forth the ownership interest of Company and each
of its Subsidiaries in each of the Subsidiaries, joint ventures and partnerships
of Company identified therein.  As of the Closing Date, the Material Domestic
Subsidiaries of Company and the first-tier Material Foreign Subsidiaries of
Company are as set forth on Schedule 5.1C.


5.2  
Authorization of Borrowing, etc.

 
A. Authorization of Borrowing.  The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.
 
B. No Conflict.  The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any Loan Party, (ii) violate any provision of the Organizational
Documents of Company or any Loan Party, (iii) violate any order, judgment or
decree of any court or other Government Authority binding on Company or any Loan
Party, (iv) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Company
or any Loan Party, (v) result in or require the creation or imposition of any
Lien upon any of the properties or assets of Company or any Loan Party (other
than any Liens created under any of the Loan Documents in favor of
Administrative Agent (for the benefit of the Secured Parties) or otherwise
permitted by this Agreement) or (vi) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Company or
any of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders and
except, in the case of clauses (i), (iii) and (iv), to the extent such violation
or conflict could not reasonably be expected to result in a Material Adverse
Effect.
 
C. Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any Governmental Authorization except those as have been obtained or made and
are in full force and effect and those the failure of which to obtain could not
reasonably be expected to have a Material Adverse Effect.
 
D. Binding Obligation.  Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
relating to or affecting creditors’ rights generally or by equitable principles
relating to enforceability (whether considered in a proceeding in equity or at
law).
 
E. Compliance with Laws.  Each of the Loan Parties is in compliance with all
Requirements of Law, organizational documents, government permits and government
licenses except to the extent such non-compliance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


F. Use of Proceeds.  The proceeds of Revolving Loans and Swingline Loans shall
be used by the Borrowers solely to the extent permitted by Section 2.5.


5.3  
Financial Condition.

 
Company has heretofore delivered to Administrative Agent the financial
statements and information set forth in Schedule 5.3.  All such statements other
than pro forma financial statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes.
 
5.4  
No Material Adverse Change; No Restricted Junior Payments.

 
Since June 30, 2012, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect. 
Neither Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.5. To the
knowledge of an Officer of the Company, no Internal Control Event is occurring.
 
5.5  
Title to Properties; Liens; Real Property; Intellectual Property.

 
A. Title to Properties; Liens.  Company and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid license rights in (in the case of license rights
in Intellectual Property) or (iv) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7, and
except for such irregularities or deficiencies in title which individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect or materially diminish the value of any material portion of the
Collateral.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.
 
B. Real Property.  As of the Closing Date, Schedule 5.5B annexed hereto contains
a true, accurate and complete list of (i) all fee interests in any Real Property
Assets and (ii) all material leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof), if any, affecting each Real Property Asset,
regardless of whether a Loan Party is the landlord or tenant (whether directly
or as an assignee or successor in interest) under such lease, sublease or
assignment.  As of the Closing Date, except as specified in Schedule 5.5B
annexed hereto, each agreement listed in clause (ii)  of the immediately
preceding sentence is in full force and effect and Company does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other laws relating to or
affecting creditors’ rights generally or by equitable principles (whether
considered in a proceeding in equity or at law). 
 
C. Intellectual Property.  As of the Closing Date, to the knowledge of Company
or any of its Subsidiaries, Company and its Subsidiaries own or have the right
to use, all Intellectual Property used in the conduct of their business, except
where the failure to own or have such right to use in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.  To the knowledge
of Company or any of its Subsidiaries, no claim has been asserted and is pending
by any Person challenging or questioning the use of any such Intellectual
Property or the validity or enforceability of any such Intellectual Property,
nor does Company know of any valid basis for any such claim, except for such
claims that in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of Company or any of its
Subsidiaries, as of the Closing Date, the use of such Intellectual Property by
Company and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  All United
States registrations of and United States applications for material Intellectual
Property owned by Company or any of the Subsidiary Guarantors, and all material,
exclusive license agreements under which Company or any of the Subsidiary
Guarantors license United States registered or applied for Intellectual Property
of third parties material to the conduct of their business, in each case, on the
Closing Date are listed on Schedule 5.5C  annexed hereto.
 
D. Collateral Documents.  The Collateral Documents create valid and enforceable
security interests in, and Liens on, the Collateral purported to be covered
thereby.  Except as set forth in the Security Documents, such security interests
and Liens are currently (or will be, upon (a) the filing of appropriate
financing statements with the Secretary of State of the state of incorporation
or organization for each Loan Party, the filing of appropriate assignments or
notices with the United States Patent and Trademark Office and the United States
Copyright Office, in each case in favor of the Administrative Agent, on behalf
of the Lenders, and (b) the Administrative Agent obtaining control or possession
over those items of Collateral in which a security interest is perfected through
control or possession) perfected security interests and Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, prior to all other
Liens other than Liens permitted hereunder.
 
5.6  
Litigation; Adverse Facts; Labor Matters; Insurance.

 
(i) There are no Proceedings (whether or not purportedly on behalf of Company or
any of its Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of Company, threatened against or affecting Company or any of
its Subsidiaries or any property of Company or any of its Subsidiaries and that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither Company nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Government Authority that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.


(ii) Except as set forth on Schedule 5.6 as of the Closing Date, (a) there are
no collective bargaining agreements covering the employees of the Loan Parties
or any of their Subsidiaries as of the Closing Date and none of the Loan Parties
or their Subsidiaries (I) has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years or (II) has knowledge
of any potential or pending strike, walkout or work stoppage, (b) no unfair
labor practice complaint is pending against any Loan Party or any of its
Subsidiaries and (c) there are no strikes, walkouts, work stoppages or other
material labor difficulty pending or threatened against any Loan Party, in each
case which could reasonably be expected to result in a Material Adverse Effect.


(iii) The insurance coverage of the Loan Parties and their Subsidiaries complies
in all material respects with the requirements set forth in Section 6.4B.


5.7  
Payment of Taxes.

 
Except to the extent permitted by subsection 6.3, all tax returns and reports of
Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Company knows of
no material proposed tax assessment against Company or any of its Subsidiaries
that is not being actively contested by Company or such Subsidiary in good faith
and by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
 
5.8  
Performance of Agreements; Material Contracts.

 
Neither Company nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to result in a Material
Adverse Effect.
 
5.9  
Governmental Regulation.

 
Neither Company nor any of its Subsidiaries is an “investment company,” or an
“affiliated company” or a “principal underwriter” of an “investment company” as
such terms are defined in the Investment Company Act of 1940.
 
5.10  
Securities Activities.

 
A. Neither Company nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.
 
B. No part of the proceeds of the Loans made to Company will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose, in each case,
that violates, or is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.
 
5.11  
Employee Benefit Plans.

 
A. Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan that is not a
Multiemployer Plan, and have performed all their material obligations under each
Employee Benefit Plan.  Each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code has been determined by the
Internal Revenue Service to be so qualified in form, as evidenced by a current
determination letter, and Company and each of its Subsidiaries and ERISA
Affiliates are not aware of any facts pertaining to the operation of any such
Employee Benefit Plan that would be expected to result in disqualification of
any such plan.
 
B. No ERISA Event has occurred or is reasonably expected to occur except for
such ERISA Events that could not reasonably be expected to result in a Material
Adverse Effect.
 
C. Except to the extent required under Section 4980B of the Internal Revenue
Code or except as set forth in Schedule 5.11 annexed hereto, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Company or any of its Domestic
Subsidiaries, other than Employee Benefit Plans that have been taken into
account in developing the FAS 106 cost figure disclosed to Lenders.
 
D. As of the most recent annual valuation date for any Pension Plan, the amount
of unfunded benefit liabilities (as defined in Section 4001 (a)(1 8) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), would not, were Company to be required to immediately fund
such unfunded benefit liabilities on a plan termination basis, have a Material
Adverse Effect.
 
E. As of the most recent annual valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 422
1(e) of ERISA, would not, were Company to be required to immediately fund such
liabilities, have a Material Adverse Effect.
 
5.12  
Certain Fees.

 
No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.
 
5.13  
Environmental Protection.

 
(i)           neither Company nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to
(a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
 
(ii)           neither Company nor any of its Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law, except that have been fully resolved or are not likely
to result in a Material Adverse Effect.
 
(iii)           there are and, to Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Company or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
 
(iv)           Company has an environmental management system that demonstrates
a commitment to environmental compliance and guides each of its Subsidiaries’
operations on (a) preparing and updating written procedures covering material
regulatory areas, (b) document compliance, (c) tracking changes in applicable
Environmental Laws and modifying operations to comply with new requirements
thereunder, (d) training employees to comply with applicable environmental
requirements and updating such training as necessary, (e) investigating
environmental incidents and implementing improvement actions and (f) performing
regular internal compliance audits and ensuring correction of any incidents of
non-compliance detected by means of such audits.
 
(v)           compliance with all requirements pursuant to or under
Environmental Laws would not, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect.
 
5.14  
Solvency.

 
The Loan Parties, taken as a whole, are and, upon the incurrence of any
Obligations by the Loan Parties on any date on which this representation is
made, will be, (taking into account any and all rights of contribution of each
Loan Party) Solvent.
 
5.15  
Matters Relating to Collateral; Absence of Third-Party Filings.

 
Except such as may have been filed in favor of Administrative Agent (for the
benefit of the Secured Parties) as contemplated by the Collateral Documents and
to evidence permitted lease obligations and other Liens permitted pursuant to
subsection 7.2A, (i) no effective UCC financing statement, fixture filing or
other instrument similar in effect covering all or any part of the Collateral is
on file in any filing or recording office and (ii) no effective filing covering
all or any part of the IP Collateral is on file in any IP Filing Office.
 
5.16  
Disclosure.

 
No representation or warranty of Company or any of its Subsidiaries contained in
any Loan Document or in any other document or certificate furnished (in each
case as modified or supplemented by other information so furnished) to Lenders
by or on behalf of Company or any of its Subsidiaries for use in connection with
the transactions contemplated by this Agreement at the time furnished contains
any untrue statement of a material fact or omits to state a material fact (known
to Company, in the case of any document not furnished by it) necessary in order
to make the statements contained herein or therein, taken as a whole, not
misleading in light of the circumstances in which the same were made.  Any
projections, pro forma financial information and other written information of
general economic nature contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.  As of
the date hereof, there are no facts known to Company (other than effects
resulting from changes of a general economic nature or in legal standards or
regulatory conditions) that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect and that have not been
disclosed herein or in the Loan Documents.
 
5.17  
Foreign Assets Control Regulations, etc.

 
To the knowledge of Company, neither the making of the Loans to, or issuance of
Letters of Credit on behalf of, Company nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.  Without limiting the foregoing, neither Company nor any of
its Subsidiaries and, to the knowledge of Company, none of its Affiliates (a) is
(or will become) a Sanctioned Person or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such Person. 
Company and its Subsidiaries and, to the knowledge of Company, its Affiliates
are in compliance, in all material respects, with the Patriot Act.  None of the
Loan Parties or their Subsidiaries or, to the knowledge of Company, their
respective Affiliates is in violation of, and shall not violate, any Sanctions
Laws.
 
5.18  
Representations as to Foreign Obligors.

 
Each of Company and each Foreign Obligor represents and warrants to
Administrative Agent and the Lenders that:
 
(i)           Such Foreign Obligor is subject to civil and commercial laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
 
(ii)           The Applicable Foreign Obligor Documents are in proper legal form
under the laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (x) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(y) any charge or tax as has been timely paid.
 
(iii)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any Government
Authority in or of the jurisdiction in which such Foreign Obligor is organized
and existing either (x) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (y) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents.
 
(v)           For the purposes of the Council Regulation (EC) N° 1346/2000 of 29
May 2000 on insolvency proceedings (the “EU Regulation”), in relation to any
Foreign Obligor which is incorporated in a member state of the European Union,
such Foreign Obligor’s center of main interest (as that term is used in Article
3(1) of the EU Regulation) is situated in its jurisdiction of incorporation and
it has no “establishment” (as that term is used in Article 2(h) of the EU
Regulation) in any other jurisdiction.
 
5.19  
Senior Debt Status; No Burdensome Restrictions.

 
The Obligations constitute “Senior Indebtedness”, “Designated Senior
Indebtedness” or any similar designation under and as defined in any agreement
governing any subordinated indebtedness and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.  None of the Loan Parties or their Subsidiaries is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect


SECTION 6.  
COMPANY’S AFFIRMATIVE COVENANTS

 
Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than (x) Unasserted Obligations and (y) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the cancellation or expiration of all Letters of Credit (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and Issuing Bank shall have been made),
unless Requisite Lenders shall otherwise give prior written consent, Company
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.
 
6.1  
Financial Statements and Other Reports.

 
Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Company will deliver to Administrative Agent for the benefit of Lenders:
 
(i)           Events of Default, etc.:  promptly upon any officer of Company
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default or
(b) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, an Officer’s
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default, Potential Event of
Default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;
 
(ii)           Quarterly Financials:  as soon as available and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, (a) copies of the unaudited condensed consolidated
and consolidating balance sheet of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related unaudited condensed consolidated and
consolidating statements of income and cash flows of Company and its
Subsidiaries for such Fiscal Quarter (with respect to condensed consolidated and
consolidating statements of income) and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year (except for the unaudited condensed
consolidated and consolidating balance sheet, which will be compared to the
condensed consolidated and consolidating balance sheet for the prior Fiscal
Year-end), all in reasonable detail and certified by the chief financial officer
of Company that they fairly present, in all material respects, the financial
condition of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
prepared in accordance with GAAP, and (b) a narrative report describing the
operations of Company and its Subsidiaries which report meets the requirements
of Item 303 of Regulation S-K promulgated under the Securities Act for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter; provided that posting of such
information on the EDGAR Website shall constitute delivery for purposes of this
subsection 6.1(ii) to the extent such posting provides all information required
by this clause (ii) including consolidating financial statements;
 
(iii)           Year-End Financials:  as soon as available and in any event upon
the earlier of (A) one-hundred twenty (120) days after the end of each Fiscal
Year and (B) the filing of the Company’s Form 10K for such Fiscal Year with the
Securities and Exchange Commission of the United States, (a) the consolidated
and consolidating balance sheet of Company and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income and cash flows of Company and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, (b) a narrative report describing the operations of Company
and its Subsidiaries which report meets the requirements of Item 303 of
Regulation S-K promulgated under the Securities Act for such Fiscal Year, and
(c) in the case of such consolidated financial statements, a report thereon of
KPMG or other independent registered public accounting firm of recognized
national standing selected by Company, which report shall be unqualified, shall
express no doubts, assumptions or qualifications (whether in the opinion itself
or in any explanatory paragraph within such report) concerning the ability of
Company and its Subsidiaries to continue as a going concern, and shall state
that such consolidated and consolidating financial statements fairly present, in
all material respects, the consolidated and consolidating financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated and consolidating financial
statements has been made in accordance with standards of the Public Company
Accounting Oversight Board (United States); provided that posting of such
information on the EDGAR Website shall constitute delivery for purposes of this
subsection 6.1(iii) to the extent such posting provides all information required
by this clause (ii) including consolidating financial statements;
 
(iv)           Compliance Certificates:  together with each delivery of
financial statements pursuant to subdivisions (ii) and (iii)  above, (a) an
Officer’s Certificate of Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; and (b) a Compliance
Certificate (which delivery may, unless Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
electronic mail and shall be deemed to be an original authentic counterpart
thereof for all purposes) (1) demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the financial
covenants contained in Section 7.6, in each case to the extent compliance with
such restrictions is required to be tested at the end of the applicable
accounting period and (2) which shall include the amount of all Restricted
Junior Payments made pursuant to subsection 7.5(vi) during the applicable
accounting period.
 
(v)           Reconciliation Statements:  if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3  (including any
determination by Company referred to in the last paragraph of subsection
2.2(A)), the consolidated financial statements of Company and its Subsidiaries
delivered pursuant to subdivisions (ii), (iii) or (xi) of this subsection 6.1
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, if requested (and to the
extent requested) by Administrative Agent in the exercise of its reasonable
credit judgment, (a) together with the first delivery of financial statements
pursuant to subdivision (ii), (iii) or (xi) of this subsection 6.1 following
such change, consolidated financial statements (or the relevant portions thereof
) of Company and its Subsidiaries for (y) the current Fiscal Year to the
effective date of such change and (z) the two full Fiscal Years immediately
preceding the Fiscal Year in which such change is made, in each case prepared on
a pro forma basis as if such change had been in effect during such periods, and
(b) together with each delivery of financial statements pursuant to subdivision
(ii), (iii)  or (xi) of this subsection 6.1 following such change, if required
pursuant to subsection 1.2, a written statement of the chief accounting officer
or chief financial officer of Company setting forth the differences (including
any differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
 
(vi)           Accountants’ Reports: promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all material reports
submitted to Company by the independent registered public accounting firm in
connection with each annual, interim or special audit of the financial
statements of Company and its Subsidiaries made by such independent registered
public accounting firm, including any comment letter submitted by such
independent registered public accounting firm to management in connection with
their annual audit;
 
(vii)           SEC Filings and Press Releases:  promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the public concerning material developments in the business of Company or any
of its Subsidiaries; provided that posting of such information on the EDGAR
Website (or, in the case of press releases, posting on Company’s website on the
Internet at the website address www.glbsm.com or another website address
provided by Company in a written notice to Administrative Agent) shall
constitute delivery for purposes of this subsection 6.1(vii);
 
(viii)           Litigation or Other Proceedings:  within fifteen (15) Business
Days of any Officer of Company obtaining knowledge of (1) the institution of, or
non-frivolous written threat of, any Proceeding against or affecting Company or
any of its Subsidiaries or any property of Company or any of its Subsidiaries
not previously disclosed in writing by Company to Administrative Agent or
(2) any material development in any Proceeding that, in any case:
 
(x)           if adversely determined, after giving effect to the coverage and
policy limits of insurance policies issued to Company and its Subsidiaries could
reasonably be expected to result in a Material Adverse Effect; or
 
(y)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;
 
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;
 
(x)           ERISA Events:  promptly upon an Officer becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event which could
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action Company, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;
 
(xi)           ERISA Notices:  with reasonable promptness, copies of (a) all
notices received by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event
which could reasonably be expected to result in a Material Adverse Effect; and
(b) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;
 
(xii)           Financial Plans:  promptly after approved by the Company’s board
of directors and in any event no later than 60 days after the beginning of each
Fiscal Year, projections of Company and its Subsidiaries prepared on a monthly
basis for such Fiscal Year, in substantially the same form and substance as the
projections delivered to Administrative Agent prior to the Closing Date;
 
(xiii)           New Subsidiaries:  (a) immediately upon any Person becoming a
Material Domestic Subsidiary or a first-tier Material Foreign Subsidiary of
Company after the Closing Date and (b) with respect to any other Subsidiaries of
the Company formed after the date hereof, concurrently with the delivery of the
financial statements referenced in subsections 6.1(ii)  and 6.1(iii), a written
notice setting forth with respect to such Person (x) the date on which such
Person became a Subsidiary of Company and (y) all of the data required to be set
forth in Schedule 5.1 annexed hereto with respect to all Subsidiaries of Company
(it being understood that such written notice shall be deemed to supplement
Schedule 5.1 annexed hereto for all purposes of this Agreement);
 
(xiv)           Patriot Act, Etc.:  with reasonable promptness, information to
confirm compliance with the representations contained in subsection 5.17
reasonably requested by any Lender through Administrative Agent; and
 
(xv)           Other Information:  with reasonable promptness, such other
information with respect to the operation, business affairs and financial
condition of Company or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender acting through Administrative Agent.
 
6.2  
Existence, Etc.

 
Except as permitted under subsection 7.7, Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 and all
rights and franchises material to its business; provided, however that neither
Company nor any of its Subsidiaries shall be required to preserve any such right
or franchise if Company or such Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of Company or such
Subsidiary, as the case may be, and that the loss thereof would not in the
aggregate have a Material Adverse Effect.
 
6.3  
Payment of Taxes and Claims; Tax.

 
A. Company will, and will cause each of its Subsidiaries to, pay all material
taxes, assessments and other material governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such tax, assessment, charge or
claim need be paid if (x) it is being contested in good faith by appropriate
proceedings, so long as (i) such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor and
(ii) in the case of a tax, assessment, charge or claim which has or may become a
Lien against any of the Collateral, such proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such charge or claim
or (y) the failure to pay could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
B. Company will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).
 
6.4  
Maintenance of Properties; Insurance.

 
A. Maintenance of Properties.  Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material tangible
properties used or useful in the business of Company and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof all as in the judgment of Company or such
Subsidiary may be necessary so that the business carried on in connection
therewith may be properly conducted at all times; provided that nothing in this
subsection 6.4A shall prevent (i) Company or any of its Subsidiaries from
discontinuing the operation and maintenance of any of its tangible properties if
such discontinuance is, in the judgment of Company or such Subsidiary, desirable
in the conduct of its business and that does not in the aggregate have a
Material Adverse Effect or (ii) any Company or any of its Subsidiaries from
consummating any transaction permitted by this Agreement.
 
B. Insurance.  Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Company will
maintain or cause to be maintained replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.  Each such policy of insurance shall
(a) name Administrative Agent for the benefit of Lenders as an additional
insured thereunder as its interests may appear with respect to liabilities of
the Company and the Subsidiary Guarantors and (b) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to Administrative Agent, that names
Administrative Agent for the benefit of Lenders as the loss payee thereunder for
any covered loss with respect to the properties of Company and the Subsidiary
Guarantors in excess of $5,000,000 and provides for at least 30 days prior
written notice to Administrative Agent of any modification or cancellation of
such policy.  In connection with the renewal of each such policy of insurance,
Company promptly shall deliver to Administrative Agent a certificate from
Company’s insurance broker or other evidence satisfactory to Administrative
Agent that Administrative Agent on behalf of Lenders has been named as
additional insured and/or loss payee thereunder, to the extent provided above.
 
6.5  
Inspection Rights; Lender Meeting.

 
A. Inspection Rights.  Subject to requirements of applicable law and to the
rights of tenants or licensees of such property, Company shall, and shall cause
each of its Subsidiaries to, permit Lenders, through Administrative Agent or its
designated representatives or, after the occurrence and during the continuance
of an Event of Default, any authorized representatives designated by any Lender
to visit and inspect any of the properties of Company or of any of its
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records and shareholder or debt instruments registers (provided,
that such information shall be handled in accordance with subsection 10.18
hereof), and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Company
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
not more than once in any Fiscal Year or at any time or from time to time
following the occurrence and during the continuation of an Event of Default.
 
B. Lender Meeting.  Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s principal offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by Company and Administrative Agent.
 
6.6  
Compliance with Laws, etc.

 
Company shall comply, and shall cause each of its Subsidiaries to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
Government Authority (including all Environmental Laws), except where
noncompliance could not reasonably be expected to result in a Material Adverse
Effect.
 
6.7  
Environmental Matters.

 
A. Environmental Disclosure.  Company will deliver to Administrative Agent and
Lenders:
 
(i) Environmental Audits and Reports.  As soon as practicable following receipt
thereof, copies of all material environmental audits, investigations, analyses
and reports of any kind or character, whether prepared by personnel of Company
or any of its Subsidiaries or by independent consultants, Government Authorities
or any other Persons, with respect to significant environmental matters at any
Facility that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or with respect to any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;
 
(ii) Notice of Certain Releases, Remedial Actions, Etc.  Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
remedial action taken by Company or any other Person in response to (1) any
Hazardous Materials Activities the existence of which could reasonably be
expected to result in one or more Environmental Claims having, individually or
in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, and (b) Company’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.
 
(iii) Written Communications Regarding Environmental Claims, Releases, Etc.  As
soon as practicable following the sending or receipt thereof by Company or any
of its Subsidiaries regarding any matter that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, a copy of
any and all written communications with respect to (a) any Environmental Claims,
(b) any Release required to be reported to any Government Authority, and (c) any
request for information from any Government Authority that suggests such
Government Authority is investigating whether Company or any of its Subsidiaries
may be potentially responsible for any Hazardous Materials Activity.
 
(iv) Notice of Certain Proposed Actions Having Environmental Impact.  Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Company or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations of which the failure to maintain could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect and (b) any proposed action to be taken by Company or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Subsidiaries to any
additional obligations or requirements under any Environmental Laws that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
 
B. Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.
 
Company shall as promptly as practicable under the circumstances take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by Company or its
Subsidiaries that could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against Company or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect; provided, that nothing in this subsection
shall preclude Company from (x) contesting in good faith such alleged violations
of applicable Environmental Laws or (y) asserting reasonable defenses to such
Environmental Claims.
 
6.8  
Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date.

 
Subject, in all cases, to the Agreed Guaranty Principles and the Agreed Security
Principles:
 
A. Execution of Subsidiary Guaranty and Personal Property Collateral Documents. 
In the event that any Subsidiary of Company existing on the Closing Date that
has not previously executed the Subsidiary Guaranty hereafter becomes a Material
Domestic Subsidiary, or in the event that any Person becomes a Material Domestic
Subsidiary of Company after the date hereof, and, in each case, such Subsidiary
is not prohibited from guaranteeing or providing security for the Obligations by
either (x) applicable law or (y) solely with respect to (i) a Person that
becomes a Subsidiary of Company after the Closing Date pursuant to (a) a
Permitted Acquisition or (b) an Investment in a Joint Venture (provided that
such Investment is permitted pursuant to subsection 7.3 hereof) or (ii)
Subsidiaries of Company on the Closing Date that are not Material Subsidiaries,
legally valid contractual restrictions (that, in the case of clause (i)(a)
above, existed prior to the date of such Permitted Acquisition and were not
created in anticipation of such acquisition or, in the case of clause (ii)
above, existed on the Closing Date),  Company will promptly notify
Administrative Agent of that fact and cause such Material Domestic Subsidiary
(other than a Material Domestic Subsidiary that is also a Foreign Corporation or
is a Subsidiary of a Foreign Corporation) to execute and deliver to
Administrative Agent a counterpart of the Subsidiary Guaranty and the Security
Agreement and to take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those described in subsection 4.1J) as may be necessary or, in the
reasonable opinion of Administrative Agent, desirable to create in favor of
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected First Priority Lien on all of the personal and mixed property assets
of such Material Domestic Subsidiary described in the applicable forms of
Collateral Documents.  In addition, as provided in the Security Agreement,
Company shall, or shall cause the Subsidiary that owns the Capital Stock of such
Material Domestic Subsidiary (provided that the pledge of the Capital Stock of
such Subsidiary is not prohibited by (x) applicable law or, (y) solely with
respect to (i) a Person that becomes a Subsidiary of Company after the Closing
Date pursuant to (a) a Permitted Acquisition or (b) an Investment in a Joint
Venture (provided that such Investment is permitted pursuant to subsection 7.3
hereof) or (ii) Subsidiaries of Company on the Closing Date that are not
Material Subsidiaries, legally valid contractual restrictions (that, in the case
of  clause (i)(a) above, existed prior to the date of such Permitted Acquisition
and were not created in anticipation of such acquisition or, in the case of
clause (ii) above, existed on the Closing Date), to, execute and deliver to
Administrative Agent a supplement to the Security Agreement and to deliver to
Administrative Agent all certificates representing such Capital Stock of such
Material Domestic Subsidiary (or, in the case of a Material Domestic Subsidiary
that is also a Foreign Corporation, 65% of the Capital Stock of such
Subsidiary), accompanied by irrevocable undated stock powers, duly endorsed in
blank.
 
B. Foreign Subsidiaries.  In the event that any Person becomes a Material
Foreign Subsidiary of Company after the date hereof, and, in the case of clause
(x) below such Material Foreign Subsidiary is directly owned by Company or a
Subsidiary Guarantor or a Person obligated to become a Subsidiary Guarantor
hereunder (provided that the pledge of the Capital Stock of such Subsidiary is
not prohibited by applicable law or, solely with respect to (i) a Person that
becomes a Subsidiary of Company after the Closing Date pursuant to (a) a
Permitted Acquisition or (b) an Investment in a Joint Venture (provided that
such Investment is permitted pursuant to subsection 7.3 hereof) or (ii) Foreign
Subsidiaries of Company on the Closing Date that are not Material Foreign
Subsidiaries, legally valid contractual restrictions (that, in the case of
clause (i)(a) above, existed prior to the date of such Permitted Acquisition and
were not created in anticipation of such acquisition or, in the case of clause
(ii) above, existed on the Closing Date)), Company will promptly notify
Administrative Agent of that fact and, as provided in the Security Agreement,
Company shall (x)  or shall cause the Subsidiary that owns the Capital Stock of
such Material Foreign Subsidiary to, execute and deliver to Administrative Agent
a supplement to the Security Agreement and to deliver to Administrative Agent
certificates or registers representing all of the Capital Stock of such Material
Foreign Subsidiary (or, in the case of a Foreign Corporation, 65% of the Capital
Stock of such Foreign Corporation), accompanied, where applicable, by
irrevocable undated stock powers, duly endorsed in blank; and (y) if such
Material Foreign Subsidiary is a direct Subsidiary of a Foreign Co-Borrower (or
a Foreign Subsidiary Guarantor guaranteeing the Obligations of such Foreign
Co-Borrower), cause such Material Foreign Subsidiary to execute and deliver to
Administrative Agent a supplement to the Foreign Subsidiary Guaranty.


C. Subsidiary Organizational Documents, Legal Opinions, Etc.  Company shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Domestic Subsidiary, a good standing certificate
from the Secretary of State of the jurisdiction of its organization and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of such jurisdiction, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents and (iii) a favorable opinion of counsel to such Subsidiary, in form
and substance reasonably satisfactory to Administrative Agent and its counsel,
as to (a) the due organization and good standing of such Subsidiary, (b) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(c) the enforceability of such Loan Documents against such Subsidiary and
(d) such other matters (including matters relating to the creation and
perfection of Liens in any Collateral pursuant to such Loan Documents) as
Administrative Agent may reasonably request, all of the foregoing to be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel; provided, that Administrative Agent may agree in its sole discretion,
that obtaining any such opinion is impossible, impractical or unreasonably
burdensome or expensive, and Administrative Agent may, in its sole discretion,
consent to a waiver of the delivery of any such opinion (notwithstanding any
provision of subsection 10.6, in acting pursuant to the foregoing proviso, the
Lenders hereby authorize Administrative Agent, in its sole discretion and from
time to time, to grant such waivers).
 
D. Release of Guaranties, Collateral, etc.  A Loan Party shall automatically be
released from its obligations hereunder, under its Guaranty and the other Loan
Documents to which it is a party upon (a) certification to the Administrative
Agent that such Loan Party is no longer a Material Subsidiary or (b) the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Party ceases to be a Subsidiary.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release.
 
6.9  
Deposit Accounts, Securities Accounts and Cash Management Systems.

 
Other that with respect to Excluded Accounts, the Company shall, and shall cause
each Subsidiary Guarantor to, use commercially reasonable efforts to enter into
Control Agreements, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to each deposit account maintained by such
Loan Party (other than deposit accounts held with the Administrative
Agent).  Unless an Event of Default has occurred and is continuing, such Loan
Parties shall have access to the funds on deposit in such deposit
accounts.  After the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to deliver a notice to any
financial institution of its exercise of exclusive control over any such deposit
account.
 
6.10  
Approvals and Authorizations.

 
Company shall maintain all authorizations, consents, approvals and licenses
from, exemptions of, and filings and registrations with, each Government
Authority of the jurisdiction in which each Foreign Obligor is organized and
existing, and all approvals and consents of each other Person in such
jurisdiction, in each case that are material to its business except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
6.11  
Books and Records; Further Assurances; Post-Closing Deliveries.

 
Company shall:
 
(i) Keep proper books, records and accounts in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.


(ii) Upon the reasonable request of the Administrative Agent, promptly perform
or cause to be performed any and all acts and execute or cause to be executed
any and all documents for filing under the provisions of the UCC or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
Requirements of Law.


(iii) Cause (i) any actions set forth on Schedule 6.11 annexed hereto to be
taken and (ii) each document, certificate or other item set forth on such
Schedule 6.11 to be delivered, in each case within the time period specified on
such Schedule 6.11 (as such time may be extended by Administrative Agent in its
sole discretion) and in form and substance reasonably satisfactory to
Administrative Agent.


SECTION 7.  
COMPANY’S NEGATIVE COVENANTS

 
Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than (x) Unasserted Obligations and (y) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the cancellation or expiration of all Letters of Credit (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and Issuing Lender shall have been made),
unless Requisite Lenders shall otherwise give prior written consent, Company
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7.
 
7.1  
Indebtedness.

 
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:
 
(i)           the Obligations;
 
(ii)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations permitted by subsection 7.4  and, upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations;
 
(iii)           Company and its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases and purchase money
Indebtedness incurred in connection with the acquisition, construction,
improvement or lease of equipment or fixed or capital assets in an aggregate
amount not to exceed $25,000,000 at any time;
 
(iv)           [Intentionally omitted];
 
(v)           Company may become and remain liable with respect to Indebtedness
to any Subsidiary, and any Subsidiary of Company may become and remain liable
with respect to Indebtedness to Company or any Subsidiary; provided that (a) a
security interest in all such intercompany Indebtedness owing to Company or any
Subsidiary Guarantor shall have been granted to Administrative Agent for the
benefit of Lenders and (b) if such intercompany Indebtedness described in clause
(a)  is evidenced by a promissory note or other instrument, such promissory note
or instrument shall have been pledged to Administrative Agent in accordance with
the Security Agreement; provided further , that (1) the aggregate amount of
Indebtedness under this subsection 7.1(v) owing by Subsidiaries of Company that
are not Subsidiary Guarantors to Company and the Subsidiary Guarantors shall not
exceed at any one time $50,000,000 and (2) upon the occurrence and during the
continuance of an Event of Default, Subsidiaries of Company that are not
Subsidiary Guarantors shall not be permitted to incur additional Indebtedness
owing to Company or a Subsidiary Guarantor pursuant to this clause (v);
 
(vi)           Company and its Subsidiaries, as applicable, may remain liable
with respect to Indebtedness described in Schedule 7.1 annexed hereto and any
Permitted Refinancings thereof;
 
(vii)           Indebtedness consisting of Funds Transfer and Deposit Account
Liability in the ordinary course of business;
 
(viii)           Company or a Subsidiary of Company may become and remain liable
with respect to Indebtedness of any Person assumed in connection with a
Permitted Acquisition and a Person that becomes a direct or indirect
wholly-owned Subsidiary of Company as a result of a Permitted Acquisition may
remain liable with respect to Indebtedness existing on the date of such
acquisition (and, in each case, Permitted Refinancings of such Indebtedness
(other than, in the case of Domestic Subsidiaries or any Co-Borrower, any
working capital facilities which shall be terminated within 6 months of such
Permitted Acquisition)); provided that such Indebtedness is not created in
anticipation of such acquisition;
 
(ix)           Indebtedness consisting of Permitted Additional Indebtedness and
any Permitted Refinancing thereof; provided that if any such Permitted
Additional Indebtedness constitutes a Material Event or the Consolidated Net
Leverage Ratio as of the end of the most recent Fiscal Quarter for which a
Compliance Certificate has been delivered was greater than 2.00 to 1.00, Company
shall have delivered to Administrative Agent an Officer’s Certificate (which
shall be in form and substance satisfactory to Administrative Agent and shall
include detailed calculations) that demonstrates that (1) Company and its
Subsidiaries shall be in Pro Forma Compliance and (2) the Consolidated Net
Leverage Ratio does not exceed 2.75 to 1.00 on a Pro Forma Basis;
 
(x)           Foreign Subsidiaries of Company may become and remain liable with
respect to other Indebtedness in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding;
 
(xi)           Company and its Subsidiaries may become and remain liable with
respect to Indebtedness to the extent incurred pursuant to an Investment
permitted by Section 7.3;
 
(xii)           endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;
 
(xiii)           Indebtedness of any Subsidiary owing to Company or a Subsidiary
Guarantor incurred to achieve cash repatriation strategies so long as the net
cash Investment by Company or such Subsidiary Guarantor in connection therewith
is permitted by subsection 7.3(xiii);
 
(xiv)           Indebtedness owing to employees in connection with a
non-qualified benefit plan;
 
(xv)           Indebtedness incurred pursuant to any Cash Collateral
arrangement;
 
(xvi)           Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing); and
 
(xvii)           Indebtedness consisting of the financing of insurance premiums.
 
7.2  
Liens and Related Matters.

 
A. Prohibition on Liens.  Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
 
(i) Permitted Encumbrances;
 
(ii) Liens to secure Indebtedness permitted by subsection 7.1(iii); provided,
however, that the Lien shall apply only to the asset so acquired or leased and
proceeds thereof;
 
(iii) Liens assumed in connection with a Permitted Acquisition and Liens on
assets of a Person that becomes a direct or indirect Subsidiary of Company after
the date of this Agreement in a Permitted Acquisition and, in each case, any
Permitted Refinancing thereof; provided, however, that such Liens exist at the
time such Person becomes a Subsidiary and are not created in anticipation of
such acquisition and, in any event, do not, for each Permitted Acquisition,
extend to any other property or assets of such Person;
 
(iv) Liens described in Schedule 7.2 annexed hereto and any renewals or
extensions thereof;
 
(v) [Intentionally omitted];
 
(vi) Liens on assets of Foreign Subsidiaries securing Indebtedness of any
Foreign Subsidiary permitted pursuant to subsection 7.1(x);
 
(vii) Other Liens securing Indebtedness in an aggregate amount not to exceed
$5,000,000 at any time outstanding;
 
(viii) Liens securing Contingent Obligations with respect to Hedge Agreements
entered into with any Hedge Counterparty;
 
(ix) Liens securing Indebtedness or Contingent Obligations with respect to Hedge
Agreements of any Subsidiary that is not a Subsidiary Guarantor which
Indebtedness or Contingent Obligations, in the aggregate, do not exceed
$10,000,000 at any time outstanding;
 
(x) Liens on any cash deposits (including, without limitation, earnest money) in
connection with any letter of intent or other agreement in connection with a
transaction otherwise permitted by this Agreement;
 
(xi) Liens on any Cash Collateral provided pursuant to subsection 2.11;
 
(xii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business; and
 
(xiv) Liens arising out of sales and lease-backs permitted by subsection 7.10.
 
B. No Further Negative Pledges.  Neither Company nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure the Obligations, other than (i) an agreement prohibiting
only the creation of Liens securing Permitted Additional Indebtedness, (ii) any
agreement evidencing Indebtedness secured by Liens permitted by subsections
7.2A(ii), 7.2A(iv)  and 7.2A(vi), as to the assets securing such Indebtedness,
(iii) any agreement evidencing an asset sale, as to the assets being sold,
(iv) customary anti-assignment provisions and restrictions contained in leases,
licensing agreements, joint venture agreements and other agreements entered into
by Company or such Subsidiary in the ordinary course of its business, (v) any
agreement governing the Indebtedness of a Foreign Subsidiary and (vi) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder.
 
C. No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries.  Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except as provided in this Agreement
(including, without limitation, restrictions described in subsection 7.2B(ii)
through (vii) above).
 
7.3  
Investments; Acquisitions.

 
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except:
 
(i)           Company and its Subsidiaries may make and own Investments
consisting of Cash and Cash Equivalents;
 
(ii)           Company and its Subsidiaries may continue to own the Investments
owned by them as of the Closing Date in Company and in any Subsidiaries of
Company (and may convert any such Investments in the form of Indebtedness into
Investments in the form of Capital Stock), and Company and its Subsidiaries may
make and own additional Investments in Company or any Subsidiary Guarantor;
 
(iii)           Company and its Subsidiaries may (a) become liable in respect of
Contingent Obligations permitted by subsection 7.4 and (b) make and incur
intercompany loans to the extent permitted under  subsection 7.1(v);
 
(iv)           Company and its Subsidiaries may make Consolidated Capital
Expenditures;
 
(v)           Company and its Subsidiaries may continue to own the Investments
described in Schedule 7.3A annexed hereto (and may make incremental Investments
contemplated in connection therewith) and any extension or renewal thereof;
provided that any additional Investments made with respect thereto shall be
permitted only to the extent such Investments are described on Schedule 7.3A or
made in accordance with the other provisions of this subsection 7.3;
 
(vi)           Company and its Subsidiaries may acquire any business, division,
line or assets (including Capital Stock and including Capital Stock of
Subsidiaries formed in connection with any such acquisition), and continue to
own such assets after the acquisition thereof; provided that (a) no Potential
Event of Default or Event of Default shall have occurred and be continuing at
the time such acquisition occurs or immediately after giving effect thereto,
(b) Company shall, and shall cause its Subsidiaries to, comply with the
requirements of subsections 6.8 (within the time period required thereunder or
within such other time period as Administrative Agent may permit in its sole
discretion) with respect to each such acquisition that results in a Person
becoming a Material Subsidiary, (c) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such acquisition (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (d) for any such acquisitions (I)
Company shall have provided financial statements for any Person (or line of
business) acquired in any such acquisition for the last Fiscal Year of such
Person or line of business, audited or reviewed by independent certified public
accountants reasonably satisfactory to Administrative Agent or such other
financial statements, in each case, available to Company and (II) after giving
effect to such acquisition, (1) Company and its Subsidiaries shall be in Pro
Forma Compliance and (2) the Consolidated Net Leverage Ratio does not exceed
2.75 to 1.00 on a Pro Forma Basis; provided that with respect to any Material
Event or to the extent the Consolidated Net Leverage Ratio as of the end of the
most recent Fiscal Quarter for which a Compliance Certificate has been delivered
was greater than 2.00 to 1.00, Company shall have delivered to Administrative
Agent a pro-forma Compliance Certificate certified by a Financial Officer of
Company and demonstrating compliance with clauses (1) and (2) above;
 
(vii)           investments in the form of Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;
 
(viii)           Company may acquire and hold obligations of one or more
officers or other employees of Company or its Subsidiaries in connection with
such officers’ or employees’ acquisition of shares of Company’s Capital Stock,
so long as no cash is actually advanced by Company or any of its Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations;
 
(ix)           Company and its Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any Asset
Sale permitted by subsection 7.7;
 
(x)           Company and its Subsidiaries may acquire and hold Investments in
Securities in connection with the full or partial satisfaction, settlement or
enforcement of Indebtedness or claims or other obligations due or owing to
Company or any of its Subsidiaries or as security for any such Indebtedness or
claim;
 
(xi)           any transaction permitted by subsection 7.5 or 7.7;
 
(xii)           deposits, prepayments and extensions of trade credit in the
ordinary course of business;
 
(xiii)           Investments by Company or any Subsidiary Guarantor in any of
their respective Subsidiaries (1) consisting of Capital Stock and/or
intercompany notes made to achieve cash repatriation strategies or (2) the
consideration for which is the cancellation or other settlement of any
corresponding intercompany Indebtedness incurred in connection with Investments
permitted pursuant to the foregoing clause (1), in each case so long as the net
cash Investment by Company or such Subsidiary Guarantor in connection therewith
does not exceed zero after the tenth day following the making of such cash
Investment;
 
(xiv)           Subsidiaries that are not Subsidiary Guarantors may make and own
Investments in other Subsidiaries that are not Subsidiary Guarantors;
 
(xv)           Investments existing at the time any Person is acquired in
connection with a Permitted Acquisition and not created in contemplation of such
Permitted Acquisition;
 
(xvi)           loans or advances made by any Loan Party or any Subsidiary of a
Loan Party to such Loan Party’s or such Subsidiary’s employees on an arms-length
basis in the ordinary course of business consistent with past practices, in each
case for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $50,000 to any employee and up to a maximum of
$250,000 in the aggregate at any one time outstanding; and
 
(xvii)           any Investment by Company or any Subsidiary not otherwise
permitted by clauses (i) through (xvi) above; provided that (a) no Potential
Event of Default or Event of Default shall have occurred and be continuing at
the time such Investment is made or immediately after giving effect thereto, (b)
after giving effect to such Investment, (1) Company and its Subsidiaries shall
be in Pro Forma Compliance and (2) the Consolidated Net Leverage Ratio does not
exceed 2.75 to 1.00 on a Pro Forma Basis; provided that with respect to any
Material Event or to the extent the Consolidated Net Leverage Ratio is greater
than 2.00 to 1.00 as of the end of the most recent Fiscal Quarter for which a
Compliance Certificate has been delivered, Company shall have delivered to
Administrative Agent a pro-forma Compliance Certificate certified by a Financial
Officer of Company and demonstrating compliance with clauses (1) and (2) above.
 
7.4  
Contingent Obligations.

 
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:
 
(i)           Company may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit and Company and its Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
other letters of credit;
 
(ii)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations under Hedge Agreements not for speculative
purposes;
 
(iii)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets and in respect of earn-out obligations, customary
indemnification and purchase price adjustment obligations incurred in connection
with Permitted Acquisitions;
 
(iv)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations under guarantees and other similar
arrangements of the obligations of Company and its Subsidiaries which arise in
the ordinary course of business;
 
(v)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of any Indebtedness of Company or
any of its Subsidiaries permitted by subsection 7.1 ;
 
(vi)           Company and its Subsidiaries, as applicable, may remain liable
with respect to Contingent Obligations described in Schedule 7.4 annexed hereto
and any extension or renewal thereof;
 
(vii)           Company or a Subsidiary of Company may become and remain liable
with respect to Contingent Obligations assumed in connection with a Permitted
Acquisition; provided that such Contingent Obligations are not created in
anticipation of such acquisition; and
 
(viii)           Company and its Subsidiaries may become and remain liable with
respect to other Contingent Obligations; provided that the maximum aggregate
liability, contingent or otherwise, of Company and its Subsidiaries in respect
of all such Contingent Obligations shall at no time exceed $30,000,000.
 
7.5  
Restricted Junior Payments.

 
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided  that Company may:
 
(i)           make regularly scheduled payments of interest in respect of any
Permitted Additional Indebtedness in accordance with the terms of, and only to
the extent required by, and subject to the subordination provisions, if any,
contained in, the indenture or other agreement pursuant to which such Permitted
Additional Indebtedness was issued, as such indenture or other agreement may be
amended from time to time to the extent permitted under subsection 7.12;
 
(ii)           so long as no Event of Default has occurred and is continuing or
would result therefrom, Company may purchase Company’s common stock or common
stock equity awards from present or former officers, directors or employees (or
their respective spouses, successors, executors, estates, administrators or
heirs) of Company or any Subsidiary of Company upon the death, disability,
retirement or termination of employment of such officer, director or employee;
 
(iii)           make Restricted Junior Payments with respect to (x) employee or
director stock options, stock incentive plans or restricted stock plans of
Company which are compensatory in nature and approved by the compensation
committee of Company’s board of directors and (y) the purchase from time to time
by Company of its common stock (for not more than market price) with the
proceeds of the exercise by grantees under any equity-based incentive plan;
 
(iv)           make Restricted Junior Payments with respect to its Capital Stock
in exchange for, or out of the net cash proceeds of, a substantially concurrent
sale of, such Capital Stock;
 
(v)           make any Restricted Junior Payment deemed to occur upon the
exercise of any options or warrants to the extent that such Restricted Junior
Payment represents all or a portion of the exercise price;
 
(vi)           so long as no Potential Event of Default or Event of Default has
occurred and is continuing at the time of such payment or immediately after
giving effect thereto, other Restricted Junior Payments by Company or any of its
Subsidiaries in respect of its Capital Stock; provided that after giving effect
to any such Restricted Junior Payment, (1) the Company and its Subsidiaries
shall be in Pro Forma Compliance and (2) the Consolidated Net Leverage Ratio
does not exceed 2.75 to 1.00 on a Pro Forma Basis; provided further that if any
such Restricted Junior Payment is a Material Event or to the extent the
Consolidated Net Leverage Ratio as of the end of the most recent Fiscal Quarter
for which a Compliance Certificate has been delivered was greater than 2.00 to
1.00, Company shall deliver to Administrative Agent an Officer’s Certificate (in
form and substance satisfactory to Administrative Agent and including detailed
calculations) certifying compliance with clauses (1) and (2) above;
 
(vii)           make (x) repurchases, redemptions or defeasances of, payments of
principal (and accrued and unpaid interest of) and other payments on or with
respect to Indebtedness permitted under subsection 7.1(ix), (y) payments on
Indebtedness permitted under subsection 7.1(ix) with proceeds of Indebtedness to
the extent permitted hereunder and incurred to refinance such Indebtedness and
(z) payments on Indebtedness permitted under subsection 7.1(ix) in exchange for,
or with proceeds of a substantially concurrent sale of, Capital Stock; provided
that after giving effect to any such repurchase, redemption, defeasance or
payment, no Potential Event of Default or Event of Default shall have occurred
and be continuing, and after giving effect to any such repurchase, redemption,
defeasance or payment pursuant to clause (x), (1) the Company and its
Subsidiaries shall be in Pro Forma Compliance and (2) the Consolidated Net
Leverage Ratio does not exceed 2.75 to 1.00 on a Pro Forma Basis; provided that
if any such Restricted Junior Payment is a Material Event or to the extent the
Consolidated Net Leverage Ratio as of the end of the most recent Fiscal Quarter
for which a Compliance Certificate has been delivered was greater than 2.00 to
1.00, Company shall deliver to Administrative Agent an Officer’s Certificate (in
form and substance satisfactory to Administrative Agent and including detailed
calculations) certifying compliance with clauses (1) and (2) above;
 
(viii)           make payments of dividends and distributions within 90 days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would have complied with the provisions of this Agreement;
provided that at the date of declaration of such payment, (x) no Potential Event
of Default or Event of Default shall have occurred and be continuing, (y) the
Company and its Subsidiaries shall be in Pro Forma Compliance; (z) the
Consolidated Net Leverage Ratio does not exceed 2.75 to 1.00 on a Pro Forma
Basis; provided that if any such Restricted Junior Payment is a Material Event
or to the extent the Consolidated Net Leverage Ratio as of the end of the most
recent Fiscal Quarter for which a Compliance Certificate has been delivered was
greater than 2.00 to 1.00, Company shall deliver to Administrative Agent an
Officer’s Certificate (in form and substance satisfactory to Administrative
Agent and including detailed calculations) certifying compliance with clauses
(y) and (z) above;
 
(ix)           make Restricted Junior Payments to minority shareholders of any
Person that is acquired pursuant to a Permitted Acquisition or similar
Investment permitted by subsection 7.3 pursuant to appraisal or dissenters'
rights or applicable law with respect to shares of such Person held by such
shareholders.
 
7.6  
Financial Covenants.

 
A. Minimum Interest Coverage Ratio.  Company shall not, on the last day of any
Fiscal Quarter, permit the ratio of (i) Consolidated EBITDA for the four Fiscal
Quarter period ending on such day to (ii) Consolidated Interest Expense for such
period to be less than 3.00:1.00.
 
B. Maximum Consolidated Net Leverage Ratio.  Company shall not, on the last day
of any Fiscal Quarter, permit the Consolidated Net Leverage Ratio determined as
of such day to exceed 3.25:1.00.
 
7.7  
Restriction on Fundamental Changes; Asset Sales.

 
Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), license, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned or hereafter acquired, except:
 
(i)           any Subsidiary of Company may be merged with or into Company or
any Subsidiary Guarantor, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Subsidiary Guarantor; provided that, in the case
of such a merger, Company or such Subsidiary Guarantor shall be the continuing
or surviving Person;
 
(ii)           any Subsidiary of Company that is not a Subsidiary Guarantor may
be merged with or into any Subsidiary of Company that is not a Subsidiary
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Subsidiary of Company that is not a Subsidiary Guarantor;
 
(iii)           [Intentionally omitted];
 
(iv)           assignments and licenses of Intellectual Property of Company or
any Subsidiary between or among Company and its Subsidiaries, and licenses (a)
to Joint Ventures or (b) in the ordinary course of business;
 
(v)           leases of owned real property and subleases of leased real
property, in each case, not interfering in any material respect with the
operations of Company and its Subsidiaries;
 
(vi)           Company and its Subsidiaries may sell or otherwise dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets (other than assets described in clause
(iii)(c) or (d) of the definition of Asset Sale) shall be in an amount at least
equal to the fair market value thereof (as determined in good faith by Company);
 
(vii)           Company and its Subsidiaries may dispose of used, obsolete, worn
out or surplus property in the ordinary course of business;
 
(viii)           Company and its Subsidiaries may make Asset Sales of assets
having a net book value on Company’s books and records not in excess of the
greater of (a) $35,000,000 in any Fiscal Year or (b) to the extent (y) the
Company and its Subsidiaries shall be in Pro Forma Compliance and (z) the
Consolidated Net Leverage Ratio does not exceed 2.75 to 1.00 on a Pro Forma
Basis, $100,000,000 in any Fiscal Year (to the extent such Asset Sale is a
Material Event or to the extent the Consolidated Net Leverage Ratio as of the
end of the most recent Fiscal Quarter for which a Compliance Certificate has
been delivered was greater than 2.00 to 1.00, Company shall deliver to
Administrative Agent an Officer’s Certificate (in form and substance
satisfactory to Administrative Agent and including detailed calculations)
certifying compliance with clauses (y) and (z) above); provided that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (as determined in good faith by Company); (ii) at
least 75% of the consideration received shall be cash; (iii) no Potential Event
of Default or Event of Default shall have occurred or be continuing after giving
effect thereto and (iv) the proceeds of any Asset Sales in excess of $50,000,000
shall be used to immediately repay the Loans;
 
(ix)           in order to resolve disputes that occur in the ordinary course of
business, Company and its Subsidiaries may sell, transfer, dispose of or
discount or otherwise compromise for less than the face value thereof, notes or
accounts receivable;
 
(x)           Company or a Subsidiary may sell or dispose of shares of Capital
Stock of any of its Subsidiaries in order to qualify members of the Governing
Body of the Subsidiary if required by applicable law;
 
(xi)           Any transaction permitted pursuant to subsection 7.3 or 7.10;
 
(xii)           Company and its Subsidiaries may sell or otherwise dispose of
Cash Equivalents for fair value;
 
(xiii)           Company and its Subsidiaries may sell or otherwise dispose of
specific items of equipment so long as the purpose of such sale or disposition
is to acquire replacement items of like-kind equipment or other equipment used
or useful in the conduct of the business of Company or any of its Subsidiaries;
 
(xiv)           leases, assignments and licenses of personal property in the
ordinary course of business;
 
(xv)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Company and its Subsidiaries;
 
(xvi) dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the Joint Venture
parties set forth in Joint Venture arrangements and similar binding
arrangements;
 
(xvii)  the disposition or sale of any assets acquired in connection with any
Permitted Acquisition in contemplation that such assets would be sold to a third
party; provided, that, (i) such assets are sold for consideration not less than
the value attributed to such assets in the calculation of the aggregate
consideration for such Permitted Acquisition and (ii) such disposition or sale
occurs within one (1) year of the consummation of such Permitted Acquisition;
and
 
(xviii)  the winding up, liquidation or dissolution of a Subsidiary that is not
a Material Subsidiary.
 
7.8  
Foreign Assets Controls.

 
No proceeds from any borrowing under this Agreement have been or will be used,
directly or (to the knowledge of the Company) indirectly, to lend, contribute,
provide, or have otherwise been or will be made available to fund, any activity
or business with or related to any Sanctioned Person or Sanctioned Country, or
in any other manner that will result in any violation or breach by any Loan
Party, the Administrative Agent or any Lender of Sanctions Laws.
 
7.9  
Transactions with Shareholders and Affiliates.

 
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of Securities of Company representing 10% or more of
the total voting power for the election of directors of Company or with any
Affiliate of Company or of any such holder, on terms that are less favorable to
Company or that Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such a holder or Affiliate;
provided that the foregoing restriction shall not apply to (i) any transaction
(1) between one of more of Company and any of its wholly-owned Subsidiaries or
any Subsidiary Guarantor, (2) between any of Company’s wholly-owned
Subsidiaries, (3) between any of the Subsidiary Guarantors or (4) between any of
Company’s Subsidiaries that are not Subsidiary Guarantors, (ii) reasonable and
customary fees paid to members of the Governing Bodies of Company and its
Subsidiaries, (iii) indemnification payments to employees, officers or directors
of Company and its Subsidiaries to the extent required by the applicable
Organizational Documents or applicable law, (iv) service agreements,
reimbursement of expenses or compensation arrangements with employees, officers
and directors of Company and its Subsidiaries entered into in the ordinary
course of business, (v) transactions pursuant to the agreements set forth on
Schedule 7.9 and (vi) transactions otherwise expressly permitted by this
Agreement.
 
7.10  
Sales and Lease-Backs.

 
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) that Company or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Company or any of its Subsidiaries) or (ii) that Company or
any of its Subsidiaries intends to use for substantially the same purpose as any
other property that has been or is to be sold or transferred by Company or any
such Subsidiary to any Person (other than Company or any of its Subsidiaries) in
connection with such lease; provided that Company and its Subsidiaries may
become and remain liable as lessee, guarantor or other surety with respect to
any such lease if and to the extent that Company or any of its Subsidiaries
would be permitted to enter into, and remain liable under, such lease to the
extent that the transaction would be permitted under subsection 7.1, assuming
the sale and lease back transaction constituted Indebtedness in a principal
amount equal to the gross proceeds of the sale.
 
7.11  
Conduct of Business; Amendments to Organizational Documents; Ownership of
Subsidiaries.

 
From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, (i) engage in any business other than (a) the businesses
engaged in by Company and its Subsidiaries on the Closing Date and similar,
ancillary or related businesses and (b) such other lines of business as may be
consented to by Requisite Lenders (such consent not to be unreasonably
withheld), (ii) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Requisite Lenders or (iii) create, form or acquire any
Subsidiaries except in accordance with the terms of this Agreement.
 
7.12  
Amendments of Documents Relating to Indebtedness.

 
Except as expressly contemplated by this Agreement, Company shall not, and shall
not permit any of its Subsidiaries to, amend or otherwise change the terms of
any Permitted Additional Indebtedness (except in connection with a Permitted
Refinancing thereof), or make any payment consistent with an amendment thereof
or change thereto, if the effect of such amendment or change is to increase the
interest rate thereon, change (to earlier dates) any dates upon which payments
of principal or interest are due thereon, change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto), change
the redemption, prepayment or defeasance provisions, if any, thereof, change the
payment or lien subordination provisions, if any, thereof (or of any guaranty
thereof), or change any collateral therefor (other than to release such
collateral), in each case if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders thereon (or a trustee or other representative on their behalf) which, in
each case, would be adverse in any material respect to Company or Lenders, as
reasonably determined by a responsible officer of Company.
 
7.13  
Fiscal Year.

 
Company shall not change its Fiscal Year-end from June 30.
 
SECTION 8.  
EVENTS OF DEFAULT

 
If any of the following conditions or events (“Events of Default”) shall occur:
 
8.1  
Failure to Make Payments When Due.

 
Failure by any Borrower to pay any installment of principal of any Loan when
due, and in the currency required hereunder, whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise; failure by any Borrower to
pay when due any amount payable to the Issuing Lender in reimbursement of any
drawing under a Letter of Credit; or failure by any Borrower to pay any interest
on any Loan or any fee or any other amount due under this Agreement within three
(3) Business Days after the date due; or
 
8.2  
Default in Other Agreements.

 
(i)           Failure of any Loan Party to pay when due any principal of or
interest on or any other amount payable in respect of one (1) or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations in an individual principal amount of $10,000,000 or more
or with an aggregate principal amount of $25,000,000 or more, in each case
beyond the end of any grace period provided therefor; or
 
(ii)           breach or default by any Loan Party with respect to any other
material term of (a) one or more items of Indebtedness in the individual or
aggregate principal amounts referred to in clause (i) above or (b) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor if
the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders)
to cause, that Indebtedness to become or be declared due and payable prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or
 
8.3  
Breach of Certain Covenants.

 
Failure of Company to perform or comply with any term or condition contained in
subsection 2.4B(iii)(f), 2.5B, 2.5C, 6.1(i), 6.2, or any of Sections 7.1, 7.2A,
7.3, 7.4, 7.5, 7.6, 7.7, 7.10, 7.11(b) or 7.12 (solely with respect to
subordinated Indebtedness) of this Agreement; or
 
8.4  
Breach of Warranty.

 
Any representation, warranty, certification or other statement made by any Loan
Party in any Loan Document or in any statement or certificate at any time given
by any Loan Party in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or
 
8.5  
Other Defaults Under Loan Documents.

 
Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after receipt by
Company and such Loan Party of notice from Administrative Agent or any Lender
entitled to give notice of such default; or
 
8.6  
Involuntary Bankruptcy; Appointment of Receiver, etc.

 
(i)           A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of any Loan Party in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or
 
(ii)           an involuntary case shall be commenced against any Loan Party
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Loan Party, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Loan Party
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of any Loan Party, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed, bonded or discharged; or
 
8.7  
Voluntary Bankruptcy; Appointment of Receiver, etc.

 
(i)           Any Loan Party shall have an order for relief entered with respect
to it or commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Loan Party shall make any assignment for the benefit of creditors; or
 
(ii)           Any Loan Party shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due, or
its being insolvent for the purpose of any applicable law; or the Governing Body
of any Loan Party (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or
 
8.8  
Judgments and Attachments.

 
Any final, non-appealable money judgment, writ or warrant of attachment or
similar process involving (i) in any individual case an amount in excess of
$10,000,000 or (ii) in the aggregate at any time an amount in excess of
$25,000,000, in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage
in writing, shall be entered or filed against Company or any other Loan Party or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 60 days (or in any event later than five
days prior to the date of any proposed sale thereunder); or
 
8.9  
Dissolution.

 
Any order, judgment or decree shall be entered against Company or any other Loan
Party decreeing the dissolution, liquidation or split up of Company or such Loan
Party and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or
 
8.10  
Employee Benefit Plans.

 
There shall occur one or more ERISA Events that individually or in the aggregate
would reasonably be expected to result in a Material Adverse Effect during the
term of this Agreement; or there shall exist an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA) individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities), which
would reasonably be expected to result in a Material Adverse Effect; or
 
8.11  
Change in Control.

 
A Change in Control shall have occurred; or
 
8.12 Uninsured Loss.
 
Any uninsured damage to or loss, theft or destruction of any assets of the
Credit Parties or any of their Subsidiaries shall occur that is in excess of
$10,000,000 (excluding customary deductible thresholds established in accordance
with historical past practices).
 
8.13  
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations.

 
At any time after the execution and delivery thereof, (i) this Agreement or any
Note or any provision thereof, for any reason than the satisfaction in full or
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) the
Subsidiary Guaranty, for any reason other than the satisfaction in full of all
Obligations or upon the release of any Subsidiary Guarantor in connection with
an Asset Sale permitted hereby, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, (iii) any Collateral Document, for any reason other than the satisfaction
in full of the Obligations or upon a release of Collateral in accordance with
the terms hereof or thereof, shall cease to be in full force and effect (other
than in accordance with its terms) or shall be declared to be null and void, or
Administrative Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in any material Collateral purported to be covered by the
Collateral Documents for any reason other than the failure of Administrative
Agent or any Lender to take any action within its control, or (iv) any Loan
Party shall contest the validity or enforceability of any Loan Document or any
provision thereof or the validity or first priority of any First Priority Lien
in any Collateral purported to be covered by the Collateral Documents in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Loan Document to which it is a party;
 
THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) an amount equal to the maximum amount that may at any time
be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and shall be required to be
deposited with the Administrative Agent as Cash Collateral, and (b) the unpaid
principal amount of and accrued interest on the Loans and all other Obligations
(other than Secured Hedge Obligations) shall automatically become immediately
due and payable, without presentment, demand, protest or other requirements of
any kind, all of which are hereby expressly waived by Company, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate, and (ii) upon the
occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request of Requisite Lenders, by
written notice to Company, (x) declare all or any portion of the amounts
described in clause (b) above to be, and the same shall forthwith become,
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Borrowers,
(y) declare the obligation of each Lender to make any Loan and the obligation of
the Issuing Lender to issue any Letter of Credit hereunder to be terminated,
whereupon such obligations shall be terminated, and (c) require that Company
Cash Collateralize the Letters of Credit (in an amount equal to the outstanding
amount of all such Letters of Credit); provided that the foregoing shall not
affect in any way the obligations of Revolving Lenders under  subsection 3.3C(i)
or the obligations of Revolving Lenders to purchase participations of any unpaid
Swing Line Loans as provided in subsection 2.1A(iii).
 
SECTION 9.  
ADMINISTRATIVE AGENT 

 
9.1  
Appointment.

 
A. Appointment of Administrative Agent.  Citizens Bank of Pennsylvania is hereby
appointed Administrative Agent hereunder and under the other Loan Documents. 
Each Lender (including any Lender in its capacity as a counterparty to a Hedge
Agreement or a Cash Management Agreement with Company or one of its
Subsidiaries) hereby authorizes Administrative Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. 
Citizens Bank of Pennsylvania agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable.  The
provisions of this Section 9 are solely for the benefit of Agents and Lenders
and no Loan Party shall have rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties under this
Agreement, Administrative Agent (other than as provided in subsection 2.1D)
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Company or any other Loan Party.
 
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion.  Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of Administrative Agent by or through
their respective Affiliates and the partners, directors, officers, employees,
agents, trustees and advisors of such Person and of such Person’s Affiliates
(“Related Parties”).  The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Related Parties of Administrative Agent and any
such sub-agent.
 
B. Appointment of Supplemental Collateral Agents.  It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction. 
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent reasonably deems that by reason
of any present or future law of any jurisdiction it may not exercise any of the
rights, powers or remedies granted herein or in any of the other Loan Documents
or take any other action which may be necessary in connection therewith, it may
be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).
 
In the event that Administrative Agent appoints a Supplemental Collateral Agent,
with the written consent of Company, which consent shall not be unreasonably
withheld, with respect to any Collateral, (i) each and every right, power,
privilege or duty expressed or intended by this Agreement or any of the other
Loan Documents to be exercised by or vested in or conveyed to Administrative
Agent with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either
Administrative Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Section 9 and of subsections 10.2 and 10.3 that refer to
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to Administrative Agent shall be deemed to be
references to Administrative Agent and/or such Supplemental Collateral Agent, as
the context may require.
 
Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.
 
C. Control.  Each Lender and Administrative Agent hereby appoint each other
Lender as agent for the purpose of perfecting Administrative Agent’s security
interest in assets that, in accordance with the UCC, can be perfected by
possession or control.
 
9.2  
Powers and Duties; General Immunity.

 
A. Powers; Duties Specified.  Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto.  Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents.  Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. 
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.
 
B. No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of a Borrower to
such Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of Company or any other Person liable for the payment of any
Obligations, nor shall such Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default. 
Anything contained in this Agreement to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
 
C. Exculpatory Provisions.  No Agent or any of its officers, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by such Agent under or in connection with any of the Loan Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct.  An
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection with this Agreement or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6) and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions; provided that no Agent shall
be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication (including any electronic
message, Internet or intranet web site posting or other distribution),
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Company and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against an Agent as a result of such Agent acting or
(where so instructed) refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
subsection 10.6).
 
D. Agents Entitled to Act as Lender.  The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder. 
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity.  An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with the Borrowers or any of their Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.
 
9.3  
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

 
Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries.  No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
 
9.4  
Right to Indemnity.

 
The Lenders, in proportion to their respective Pro Rata Shares (calculated as
determined under the definition of “Pro Rata Share” with the Revolving Loan
Exposure of any Defaulting Lender excluded from the denominator), severally and
not jointly agree to indemnify each Agent (including any sub-agent of
Administrative Agent) and the Issuing Lender and their respective Affiliates and
their and their respective Affiliates’ respective officers, directors,
employees, agents, trustees, attorneys and professional advisors to the extent
that any such Person shall not have been reimbursed by Company, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including reasonable counsel fees and
disbursements and fees and disbursements of any financial advisor engaged by
Agents or the Issuing Lender) or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against an Agent, the Issuing
Lender or such other Person in exercising the powers, rights and remedies of an
Agent or Issuing Lender, as the case may be, or performing duties of an Agent or
Issuing Lender, as the case may be, hereunder or under the other Loan Documents
or otherwise in its capacity as Agent or Issuing Lender, as applicable, in any
way relating to or arising out of this Agreement or the other Loan Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Agent resulting solely from such Agent’s gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to an
Agent, the Issuing Lender, or any other such Person for any purpose shall, in
the opinion of such Agent or the Issuing Lender, as the case may be, be
insufficient or become impaired, such Agent or the Issuing Lender may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.  All amounts due under
this subsection 9.4 shall be payable not later than ten (10) Business Days after
demand therefore.
 
9.5  
Resignation of Agents; Successor Administrative Agent, Issuing Lender and Swing
Line Lender.

 
A. Resignation; Successor Administrative Agent.  Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to Lenders and
Company.  Upon any such notice of resignation by Administrative Agent, Requisite
Lenders shall have the right, upon five (5) Business Days’ notice to Company, to
appoint a successor Administrative Agent, with the written consent of Company
provided that no Event of Default has occurred and is continuing, which consent
shall not be unreasonably withheld, and which successor shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States with net assets of not less than $1,000,000,000.  If no such
successor shall have been so appointed by Requisite Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, the retiring Administrative Agent may, on
behalf of Lenders, appoint a successor Administrative Agent; provided that if
Administrative Agent shall notify Company and Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of Securities and other items
of Collateral held by Administrative Agent on behalf of the Lenders under any of
the Collateral Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time as the Requisite Lenders appoint
a successor Administrative Agent as provided for in this subsection 9.5A.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate  in connection with the performance of the duties of
the successor Administrative Agent under the Loan Documents, and (ii) execute
and deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties as to any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was an Administrative Agent under this Agreement.
 
B. Successor Issuing Lender and Swing Line Lender.  Any resignation of Citizens
Bank of Pennsylvania in its capacity as Administrative Agent pursuant to
subsection 9.5A shall also constitute the resignation of Citizens Bank of
Pennsylvania or its successor as Issuing Lender and Swing Line Lender, and any
successor Administrative Agent appointed pursuant to subsection 9.5A shall, upon
its acceptance of such appointment, become the successor Issuing Lender and
Swing Line Lender for all purposes hereunder.  In such event (i) Company shall
prepay any outstanding Swing Line Loans made by the retiring Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring Administrative Agent and Swing Line Lender shall surrender any Swing
Line Note held by it to Company for cancellation, (iii) if so requested by the
successor Administrative Agent and Swing Line Lender in accordance with
subsection 2.1E, Company shall issue a Swing Line Note to the successor
Administrative Agent and Swing Line Lender substantially in the form of
Exhibit IV annexed hereto, in the amount of the Swing Line Loan Commitment then
in effect and with other appropriate insertions, and (iv) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
C. Replacement of Administrative Agent.


(i) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Requisite
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.


(ii) With effect from the Removal Effective Date (A) the removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (B) except for any indemnity payments owed to the removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Lender directly, until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the removed
Administrative Agent’s removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.


9.6  
Collateral Documents and Guaranties.

 
Each Lender (which term shall include, for purposes of this subsection 9.6, any
Cash Management Bank and Hedge Counterparty) hereby further authorizes
Administrative Agent, on behalf of and for the benefit of Lenders, to enter
into, and to be the agent for and representative of Lenders under, each
Collateral Document and each Guaranty, and each Lender agrees to be bound by the
terms of each Collateral Document and each Guaranty; provided that
Administrative Agent shall not (i) enter into or consent to any material
amendment, modification, termination or waiver of any provision contained in any
Collateral Document or any Guaranty or (ii) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Collateral Document), in each case without the prior
consent of Requisite Lenders (or, if required pursuant to subsection 10.6, all
Lenders (other than Defaulting Lenders)); provided further, however, that,
without further written consent or authorization from Lenders, Administrative
Agent may execute any documents or instruments necessary to (a) release any Lien
(1) upon termination of the aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Administrative Agent and the
Issuing Lender and, to the extent a Lender is obligated under such Letter of
Credit, such Lender shall have been made), (2) encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement, (3) to which Requisite Lenders have otherwise
consented or ratified in writing (or such greater number of Lenders as may be
required pursuant to  subsection 10.6), or (4) in accordance with Section 6.8D,
(b) release any Subsidiary Guarantor or Foreign Subsidiary Guarantor its
Guaranty (1) upon termination of the aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Administrative Agent and the
Issuing Lender and, to the extent a Lender is obligated under such Letter of
Credit, such Lender shall have been made), (2) if all of the Capital Stock of
such Subsidiary Guarantor or Foreign Subsidiary Guarantor is sold to any Person
(other than an Affiliate of Company) pursuant to a sale or other disposition
permitted hereunder or to which Requisite Lenders have otherwise consented (or
such greater number of Lenders as may be required pursuant to subsection 10.6)
or (3) in accordance with Section 6.8D, or (c) subordinate the Liens of
Administrative Agent, on behalf of Lenders, to any Liens permitted by subsection
7.2A(ii), (iii) or (iv) or to other Liens permitted by subsection 7.2A as to
which the Requisite Lenders have consented.  Upon the request of Administrative
Agent at any time, the Requisite Lenders will confirm in writing Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary Guarantor or Foreign Subsidiary
Guarantor from its obligations under its Guaranty pursuant to this subsection
9.6. Anything contained in any of the Loan Documents to the contrary
notwithstanding, Borrowers, Administrative Agent and each Lender hereby agree
that (1) no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document or to enforce the Guaranties, it being
understood and agreed that all powers, rights and remedies under the Collateral
Documents and the Guaranties may be exercised solely by Administrative Agent for
the benefit of Lenders in accordance with the terms thereof, and (2) in the
event of a foreclosure by Administrative Agent on any of the Collateral pursuant
to a public or private sale, Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Administrative
Agent, as agent for and representative of Lenders (but not any Lender or Lenders
in its or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale.
 
Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements pursuant to this subsection 9.6 with respect to the
Capital Stock of all existing and future first-tier Foreign Subsidiaries, which
pledge agreements may be governed by the laws of each of the jurisdictions of
formation of such Foreign Subsidiaries, as agent on behalf of each of Lenders,
with the effect that Lenders each become a secured party thereunder or, where
relevant in a jurisdiction, as agent and trustee, with the effect that Lenders
each become a beneficiary of a trust and Administrative Agent has all the
rights, powers, discretions, protections and exemptions from liability set out
in the pledge agreements and (ii) except in connection with any such pledge
agreement for a jurisdiction in which Administrative Agent holds the Capital
Stock as agent and trustee for Lenders, appoints Administrative Agent as its
attorney-in-fact granting it the powers to execute each such pledge agreement
and any registrations of the security interest thereby created, in each case in
its name and on its behalf, with the effect that each Lender becomes a secured
party thereunder.  With respect to each such pledge agreement, Administrative
Agent has the power to sub-delegate to third parties its powers as
attorney-in-fact of each Lender.
 
9.7  
Duties of Other Agents.

 
To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.
 
9.8  
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise
 
(i)           to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders and Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agents and their agents and counsel and all other
amounts due Lenders and Agents under subsections 2.3 and 10.2) allowed in such
judicial proceeding, and
 
(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
any Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.
 
Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
Each Lender will execute, acknowledge and deliver upon demand any other
instruments, in form and substance reasonably acceptable to the Administrative
Agent, that the Administrative Agent reasonably requires in order to carry out
the provisions of this Section 9.8.
 
9.9  
Secured Cash Management Agreements and Secured Hedge Agreements.

 
No Cash Management Bank or Hedge Counterparty that obtains the benefit of the
provisions of Section 9, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Section 9 to the contrary, Administrative Agent shall only be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements to the extent Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Counterparty, as the case may be.
 
9.10  
Exculpatory Provisions.

 
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Requisite Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Company or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
 
Administrative Agent shall not be liable for any action taken or not taken by it
(A) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in subsection 10.6 and Section 8) or (B) in the absence of its own
gross negligence, willful misconduct or breach in bad faith.  Administrative
Agent shall be deemed not to have knowledge of any Potential Event of Default
unless and until notice describing such Potential Event of Default is given to
Administrative Agent by a Borrower, a Lender or the Issuing Lender.
 
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Potential Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.
 
9.11  
Reliance by Administrative Agent.

 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Administrative Agent also may rely upon any
statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  Administrative
Agent may consult with legal counsel (who may be counsel for Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
SECTION 10.  
MISCELLANEOUS

 
10.1  
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.

 
A. General.  This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1).  No Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by such Borrower without the prior
written consent of all Lenders (other than Defaulting Lenders) (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void).  No sale, assignment or transfer or participation of any Letter
of Credit or any participation therein may be made separately from a sale,
assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Revolving Lender
effecting such sale, assignment, transfer or participation.  Anything contained
herein to the contrary notwithstanding, except as provided in subsection
2.1A(iii) and subsection 10.5, the Swing Line Loan Commitment and the Swing Line
Loans of Swing Line Lender may not be sold, assigned or transferred as described
below to any Person other than a successor Administrative Agent and Swing Line
Lender to the extent contemplated by subsection 9.5. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
B. Assignments.
 
(i) Amounts and Terms of Assignments.  Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided  that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000, unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed), (b) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, and any
assignment of all or any portion of a Revolving Loan Commitment, Revolving Loan
or Letter of Credit participation shall be made only as an assignment of the
same proportionate part of the assigning Lender’s Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations, (c) the parties to each
assignment shall (I) electronically execute and deliver to Administrative Agent
an Assignment Agreement via an electronic settlement system acceptable to
Administrative Agent or (II) manually execute and deliver to Administrative
Agent an Assignment Agreement, together with a processing and recordation fee of
$3,500, copies of all of which shall be provided promptly to the Company;
provided, however , that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment
(unless the assignee is an Affiliate or an Approved Fund of the assignor, in
which case no fee shall be required, and provided  that only one such processing
and recordation fee shall be required in connection with concurrent assignments
to two or more Affiliated Funds), and the Eligible Assignee, if it shall not be
a Lender, shall deliver to Administrative Agent information reasonably requested
by Administrative Agent, including such forms, certificates or other evidence,
if any, with respect to United States federal income tax withholding matters as
the assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv)  and with respect to
information requested under the Patriot Act, (d), except in the case of an
assignment to another Lender or an Affiliate of a Lender or an Approved Fund of
a Lender, each of (I) Administrative Agent and (II) if no Event of Default has
occurred and is continuing, Company, shall have consented thereto (in each case,
which consents shall not be unreasonably withheld or delayed), (e) solely in the
case of assignments of all or any portion of a Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations, Swing Line Lender and
Issuing Lender shall have consented thereto (which consents shall not be
unreasonably withheld or delayed) and (f) in the case of an assignment to an
Approved Fund of a Lender, if no Event of Default has occurred and is
continuing, promptly following such assignment, Company shall have received
notice thereof from Administrative Agent, which such notice shall be delivered
promptly upon the execution of an Assignment Agreement clearly identifying the
assignment to an Approved Fund.  No assignments shall be made to hedge funds
without the consent of the Company (unless an Event of Default has occurred and
is continuing).
 
No such assignment shall be made (A) to a Borrower or any of such Borrower’s
Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Affiliates or Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B),
(C) to a natural person, or (D) to any Person that, through its applicable
lending office, is not capable of lending the applicable Alternative Currencies
to the relevant Borrower without the imposition of any additional Indemnified
Taxes or (E) to any Competitor.  No such assignment shall be made to any Person
that, through its Funding and Payment Offices, is not capable of lending the
applicable Alternative Currencies to the relevant Borrowers without the
imposition of additional Indemnified Taxes.
 
Upon acceptance and recording by Administrative Agent pursuant to clause
(ii) below, from and after the effective date specified in such Assignment
Agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement, shall have the rights and obligations of, and
shall become, a Lender hereunder and shall be deemed to have made all of the
agreements of a Lender contained in the Loan Documents arising out of or
otherwise related to such rights and obligations and (z) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination of this Agreement under
subsection 10.9B) and be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto; provided that, anything contained
in any of the Loan Documents to the contrary notwithstanding, if such Lender is
an Issuing Lender such Lender shall continue to have all rights and obligations
of an Issuing Lender until the cancellation or expiration of any Letters of
Credit issued by it and the reimbursement of any amounts drawn thereunder).  The
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its Notes, if any, to Administrative Agent
for cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of
Exhibit III annexed hereto, as the case may be, with appropriate insertions, to
reflect the amounts of the new Commitments and/or outstanding Revolving Loans,
as the case may be, of the assignee and/or the assigning Lender.  Other than as
provided in subsection 2.1A(iii) and subsection 10.5, any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection 10.1B shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection 10.1C.
 
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Company and Administrative Agent, the applicable pro rata share of
Revolving Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Administrative Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Revolving Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
(ii) Acceptance by Administrative Agent; Recordation in Register.  Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i)  and any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv), Administrative Agent
shall, if Administrative Agent and Company have consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Company.  Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii)
 
(iii) Deemed Consent by Company.  If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Company shall be deemed to have given its consent ten
(10) Business Days after the date notice thereof has been delivered to Company
unless such consent is expressly refused by Company prior to such tenth Business
Day.
 
(iv) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to Administrative Agent and Company, the option to
provide to Company all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to Company pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall be obligated
to make such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender) and (ii) Granting Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and the other
Lenders towards such Granting Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Granting Lender, which shall remain the holder of the Obligations in the
Register.  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary contained in this subsection
10.1B(iv), any SPC may (i) with notice to, but without the prior written consent
of, Company and Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Company and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC to the extent permitted
by the terms of this Agreement.  This subsection 10.1B(iv)  may not be amended
without the written consent of any SPC existing at the time of such amendment. 
Each Granting Lender shall, acting for this purpose as an agent of Company,
maintain at one of its offices a register substantially similar to the Register
for the recordation of the names and addresses of its assignees and the amount
and terms of its assignments pursuant to this subsection 10.1(B)(iv)  and no
such assignment shall be effective until and unless it is recorded in such
register.
 
C. Participations.  Any Lender may, without the consent of, or notice to,
Company or Administrative Agent, sell participations to one or more Persons
(other than a natural Person, a Defaulting Lender, Company or any of its
Affiliates) in all or a portion of such Lender’s rights and/or obligations under
this Agreement; provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Company,
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver directly affecting (i) an extension of
the scheduled final maturity date of any Loan allocated to such participation,
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation or (iii) an increase in the Commitment
allocated to such participation.  Subject to the further provisions of this
subsection 10.1C, Company agrees that each Participant shall be entitled to the
benefits of subsections 2.6D and 2.7 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection 10.1B.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.4 as though it were a Lender, provided such
Participant agrees to be subject to subsection 10.5 as though it were a Lender. 
A Participant shall not be entitled to receive any greater payment under
subsections 2.6D and 2.7 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with Company’s prior
written consent.  No Participant shall be entitled to the benefits of subsection
2.7 unless (i) Company is notified of the participation sold to such
Participant, (ii) such Participant agrees, for the benefit of Company, to comply
with subsection 2.7B(iv)  as though it were a Lender and (iii) such Participant
and its respective participation are recorded in the Register in accordance with
subsection 2.1D as though such Participant were a Lender.
 
D. Pledges and Assignments.  Any Lender may without the consent of
Administrative Agent or Company at any time pledge or assign a security interest
in all or any portion of its Loans, and the other Obligations owed to such
Lender, to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to any Federal Reserve Bank; provided
that (i) no Lender shall be relieved of any of its obligations hereunder as a
result of any such assignment or pledge and (ii) in no event shall any assignee
or pledgee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
 
E. Information.  Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), to the
extent permitted under subsection 10.18.
 
F. Agreements of Lenders.  Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee; (ii) that it has experience and expertise in the making of or
purchasing loans such as the Loans; and (iii) that it will make or purchase
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this subsection 10.1, the disposition of such Loans
or any interests therein shall at all times remain within its exclusive
control).  Each Lender that becomes a party hereto pursuant to an Assignment
Agreement shall be deemed to represent that such Assignment Agreement
constitutes a legal, valid and binding obligation of such Lender, enforceable
against such Lender in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.
 
G. Resignation as Issuing Lender or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Citizens Bank of Pennsylvania assigns all of its Revolving Loan Commitment
and Revolving Loans pursuant to subsections 10.1A and 10.1B above, Citizens Bank
of Pennsylvania may, (i) upon 30 days’ notice to Company and the Lenders, resign
as Issuing Lender and/or (ii) upon 30 days’ notice to Company, resign as Swing
Line Lender.  In the event of any such resignation as Issuing Lender or Swing
Line Lender, Company shall be entitled to appoint from among the Lenders a
successor Issuing Lender or Swing Line Lender hereunder; provided, however, that
no failure by Company to appoint any such successor shall affect the resignation
of Citizens Bank of Pennsylvania as Issuing Lender or Swing Line Lender, as the
case may be.  If Citizens Bank of Pennsylvania resigns as Issuing Lender, it
shall retain all the rights, powers, privileges and duties of Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all Letter of Credit Usage with
respect thereto (including the right to require the Lenders to make Revolving
Loans that are Base Rate Loans or fund risk participations pursuant to
subsection 3.3).  If Citizens Bank of Pennsylvania resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Revolving Loans that are Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to subsection 2.1A(iii).  Upon the
appointment of a successor Issuing Lender and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swing Line Lender, as
the case may be, and (b) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Citizens Bank
of Pennsylvania to effectively assume the obligations of Citizens Bank of
Pennsylvania with respect to such Letters of Credit.
 
10.2  
Expenses.

 
Whether or not the transactions contemplated hereby shall be consummated, the
Borrowers agree, subject to the Fee Letter, to pay promptly (i) all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent with
respect to the negotiation, preparation, execution, delivery and administration
of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (ii) all reasonable and documented out-of-pocket fees,
expenses and disbursements of a single counsel and a single local or foreign
counsel in each applicable jurisdiction (if reasonably required by the
Administrative Agent) to Administrative Agent (excluding allocated costs of
internal counsel) in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the
Borrowers; (iii) all reasonable and documented out-of-pocket costs and expenses
of creating and perfecting Liens in favor of Administrative Agent on behalf of
the Secured Parties pursuant to any Collateral Document, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
reasonable fees, expenses and disbursements of counsel to Administrative Agent
(such fees and expense of counsel to be limited to a single counsel and a single
local or foreign counsel to the Administrative Agent in each applicable
jurisdiction, if reasonably required by the Administrative Agent, and shall
exclude allocated costs of internal counsel); (iv) all other reasonable and
documented out-of-pocket costs and expenses incurred by Administrative Agent and
its Affiliates in connection with the syndication of the Commitments; (v) all
reasonable and documented out-of-pocket costs and expenses, including reasonable
and documented attorneys’ fees and expenses (such fees and expense of counsel to
be limited to a single counsel and a single local or foreign counsel to the
Administrative Agent in each applicable jurisdiction, if reasonably required by
the Administrative Agent, and shall exclude allocated costs of internal counsel)
and fees, costs and expenses of accountants, advisors and consultants, incurred
by Administrative Agent relating to efforts to (a) evaluate or assess any Loan
Party, its business or financial condition and (b) protect, evaluate or assess
any of the Collateral; (vi) all reasonable and documented out-of-pocket costs
and expenses, including reasonable attorneys’ fees, fees, costs and expenses of
accountants, advisors and consultants and costs of settlement, incurred by
Administrative Agent and any Lenders (provided that the expenses of the Lenders
shall be limited to one counsel for the Lenders as a group) in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Loan Documents) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings;
and (vii) all reasonable and documented ordinary course out-of-pocket costs and
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder.  Upon the written request of any Borrower, the party
requesting reimbursement pursuant to this subsection 10.2 shall provide the
applicable Borrower with documentation which in good faith supports such
reimbursement request.
 
10.3  
Indemnity.

 
In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless Agents (and any sub-agents of Administrative Agent) and
Lenders (including Issuing Lenders), and partners, officers, directors,
employees, agents, trustees and advisors of Agents, Lenders and Affiliates of
Agents and Lenders (and the partners, officers, directors, employees, agents,
trustees and advisors of such Affiliates) (each, an “Indemnitee” and
collectively called the “Indemnitees”), from and against any and all Indemnified
Liabilities (as hereinafter defined); provided that no Borrower shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from (a) the gross
negligence or willful misconduct of such Indemnitee, (b) a material breach by
such Indemnitee of its obligations under the Loan Documents or (c) any dispute
solely among Indemnitees (provided that, if such dispute involves a claim or
proceeding against any Indemnitee, in its capacity as Joint Lead Arranger, Joint
Lead Manager or Administrative Agent by other Indemnitees, such Indemnitee shall
be entitled, subject to the other limitations and exceptions set forth herein,
to the benefits of the indemnification provided for in this Section), in each
case as determined by a final and nonappealable judgment of a court of competent
jurisdiction.
 
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity),
reasonable and documented expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees (provided that such counsel shall be limited to (x) one counsel for
all Indemnitees, (y) one firm of local counsel for all Indemnitees in each
applicable jurisdiction in which Administrative Agent reasonably determines such
local counsel to be necessary, and (z) to the extent such Indemnitee determines,
after consultation with legal counsel, that an actual or potential conflict of
interest may require use of separate counsel by such Indemnitee, another firm of
counsel for such affected Indemnitee) in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority or if the documents
presented in connection with such drawing do not strictly comply with the terms
of such Letter of Credit, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of any Guaranty)), or (ii) any Environmental Claim
or any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Company or any of its Subsidiaries.  All amounts due under this subsection
10.3 shall be payable not later than ten (10) Business Days after a written
request demand therefor (together with reasonably detailed documentation
supporting such request).
 
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
 
10.4  
Set-Off.

 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, regardless of the adequacy of any
Collateral, upon the occurrence and during the continuation of any Event of
Default each of the Lenders and their Affiliates is hereby authorized by Company
at any time or from time to time, without notice to Company or to any other
Person (other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, provisional or final, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by that Lender or any Affiliate of that Lender to or for the credit or the
account of Company and each other Loan Party against and on account of the
Obligations of Company or any other Loan Party to that Lender (or any Affiliate
of that Lender) under this Agreement, the Letters of Credit and participations
therein and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement, the Letters of
Credit and participations therein or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of subsection 2.12 and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
and the Issuing Lender agrees to notify the Company and the Administrative Agent
promptly after any such set-off and application, provided that the failure to
give any such notice shall not affect the validity of such set-off and
application.
 
10.5  
Ratable Sharing.

 
Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) (2) the application of Cash
Collateral (and proceeds thereof) in respect of obligations relating to Letters
of Credit and Swing Loan Loans (including Lender participation obligations)
provided for in subsection 2.11, or (3) any payment obtained by a Lender as
consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsections 10.1B and
10.1C.  Company expressly consents to the foregoing arrangement and agrees that
any purchaser of an assignment so purchased may exercise any and all rights of a
Lender as to such assignment as fully as if that Lender had complied with the
provisions of subsection 10.1B with respect to such assignment.  In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.
 
10.6  
Amendments and Waivers.

 
Unless otherwise provided for in this Agreement, no amendment, modification,
termination or waiver of any provision of this Agreement, of the Notes or of any
other Loan Document, and no consent to any departure by Company therefrom, shall
in any event be effective without the written concurrence of Requisite Lenders
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no such amendment,
modification, termination, waiver or consent shall, without the consent of:
 
(a)           each Lender (other than any Defaulting Lender) with Obligations
directly affected (whose consent shall be required for any such amendment,
modification, termination or waiver in addition to that of Requisite Lenders)
(1) reduce or forgive the principal amount of any Loan, (2) postpone the
scheduled final maturity date of any Loan, (3) postpone the date on which any
principal, interest or any fees are payable, (4) decrease the interest rate
borne by any Loan (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to subsection 2.2E or amendment of
subsection 2.2E) or the amount of any fees payable hereunder (other than any
waiver of any increase in the fees applicable to Letters of Credit pursuant to
subsection 3.2 following an Event of Default) (excluding any change in the
manner in which any financial ratio used in determining any interest rate or fee
is calculated that would result in a reduction of any such rate or fee and
excluding any fees specified in the Fee Letter, which may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto), (5) reduce the amount or postpone the due date of any amount payable
in respect of any Letter of Credit, (6) extend the expiration date of any Letter
of Credit beyond the Revolving Loan Commitment Termination Date (except as
provided in subsection 3.1A), (7) extend the Revolving Loan Commitment
Termination Date or (8) change in any manner the obligations of Revolving
Lenders relating to the purchase of participations in Letters of Credit; and
 
(b)           each Lender (other than any Defaulting Lender), (1) change in any
manner the definition of “Pro Rata Share” or the definition of “Requisite
Lenders” (except for any changes resulting solely from an increase in the
aggregate amount of the Commitments pursuant to subsection 2.10 or approved by
Requisite Lenders), (2) change in any manner any provision of this Agreement
that, by its terms, expressly requires the approval or concurrence of all
Lenders (other than Defaulting Lenders) or otherwise specifies the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, (3) increase
the maximum duration of Interest Periods permitted hereunder, (4)(A) release any
Lien granted in favor of Administrative Agent (for the benefit of the Secured
Parties) with respect to 25% or more in aggregate fair market value of the
Collateral or (B) release Company from its obligations under the Company
Guaranty or any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty, in each case other than in accordance with the terms of the Loan
Documents including Section 9.6 hereof (in which case such release may be made
by Administrative Agent acting alone), or (5) change in any manner or waive the
provisions contained in subsection 2.4C(iii), subsection 2.4D, subsection 8.1,
subsection 10.5 or this subsection 10.6.
 
In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(iii)  or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 or of any other provision of this Agreement
relating to rights or duties of the Issuing Lender shall be effective without
the written concurrence of the Issuing Lender, (iv) of Section 9 or of any other
provision of this Agreement which, by its terms, expressly requires the approval
or concurrence of Administrative Agent shall be effective without the written
concurrence of Administrative Agent, (v) that increases the amount of a
Commitment of a Lender (or reinstates any Commitment terminated pursuant to
Section 8) shall be effective without the consent of such Lender, (vi) that
increases the maximum amount of Letters of Credit shall be effective without the
consent of Revolving Lenders (other than Defaulting Lenders) having or holding
more than 50% of the Revolving Loan Exposure of all Lenders (other than
Defaulting Lenders) and (vii) of subsection 10.1B(iv)  shall be effective
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, modification, termination
or waiver.  Notwithstanding anything to the contrary herein, no Defaulting
Lender other than a Voting Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of (A) the applicable Lenders other than Defaulting
Lenders and (B) any applicable Voting Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.
 
Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Company and Administrative Agent
to the extent necessary to integrate (a) any Incremental Term Loan Commitments
or Incremental Revolving Loan Commitments (which may include the addition of
mandatory prepayments) and (b) the addition of any Domestic Co-Borrower or
Foreign Co-Borrower (which may include additional provisions required as a
result of the jurisdiction of any such Co-Borrower).
 
10.7  
Independence of Covenants.

 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
 
10.8  
Notices; Effectiveness of Signatures.

 
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person,
delivered by courier service and signed for against receipt thereof, upon
receipt of telefacsimile in complete and legible form, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Administrative Agent, Swing Line Lender and
the Issuing Lender shall not be effective until received.  For the purposes
hereof, (i) the contact information of Company, Administrative Agent and the
Issuing Lender shall be as set forth on Schedule 10.8 or such other address as
shall be designated by such Person in a written notice delivered to
Administrative Agent and (ii) the contact information of each other party shall
be as set forth in an administrative questionnaire delivered to Administrative
Agent, or such other address as shall be designated by such party in a written
notice delivered to Administrative Agent.  Electronic mail and Internet and
intranet websites may be used to distribute routine communications, such as
financial statements and other information as provided in subsection 6.1. 
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders.  Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed original thereof; provided, however,
that the failure to request or deliver any such manually-signed original shall
not affect the effectiveness of any facsimile document or signature.
 
Notwithstanding the foregoing, Company agrees that Administrative Agent may make
any material delivered by Company to Administrative Agent, as well as any
amendments, waivers, consents and other written information, documents,
instruments and other materials relating to Company, any of their respective
Subsidiaries, or any other materials or matters relating to the Loan Documents
or any of the transactions contemplated hereby that Administrative Agent is
required or authorized pursuant to the terms hereof or of any Loan Document to
provide to Lenders (collectively, the “Communications”) available to Lenders by
posting such notices on a Platform; provided, however, that any Communications
that are identified in writing to Administrative Agent by Company as
unauthorized for posting on a Platform and Administrative Agent will not so post
such Communications.  Company acknowledges that (a) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (b) a
Platform is provided “as is” and “as available” and (c) neither Administrative
Agent nor any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on a Platform. 
Administrative Agent and its Affiliates expressly disclaim with respect to a
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on such Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with such
Platform other than damages resulting from gross negligence or willful
misconduct.  No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Administrative Agent or any of its Affiliates in connection
with any Platform.
 
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any Communication has been posted to a Platform shall for
purposes of this Agreement constitute effective delivery to such Lender of such
information, documents or other materials comprising such Communication.  Each
Lender agrees (1) to notify, on or before the date such Lender becomes a party
to this Agreement, Administrative Agent in writing of such Lender’s email
address to which a notice may be sent (and from time to time thereafter to
ensure that Administrative Agent has on record an effective e-mail address for
such Lender) and (2) that any notice may be sent to such e-mail address.
 
10.9  
Survival of Representations, Warranties and Agreements.

 
A. All representations, warranties and agreements made herein and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the making of the Loans and the issuance of the Letters of
Credit hereunder.  Such representations and warranties have been or will be
relied upon by Administrative Agent and each Lender, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default at the time of the making of any Loans or the issuance
of any Letters of Credit, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
 
B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Company set forth in subsections 2.6D, 2.7, 10.2, 10.3, 10.4,
10.16 and 10.17 and the agreements of Lenders set forth in subsections 9.2C,
9.4, 10.5, 10.11(b), 10.16, 10.17 and 10.18 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.
 
10.10  
Failure or Indulgence Not Waiver; Remedies Cumulative; Enforcement.

 
No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Lender or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with subsection 10.4 (subject to the terms of subsection 10.5), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; and provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Requisite Lenders shall have the rights otherwise
ascribed to Administrative Agent pursuant to Section 8 and (ii) in addition to
the matters set forth in clauses (b), (c)  and (d) of the preceding proviso and
subject to subsection 10.5, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.
 
10.11  
Marshalling; Payments Set Aside.

 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations.  To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred and (b) each
Lender and the Issuing Lender severally agrees to pay to Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.
 
10.12  
Severability.

 
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
10.13  
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

 
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
 
To the extent permitted by law, each party hereto shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
Letter of Credit or the use of proceeds thereof.  No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials obtained through the Internet, Intralinks or similar
information transmission systems in connection with the Loan Documents or the
transactions contemplated thereby; provided, however, that the foregoing shall
not apply to any direct or actual damages to the extent that it is determined in
a final and nonappealable judgment by a court of competent jurisdiction that
such damages result from the gross negligence or willful misconduct of such
Indemnitee.
 
10.14  
Applicable Law.

 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CHOICE OF LAW RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
10.15  
Construction of Agreement; Nature of Relationship.

 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the parties hereto acknowledges that
(i) it has been represented by counsel in the negotiation and documentation of
the terms of this Agreement, (ii) it has had full and fair opportunity to review
and revise the terms of this Agreement, (iii) this Agreement has been drafted
jointly by all of the parties hereto, and (iv) neither Administrative Agent nor
any Lender or other Agent has any fiduciary relationship with or duty to Company
or any of its Affiliates arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between Administrative
Agent, the other Agents and Lenders, on one hand, and Company, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
 
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party. 
To the fullest extent permitted by law, Company hereby waives and releases any
claims that it may have against Administrative Agent or any other Agent with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
10.16  
Consent to Jurisdiction and Service of Process.

 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY BORROWER, ANY AGENT OR ANY LENDER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
OBLIGATIONS HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH BORROWER, EACH AGENT AND EACH
LENDER, EACH FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY;
 
(I)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
 
(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(III)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;
 
(IV)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;
 
(V)           AGREES THAT EACH BORROWER, EACH AGENT AND LENDERS RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST EACH BORROWER, EACH AGENT AND EACH LENDER IN THE COURTS OF ANY OTHER
JURISDICTION; AND
 
(VI)           AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
 
10.17  
Waiver of Jury Trial.

 
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.   The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  Each party hereto
certifies that no representative, agent or attorney of any other Person has
represented, expressly or otherwise, that such other Person would not, in the
event of litigation, seek to enforce the foregoing waiver.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SUBSECTION 10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS
OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.   In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
10.18  
Confidentiality.

 
Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature and in any event
will treat such information with the same degree of care as it treats its own
confidential information, it being understood and agreed by Company that in any
event a Lender may make disclosures (a) to its Affiliates and its (and its
Affiliates’) directors, officers, employees, trustees and agents, including
accountants, legal counsel and other advisors and representatives on a
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) to the extent requested
by any Government Authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this subsection 10.18, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of Company, (g) with the consent
of Company, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.18 or (ii) becomes
available to Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than Company which
source is not known by Administrative Agent, such Lender or such Affiliate to be
subject to a confidentiality agreement in respect thereof or (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to an Agent and no information that is or is
designated as privileged or as attorney work product may be disclosed to any
Person unless such Person is a Lender or a Participant hereunder; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify Company of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) or otherwise made pursuant to law or regulation or any subpoena or
other legal process, for disclosure of any such non-public information prior to
disclosure of such information; and provided, further that in no event shall any
Lender be obligated or required to return any materials furnished by Company or
any of its Subsidiaries.  Notwithstanding the foregoing, in no event shall any
such information be disclosed to a Competitor.  With the written consent of
Company, which consent shall not be unreasonably withheld, Administrative Agent
and Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders, and
Administrative Agent or any of its Affiliates may place customary “tombstone”
advertisements relating hereto in publications (including publications
circulated or otherwise made available in electronic form) of its choice at its
own expense. 
 
Each of Administrative Agent and the Lenders acknowledges that (a) information
provided by or on behalf of the Company and its Subsidiaries may include
material non-public information concerning Company or a Subsidiary, as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
 
10.19  
Counterparts; Effectiveness.

 
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered, including by facsimile, shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
 
10.20  
Electronic Execution of Assignments and Certain Other Documents.

 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.21  
Judgment Currency.

 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Administrative Agent or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, Administrative Agent or such
Lender, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to
Administrative Agent or any Lender from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Administrative Agent or such Lender, as the case may be,
against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to Administrative Agent or any Lender in
such currency, Administrative Agent or such Lender, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable law).
 
10.22  
USA Patriot Act.

 
Each Lender hereby notifies Company that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Patriot Act.  Each Borrower shall, promptly
following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
 


 
[Remainder of page intentionally left blank]
 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 


BORROWERS:


GLOBE SPECIALTY METALS, INC.


By:  /s/ Jeffrey K. Bradley         
Name:  Jeffrey K. Bradleyu
Title:  Chief Executive Officer
 









 
 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT AND LENDER:




CITIZENS BANK OF PENNSYLVANIA


By:  /s/ Philip R. Medsger           
Name:  Philip R. Medsger
Title:  Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 



LENDERS:


 
HSBC Bank USA, N.A.          
                   
By:  /s/ Randolph E. Cates           
Name:  Randolph E. Cates
Title:  SVP, Relationship Manager
 
 
 
Fifth Third Bank          
                   
By:  /s/ Jordan Fragiacomo           
Name:  Jordan Fragiacomo
Title:  Managing Director
 
 
 
PNC Bank, National Association          
                   
By:  /s/ David B. Gookin
Name:  David B. Gookin
Title:  Executive Vice President
 
 
 
Wells Fargo Bnnk, National Association          
                   
By:  /s/ Craig DeSousa
Name:  Craig DeSousa
Title:  Senior Vice President
 
 
 
CITIBANK N.A.          
                   
By:  /s/ Kel Christensen
Name:  Kel Christensen
Title:  Vice President
 
 
 
Capital One, National Association          
                   
By:  /s/ Anthony J. Timpanaro  
Name:  Anthony J. Timpanaro
Title:  Senior Vice President
 
 
 
Compass Bank    
                   
By:  /s/ W. Brad Davis
Name:  W. Brad Davis
Title:  Senior Vice President
 
 
 
Branch Banking and Trust Company    
                   
By:  /s/ Max Greer
Name:  Max Greer
Title:  Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
